Exhibit 10.1

EXECUTION VERSION THIS RESTRUCTURING SUPPORTAGREEMENTANDTHE DOCUMENTS PROPOSED
ATTACHED HERETO COLLECTIVELY DESCRIBE A RESTRUCTURING FOR THE COMPANY PARTIES
THAT WOULD BE EFFECTUATED THROUGH PARTIAL PRE-PACKAGED CHAPTER THE BANKRUPTCY
COURT. 11 CASES IN THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER WITH
RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN
WITHIN THE MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR
SOLICITATION WOULD COMPLY WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS
OF THE BANKRUPTCY CODE. NOTHING CONTAINED IN THIS RESTRUCTURING SUPPORT
AGREEMENT SHALL BE AN ADMISSION OF FACT OR LIABILITY OR, UNTIL THE OCCURRENCE OF
THE AGREEMENT EFFECTIVE DATE ON THE TERMS DESCRIBED HEREIN, DEEMED BINDING ON
THE PARTIES HERETO. THIS RESTRUCTURING SUPPORT AGREEMENT DOES NOT PURPORT TO
SUMMARIZEALLOFTHETERMS,CONDITIONS,REPRESENTATIONS, WARRANTIES, AND OTHER
PROVISIONS WITH RESPECT TO THE TRANSACTIONS DESCRIBED HEREIN, WHICH TRANSACTIONS
ARE SUBJECT TO THE COMPLETION OF DEFINITIVE DOCUMENTS INCORPORATING THE TERMS
SET FORTH HEREIN. THE CLOSING OF ANY TRANSACTION SHALL BE SUBJECT TO THE TERMS
AND CONDITIONS SET FORTH IN SUCH DEFINITIVE DOCUMENTS AND THE APPROVAL RIGHTS OF
THE PARTIES SET FORTH HEREIN AND IN SUCH DEFINITIVE DOCUMENTS. RESTRUCTURING
SUPPORT AGREEMENT This RESTRUCTURING SUPPORT AGREEMENT (together with all
exhibits, annexes, and schedules hereto, as each may be amended, restated,
amended and restated, supplemented, or otherwise modified from time to time in
accordance with the terms hereof, this “Agreement”), dated as of May 20, 2019,
is entered into by and among: (i) Monitronics International, Inc.
(“Monitronics”) and its direct and indirect domestic subsidiaries that are
signatories to this Agreement (such subsidiaries and Monitronics, collectively,
the “Company Parties”), (ii) the undersigned Noteholders (as defined below) (the
“Consenting Noteholders”), (iii) the undersigned First Lien Term Lenders (as
defined below) (the “Consenting Term Lenders”), (iv) Ascent Capital Group, Inc.
(“Ascent”), and (v) each transferee who becomes a Permitted Transferee (as
defined below) in accordance with Section 10 (each of the foregoing described in
sub-clauses (i) – (v), a “Party” and, collectively, the “Parties”). Each of the
Consenting Noteholders, the Consenting Term Lenders, and their Permitted
Transferees (if any) is a “Consenting Creditor,” which are collectively referred
to herein as the “Consenting Creditors”. 1

GRAPHIC [g102151kt01i001.jpg]

 



 

EXECUTION VERSION Capitalized terms used but not otherwise defined herein have
the meaning ascribed to such terms in the Restructuring Term Sheet (as defined
below). RECITALS WHEREAS, the Company Parties, the Consenting Creditors and
Ascent have in good faith and at arm’s length negotiated, or been apprised of
such negotiations, and agreed to the terms of a restructuring transaction for
the Company Parties in accordance with, subject to the terms and conditions in,
and consistent in all material respects with this Agreement (including the
Restructuring Term Sheet attached hereto as Exhibit A, together with all
exhibits, annexes, and schedules thereto, the “Restructuring Term Sheet”), the
Rights Offering and Equity Commitment Term Sheet attached hereto as Exhibit B,
the DIP/Exit Facility Commitment attached hereto as Exhibit C, and the Takeback
Exit Term Loan Facility Term Sheet attached hereto as Exhibit D, each of which
are incorporated herein by reference (including, as applicable, the Non-Ascent
Restructuring (as defined below), collectively, the “Restructuring”); WHEREAS,
the Company Parties intend to commence voluntary reorganization cases (the
“Chapter 11 Cases”) under chapter 11 of title 11 of the Bankruptcy Code (defined
below) in the United States Bankruptcy Court for the Southern District of Texas,
Houston Division (the “Bankruptcy Court”) to consummate the Restructuring
pursuant to a partial prepackaged chapter 11 plan of reorganization consistent
in all material respects with this Agreement (together with all exhibits,
annexes, and schedules thereto, as each may be amended, restated, amended and
restated, supplemented, or otherwise modified in accordance with the terms of
this Agreement, the “Plan”); WHEREAS, the Company Parties, the First Lien Agent,
and certain of the First Lien Revolving Lenders entered into that certain Waiver
No. 1 to Credit Agreement, dated as of March 28, 2019 and that certain Waiver
No. 2 to Credit Agreement, dated as of April 30, 2019, pursuant to which the
First Lien Revolving Lenders party thereto agreed to waive certain conditions
precedent to borrowing pursuant to the terms thereof; WHEREAS, the Company
Parties, the First Lien Agent, and certain of the Consenting Term Lenders
entered into that certain Forbearance Agreement, dated as of April 1, 2019, that
certain Amendment Amendment Amendment Amendment No. No. No. No. 1 2 3 4 5 to to
to to to Forbearance Forbearance Forbearance Forbearance Agreement, Agreement,
Agreement, Agreement, dated dated dated as as as of of of April April April 12,
24, 30, 3, 2019, 2019, 2019, 2019, 2019, that that that that that that certain
certain certain certain certain certain dated as of May Amendment No. Amendment
No. Amendment No. Forbearance Agreement, dated as of May 8, 6 to Forbearance
Agreement, dated as of May 10, 2019, and 7 to Forbearance Agreement, dated as of
May 15, 2019 (together with the the the on foregoing amendments, the “Lender
Forbearance Agreement”), pursuant to which (i) Consenting Term Lenders party
thereto agreed to temporarily forbear on enforcement of Specified Defaults (as
defined in the Lender Forbearance Agreement), (ii) commencing April 24, 2019,
the principal amount of all outstanding Obligations (as defined in the Credit
Agreement) due under the Credit Agreement began accruing interest at a
fluctuating interest rate per annum at all times equal to the Default Rate (as
defined in the Credit Agreement) to the 2

GRAPHIC [g102151kt02i001.jpg]

 



EXECUTION VERSION fullest extent permitted by applicable law through the date
hereof (the amount of such interest accruing through the date hereof, the
“Default Interest Amount”), and (iii) as of the date that is one day after the
Agreement Effective Date, interest on the principal amount of all outstanding
Obligations under the Credit Agreement shall accrue at the non-default rate;
WHEREAS, the Company Parties and certain of the Consenting Noteholders entered
into that certain Forbearance Agreement, dated as of May 1, 2019 (as amended on
May 7, 2019, May 10, 2019, and May 15, 2019, the “Noteholder Forbearance
Agreement”), pursuant to which the Consenting Noteholders party thereto agreed
to temporarily forbear on enforcement of the Specified Default (as defined in
the Noteholder Forbearance Agreement); WHEREAS, the Company Parties have agreed
to conduct an equity Rights Offering (as defined below), substantially on the
terms set forth herein, in the Restructuring Term Sheet, and the Rights Offering
and Equity Commitment Term Sheet (as defined below) and in accordance with the
Rights Offering Procedures (as defined below), which Rights Offering will be
solicited by Monitronics and which will be in the amount of $177 million;
WHEREAS, the Equity Commitment Parties (as defined below) have agreed to
purchase New Common Stock (as defined below) on the terms and conditions set
forth in the Restructuring Term Sheet, the Rights Offering and Equity Commitment
Term Sheet, and the Put Option Agreement (as defined below) for an aggregate
purchase price of $100 million by exchanging the Contributed Term Loans (as
defined in the Rights Offering and Equity Commitment Term Sheet); WHEREAS, each
Cash Opt Out Noteholder (as defined below) will be offered as part of the Rights
Offering the opportunity to purchase New Common Stock on the terms and
conditions set forth in the Rights Offering and Equity Commitment Term Sheet and
in accordance with the Rights Offering Procedures; WHEREAS, the Consenting
Noteholders that are set forth on a schedule to the Put Option Agreement, which
schedule will be in effect upon execution of the Put Option Agreement and has
been disclosed to the Parties to this Agreement but is subject to change as
provided in the Put Option Agreement (collectively in such capacity, the
“Backstop Commitment Parties”), have agreed to backstop the Rights Offering on
the terms set forth herein, in the Restructuring Term Sheet, in the Rights
Offering and Equity Commitment Term Sheet, and in the Put Option Agreement;
WHEREAS, in connection with the Restructuring, solely to the extent that the
Non-Ascent Restructuring Toggle (as defined below) has not occurred, the Parties
agree that Ascent shall merge with Monitronics, with Reorganized Monitronics (as
defined below) as the surviving entity (the “Merger”), and as a result of the
Merger, all assets of Ascent at the time of the Merger (including all cash at
Ascent (the “Ascent Cash Amount”)) shall become assets of Reorganized
Monitronics and the holders of Ascent’s common stock shall receive New Common
Stock in the amount of the Ascent Share Distribution (as defined below) on the
terms and conditions set forth in the Restructuring Term Sheet; 3

GRAPHIC [g102151kt02i002.jpg]

 



EXECUTION VERSION WHEREAS, the Takeback Exit Term Loan Facility Lenders (as
defined below) have agreed, among other things, to provide the Takeback Exit
Term Loan Facility (as defined below) in an aggregate dollar amount of
$822,500,000, on the terms and conditions set forth in the Takeback Exit Term
Loan Facility Term Sheet; WHEREAS, pursuant to the DIP/Exit Facility Commitment
(as defined below), the DIP Lenders (as defined below) have committed, among
other things, to provide the DIP Facility (as defined below) in an aggregate
dollar amount of $245 million, all on the terms and subject to the conditions
set forth in the DIP/Exit Facility Commitment; and WHEREAS, in the event that
the Non-Ascent Restructuring Toggle (as defined below) has occurred: (a) the
Parties shall pursue the Restructuring without the inclusion of the Merger; (b)
the Company Parties shall consummate the Restructuring without Ascent’s
participation; (c) the Backstop Commitment Parties shall pay the Ascent Default
Amount (as defined below) and receive the Ascent Default Shares (as defined
below) on the terms and conditions set forth in the Rights Offering and Equity
Commitment Term Sheet and the Put Option Agreement; (d) the holders of Ascent’s
common stock shall not receive the Ascent Share Distribution; (e) Ascent shall
make the Toggle Contribution (as defined below), subject to the receipt by
Ascent of the release contemplated in the Restructuring Term Sheet; (f) 100% of
the New Common Stock to be issued and outstanding as of the Plan Effective Date,
subject to dilution by the Post-Emergence Incentive Plan, shall be distributed
to creditors of Monitronics pursuant to the Plan, the Rights Offering, the
Equity Commitments, and the Put Option Agreement (and not to Ascent or
shareholders of Ascent) (the foregoing clauses (a) through (f), collectively,
the “Non-Ascent Restructuring”); and (g) the Parties (other than Ascent) shall
negotiate and work together in good faith to make appropriate modifications to
the Definitive Documents to effectuate the Non-Ascent Restructuring. NOW,
THEREFORE, in consideration of the promises, mutual covenants, and agreements
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the Parties, intending to
be legally bound, hereby agrees as follows: Section 1.Definitions and
Interpretation. 1.01.Definitions. The following terms shall have the following
definitions: “Ad Hoc Lender Group” means that group of certain First Lien Term
Lenders (or nominees, investment managers, advisors or subadvisors for the
beneficial owners of the Term Loans held by such First Lien Term Lenders) under
the Credit Agreement represented by Jones Day and Evercore L.L.C. “Ad Hoc
Noteholder Group” means that group of certain beneficial owners (or nominees,
investment managers, advisors or subadvisors for the beneficial owners) of the
Notes issued under the Notes Indenture represented by Stroock & Stroock & Lavan
LLP and Houlihan Lokey Capital, Inc. 4

GRAPHIC [g102151kt02i003.jpg]

 



EXECUTION VERSION “Affiliate” means, with respect to any Person, any other
Person controlled by, controlling or under common control with such Person;
provided that, for purposes of this Agreement, no Company Party shall be deemed
to be an Affiliate of any Consenting Creditor. As used in this Agreement,
“control” (including, with its correlative meanings, “controlling,” “controlled
by” and “under common control with”) shall mean possession, directly or
indirectly, of power to direct or cause the direction of management or policies
(whether through ownership of securities, by contract or otherwise). “Agreement”
shall have the meaning ascribed to it in the preamble to this Agreement and, for
the avoidance of doubt, includes all the exhibits, annexes, and schedules hereto
in accordance with Section 17.02. “Agreement Effective Date” means the date on
which all of the conditions set forth in Section 2 have been satisfied or waived
by the appropriate Party or Parties in accordance with this Agreement.
“Agreement Effective Period” means the period from the Agreement Effective Date
to the Termination Date. “Alternative Restructuring Proposal” means any plan,
inquiry, proposal, offer, bid, term sheet, discussion, or agreement with respect
to a sale, disposition, new-money investment, restructuring, reorganization,
merger, amalgamation, acquisition, consolidation, dissolution, debt investment,
equity investment, liquidation, asset sale, share issuance, tender offer,
recapitalization, plan of reorganization, share exchange, business combination,
joint venture or similar transaction involving any one or more Company Parties,
or any Affiliates of the Company Parties, or the debt, equity, or other
interests in any one or more Company Parties or any Affiliates of the Company
Parties (including a Superior Proposal), in each case other than the
Restructuring, but, for the avoidance of doubt, excluding the Non-Ascent
Restructuring. “Ascent” has the meaning ascribed to it in the recitals to this
Agreement. “Ascent Cash Amount” has the meaning ascribed to it in the recitals
to this Agreement. “Ascent Default Amount” has the meaning ascribed to it in the
Rights Offering and Equity Commitment Term Sheet. “Ascent Default Shares” has
the meaning ascribed to it in the Rights Offering and Equity Commitment Term
Sheet. “Ascent Equity Interests” means any equity interests (including common
stock, preferred stock, limited liability company interests, other equity
ownership interests, profit interests, options, warrants, rights, or other
securities or agreements to acquire or subscribe for, or which are convertible
into, any of the foregoing) in Ascent (in each case whether or not arising under
or in connection with any employment agreement). “Ascent Share Distribution” has
the meaning ascribed to it in the Restructuring Term Sheet. 5

GRAPHIC [g102151kt02i004.jpg]

 



EXECUTION VERSION “Backstop Approval Order” has the meaning ascribed to it in
the Rights Offering and Equity Commitment Term Sheet. “Backstop Commitment” has
the meaning ascribed to it in the Rights Offering and Equity Commitment Term
Sheet. “Backstop Commitment Documents” has the meaning ascribed to it in Section
3.01. “Backstop Commitment Parties” (each, individually, a “Backstop Commitment
Party”) has the meaning ascribed to it in the recitals to this Agreement.
“Backstop Commitment Shares” has the meaning ascribed to it in the Rights
Offering and Equity Commitment Term Sheet. “Bankruptcy Code” means title 11 of
the United States Code, 11 U.S.C. §§ 101–1532, as amended. “Bankruptcy Court”
has the meaning ascribed to it in the recitals to this Agreement. “Business Day”
means any day other than a Saturday, Sunday, or other day on which commercial
banks are authorized to close under the Laws of the state of New York. “Cash
Payout” has the meaning ascribed to it in the Restructuring Term Sheet. “Cash
Opt Out Noteholder” has the meaning ascribed to it in the Restructuring Term
Sheet. “Chapter 11 Cases” has the meaning ascribed to it in the recitals to this
Agreement. “Claim” has the meaning ascribed to it in section 101(5) of the
Bankruptcy Code. “Commitment Parties” means, collectively, the Backstop
Commitment Parties and the Equity Commitment Parties. “Company Claims” means any
Claim against a Company Party. “Company Parties” has the meaning ascribed to it
in the preamble to this Agreement. “Compensation Arrangements” means any
compensation and benefits plans, policies, agreements, programs, and
arrangements of any member of the Consolidated Group. “Confidentiality
Agreement” means an executed confidentiality agreement, including with respect
to the issuance of a “cleansing letter” or other public disclosure of material
non-public information agreement, in connection with the proposed Restructuring.
“Confirmation Order” means the order of the Bankruptcy Court confirming the Plan
under section 1129 of the Bankruptcy Code, which Confirmation Order shall be in
accordance 6

GRAPHIC [g102151kt02i005.jpg]

 



EXECUTION VERSION with this Agreement and which, for the avoidance of doubt, may
be the same order as the Disclosure Statement Order. “Consenting Term Lenders”
has the meaning ascribed to it in the preamble to this Agreement. “Consenting
Noteholders” has the meaning ascribed to it in the preamble to this Agreement.
“Consenting Creditors” has the meaning ascribed to it in the preamble to this
Agreement. “Consolidated Group” means Monitronics and its Affiliates and
subsidiaries including, for the avoidance of doubt, Ascent. “Credit Agreement”
means that certain Credit Agreement dated as of March 23, 2012, by and among
Monitronics, as borrower, Bank of America, N.A., as administrative agent, and
the lenders from time to time party thereto, as amended by Amendment No. 1 to
Credit Agreement and Consent dated as of November 7, 2012, Amendment No. 2 to
Credit Agreement dated as of March 25, 2013, Amendment No. 3 to the Credit
Agreement and Amendment No. 1 to Guaranty Agreement dated as of August 16, 2013,
Amendment No. 4 to Credit Agreement dated as of February 17, 2015, Amendment No.
5 to Credit Agreement dated as of April 9, 2015, Amendment No. 6 to Credit
Agreement dated as of September 30, 2016, and Amendment No. 7 to Credit
Agreement dated as of December 29, 2016, and as modified by that certain Waiver
No. 1 to Credit Agreement, dated as of March 28, 2019 and that certain Waiver
No. 2 to Credit Agreement, dated as of April 30, 2019. “Creditor Professional
Agreements” means the Jones Day Letter, the Evercore Letter, the Stroock Letter
and the Houlihan Letter. “Debtors” means the Company Parties in their capacity
as debtors in the Chapter 11 Cases. “Default Interest Amount” has the meaning
ascribed to it in the Recitals. “Definitive Documents” has the meaning ascribed
to it in Section 3.01, which Definitive Documents shall be in accordance with
this Agreement. “DIP Documents” has the meaning ascribed to it in Section 3.01.
“DIP/Exit Facility Commitment” means the commitment letter attached as Exhibit C
hereto. “DIP/Exit Facility Documents” means the DIP Documents and the New Exit
Facilities Documents. “DIP Facility” has the meaning ascribed to it in the
Restructuring Term Sheet. 7

GRAPHIC [g102151kt02i006.jpg]

 



EXECUTION VERSION “DIP Lenders” has the meaning ascribed to it in the
Restructuring Term Sheet. “DIP Orders” has the meaning ascribed to it in the
Restructuring Term Sheet. “Disclosure Statement” means the disclosure statement
with respect to the Plan. “Disclosure Statement Order” means any conditional,
interim and/or final order of the Bankruptcy Court approving the Disclosure
Statement under section 1125 of the Bankruptcy Code and any solicitation motion
filed in support thereof, which Disclosure Statement and Disclosure Statement
Order shall be in accordance with this Agreement. For the avoidance of doubt,
the Disclosure Statement Order may be the same order as the Confirmation Order.
“Equity Commitments” has the meaning ascribed to it in the Rights Offering and
Equity Commitment Term Sheet. “Equity Commitment Parties” (each, an “Equity
Commitment Party”) means the Consenting Noteholders that are set forth on a
schedule to the Put Option Agreement, which schedule will be in effect upon
execution of the Put Option Agreement and has been disclosed to the Parties to
this Agreement but is subject to change as provided in the Put Option Agreement.
“Exchange Act” means the Securities Exchange Act of 1934, as amended. “Existing
Equity Interests” means, collectively, any equity interests (including common
stock, preferred stock, limited liability company interests, other equity
ownership interests, profit interests, options, warrants, rights, or other
securities or agreements to acquire or subscribe for, or which are convertible
into, any of the foregoing) in any Company Party (in each case whether or not
arising under or in connection with any employment agreement). “Evercore Letter”
means that certain engagement letter, dated as of January 29, 2019, between
Evercore Group L.L.C., Jones Day, and Monitronics. “Final DIP Order” has the
meaning ascribed to it in the Restructuring Term Sheet. “First Day Pleadings”
means the “first day” pleadings that the Company Parties determine, in
consultation with counsel for the Ad Hoc Noteholder Group, counsel for the Ad
Hoc Lender Group, and counsel for Ascent, are necessary or desirable to file
with the Bankruptcy Court. “First Lien Agent” means Bank of America, N.A., as
administrative agent under the Credit Agreement. “First Lien Revolving Lenders”
means those Revolving Credit Lenders (as defined in the Credit Agreement) party
to the Credit Agreement. “First Lien Term Lenders” means those Term Lenders (as
defined in the Credit Agreement) party to the Credit Agreement. 8

GRAPHIC [g102151kt02i007.jpg]

 



EXECUTION VERSION “Governance Documents” means the new organizational and
governance documents for Reorganized Monitronics, including charters, bylaws,
articles of incorporation, operating agreements, or other organization or
formation documents, as applicable, which shall be materially consistent with
the Governance Term Sheet attached as Exhibit 1 to the Restructuring Term Sheet
and section 1123(a)(6) of the Bankruptcy Code and otherwise acceptable to the
Commitment Parties in consultation with the Required Consenting Term Lenders and
subject to the consent rights set forth in Section 3.02 of this Agreement.
“Governmental Entity” means any applicable federal, state, local or foreign
government or any agency, bureau, board, commission, court or arbitral body,
department, political subdivision, regulatory or administrative authority,
tribunal or other instrumentality thereof, or any self-regulatory organization.
“Houlihan Letter” means that certain letter agreement, dated as of December 26,
2018, by and among Houlihan Lokey Capital, Inc., Stroock & Stroock & Lavan LLP,
the Company Parties, and Ascent. “Indenture Trustee” means U.S. Bank National
Association, as trustee under the Notes Indenture. “Information Sharing
Agreement” has the meaning ascribed to it in the Restructuring Term Sheet.
“Insolvency Proceeding” means any corporate action, legal proceedings or other
procedure or step taken in any jurisdiction in relation to: (a)the suspension of
payments, a moratorium of any indebtedness, winding-up, bankruptcy, liquidation,
dissolution, administration, receivership, administrative receivership, judicial
composition, assignment for the benefit of creditors, or reorganization (by way
of voluntary arrangement, scheme or otherwise) of any member of the Consolidated
Group, including under the Bankruptcy Code; (b) a composition, conciliation,
compromise or arrangement with the creditors generally of any member of the
Consolidated Group or an assignment by any member of the Consolidated Group of
its assets for the benefit of its creditors generally or any member of the
Consolidated Group becoming subject to a distribution of its assets; (c)the
appointment of a liquidator, receiver, administrator, administrative receiver,
compulsory manager or other similar officer in respect of any member of the
Consolidated Group or any of its assets; (d) Group; or enforcement of any
security over any assets of any member of the Consolidated (e) any procedure or
step in any jurisdiction analogous to those set out in the preceding
sub-paragraphs (a) through (d). 9

GRAPHIC [g102151kt02i008.jpg]

 



EXECUTION VERSION “Interim DIP Order” has the meaning ascribed to it in the
Restructuring Term Sheet. “Joinder” means a joinder to this Agreement
substantially in the form attached hereto as Exhibit E. “Jones Day Letter” means
that certain Fee and Expense Reimbursement Agreement, dated January 24, 2019,
between Monitronics and Jones Day. “Law” means any federal, state, local, or
foreign law (including common law), statute, code, ordinance, rule, regulation,
order, ruling, or judgment, in each case, that is validly adopted, promulgated,
issued, or entered by a governmental authority of competent jurisdiction
(including the Bankruptcy Court). “Merger” has the meaning ascribed to it in the
recitals to this Agreement. “Merger Approval Outside Date” means the date that
is no later than sixty-five (65) days after the Petition Date. “Merger
Approvals” has the meaning ascribed to it in Section 6.02(a). “Monitronics” has
the meaning ascribed to it in the preamble to this Agreement. “Net Cash Amount”
has the meaning ascribed to it in Section 6.02(b). “New Board” has the meaning
ascribed to it in the Restructuring Term Sheet. “New Common Stock” means the new
shares of common stock of Reorganized Monitronics authorized to be issued
pursuant to the Plan. “New Exit Facilities” has the meaning ascribed to it in
the Restructuring Term Sheet. “New Exit Facilities Documents” has the meaning
ascribed to it in Section 3.01. “New Exit Facility Lenders” has the meaning
ascribed to it in the Restructuring Term Sheet. “Non-Ascent Restructuring” has
the meaning ascribed to it in the recitals of this Agreement. “Non-Ascent
Restructuring Toggle” has the meaning ascribed to it in Section 6.02.
“Noteholders” means the beneficial owners (or nominees, investment managers,
advisors or subadvisors for the beneficial owners) of the Notes. “Notes” means
the 9.125% Senior Notes due 2020 issued by Monitronics under the Notes
Indenture. 10

GRAPHIC [g102151kt02i009.jpg]

 



EXECUTION VERSION “Notes Indenture” means that certain Indenture dated as of
March 23, 2012 (as amended, restated, modified, supplemented, or replaced from
time to time in accordance with the terms thereof), by and among Monitronics,
the guarantors named thereunder, and the Indenture Trustee. “Outside Date” means
the date that is no later than eighty-two (82) days after the Petition Date,
which date may not be extended without the written consent of the Company
Parties, the Required Consenting Noteholders, the Required Consenting Term
Lenders, and prior to the occurrence of the Non-Ascent Restructuring Toggle,
Ascent. “Parties” has the meaning ascribed to it in the preamble to this
Agreement. “Permitted Transfer” means a Transfer of any Company Claims that
meets the requirements of Section 10. “Permitted Transferee” means each
transferee of any Company Claims who meets the requirements of Section 10.
“Person” means an individual, a partnership, a joint venture, a limited
liability company, a corporation, a trust, an unincorporated organization, a
group, a Governmental Entity, or any legal entity or association. “Petition
Date” means the date on which the Company Parties commence the Chapter 11 Cases
in accordance with this Agreement. “Petition Date Milestone” has the meaning
ascribed to it in Schedule 1 to this Agreement. “Plan” has the meaning ascribed
to it in the recitals of this Agreement. “Plan Effective Date” means the date on
which all conditions to consummation of the Plan have been satisfied in full or
waived, in accordance with the terms of the Plan, and the Plan becomes
effective. “Plan Supplement” means the compilation of documents and forms of
documents, schedules, and exhibits to the Plan that will be filed by the Company
Parties with the Bankruptcy Court in accordance with this Agreement and shall
include (i) certain Governance Documents, (ii) the Takeback Exit Term Loan
Facility Documents, (iii) the DIP/Exit Facility Documents, (iv) a schedule of
rejected contracts, (v) a list of retained causes of action, and (vi) the
identity of the members of the New Board. “Post-Emergence Incentive Plan” has
the meaning ascribed to it in the Restructuring Term Sheet. “Prepetition
Solicitation Commencement Date” has the meaning ascribed to it in Schedule 1 to
this Agreement. 11

GRAPHIC [g102151kt02i010.jpg]

 



EXECUTION VERSION “Prepetition Solicitation Deadline” has the meaning ascribed
to it in Schedule 1 to this Agreement. “Put Option Agreement” means an agreement
to be executed by the Company Parties and the Commitment Parties no later than
five (5) Business Days after the Agreement Effective Date, setting forth, among
other things, the terms and conditions of the Backstop Commitments, the Equity
Commitments, and the payment of the Put Option Premium and the Commitment Party
Professional Fees (each as defined in the Rights Offering and Equity Commitment
Term Sheet), which Put Option Agreement shall be materially consistent with the
terms set forth herein, in the Restructuring Term Sheet, and in the Rights
Offering and Equity Commitment Term Sheet, and otherwise acceptable to each of
the Commitment Parties and reasonably acceptable to the Required Consenting Term
Lenders, and subject to the consent rights set forth in Section 3.02 of this
Agreement. “Qualified Market-Maker” means an entity that (i) holds itself out to
the market as standing ready in the ordinary course of business to purchase from
and sell to customers Company Claims, or enter with customers into long and/or
short positions in Company Claims, in its capacity as a dealer or market maker
in such Company Claims; and (ii) is in fact regularly in the business of making
a market in claims, interests and/or securities of issuers or borrowers.
“Qualified Market-Maker Joinder Date” has the meaning ascribed to it in Section
10.03 of this Agreement. “Reorganized Debtors” means, from and after the Plan
Effective Date, any and all Debtors, as reorganized under and pursuant to the
Plan, including any successor thereto (to the extent applicable), by merger,
consolidation, transfer of all or substantially all its assets or otherwise,
including Reorganized Monitronics. “Reorganized Monitronics” means, from and
after the Plan Effective Date, Monitronics, as reorganized under and pursuant to
the Plan, including any successor thereto (to the extent applicable), by merger,
consolidation, transfer of all or substantially all of its assets or otherwise.
“Required Consenting Term Lenders” means, as of any date of determination, those
Consenting Term Lenders holding more than 50% of the aggregate principal amount
of the Term Loans that are held by all Consenting Term Lenders; provided,
however, that as long as the Ad Hoc Lender Group holds at least 50% of the
aggregate principal amount of the Term Loans, “Required Consenting Term Lenders”
shall mean, as of any date of determination, those Consenting Term Lenders
holding more than 50% of the aggregate principal amount of the Term Loans that
are held by Consenting Term Lenders that are members of the Ad Hoc Lender Group.
“Required Consenting Noteholders” means, as of any date of determination, those
Consenting Noteholders holding more than 662/3% of the aggregate principal
amount of the Notes that are held by all Consenting Noteholders; provided,
however, that as long as the Ad Hoc Noteholder Group holds at least 50% of the
aggregate principal amount of the Notes, “Required Consenting Noteholders” shall
mean, as of any date of determination, those Consenting Noteholders holding more
than 662/3% of the aggregate principal amount of the Notes that are held by
Consenting Noteholders that are members of the Ad Hoc Noteholder Group. 12

GRAPHIC [g102151kt02i011.jpg]

 



EXECUTION VERSION “Restructuring” has the meaning ascribed to it in the recitals
to this Agreement. “Restructuring Term Sheet” has the meaning ascribed to it in
the recitals to this Agreement. “Revolving Credit Loans” means the Total
Revolving Credit Outstandings (as defined in the Credit Agreement). “Rights” has
the meaning ascribed to it in the Rights Offering and Equity Commitment Term
Sheet. “Rights Offering” has the meaning ascribed to it in the Rights Offering
and Equity Commitment Term Sheet. “Rights Offering and Equity Commitment Term
Sheet” means the term sheet attached as Exhibit B hereto. “Rights Offering
Approval Order” means the order of the Bankruptcy Court approving the Rights
Offering Procedures, the Rights Offering Solicitation Materials and any motion
filed in support thereof, which Rights Offering Approval Order shall be in
accordance with this Agreement and which, for the avoidance of doubt, may be the
same order as the Disclosure Statement Order. “Rights Offering Exercise
Deadline” has the meaning ascribed to it in the Rights Offering and Equity
Commitment Term Sheet. “Rights Offering Participants” has the meaning ascribed
to it in the Restructuring Term Sheet. “Rights Offering Procedures” means the
procedures governing the Rights Offering, which Rights Offering Procedures shall
be materially consistent with the terms set forth in the Rights Offering and
Equity Commitment Term Sheet and otherwise acceptable to each of the Backstop
Commitment Parties and subject to the consent rights set forth in Section 3.02.
“Rights Offering Solicitation Materials” has the meaning ascribed to it in the
Rights Offering and Equity Commitment Term Sheet. “RSA Milestones” has the
meaning set forth in Section 8.01(a) of this Agreement. “Rules” means Rule
501(a) of the Securities Act. “SEC” means the U.S. Securities and Exchange
Commission. “Securities Act” means the Securities Act of 1933, as amended.
“Solicitation Materials” means all solicitation materials in respect of the
Plan, together with the Disclosure Statement, which Solicitation Materials shall
be in accordance with this Agreement. 13

GRAPHIC [g102151kt02i012.jpg]

 



EXECUTION VERSION “Stroock Letter” means that certain letter agreement, dated as
of December 26, 2018, between Stroock & Stroock & Lavan LLP and the Company
Parties. “Superior Proposal” means a bona fide Alternative Restructuring
Proposal that the board of directors of Monitronics determines in good faith
would, if consummated, result in a superior transaction for the Company Parties,
their estates, and stakeholders, than the transactions contemplated by this
Agreement, after consultation with financial advisors and outside legal counsel
and taking into account (x) the likelihood and timing of consummation and (y)
all material legal, financial (including the financing terms of any such
proposal), conditionality, and other aspects of such proposal, in each case as
compared to the transactions contemplated by this Agreement. “Takeback Exit Term
Loan Facility” has the meaning ascribed to it in the Restructuring Term Sheet.
“Takeback Exit Term Loan Facility Lenders” has the meaning ascribed to it in the
Restructuring Term Sheet. “Takeback Exit Term Loan Facility Documents” has the
meaning ascribed to it in Section 3.01. “Takeback Exit Term Loan Facility Term
Sheet” means the term sheet attached as Exhibit D hereto. “Term Loans” means the
Term Loans (as defined in the Credit Agreement). “Termination Date” means the
date on which termination of this Agreement is effective in accordance with
Sections 15.01, 15.02, 15.03, 15.05, or 15.06. “Toggle Contribution” has the
meaning set forth in Section 7.01(k) of this Agreement. “Transfer” means to
sell, resell, reallocate, use, pledge, loan, assign, transfer, hypothecate
(other than hypothecations or re-hypothecations in favor of a registered
broker-dealer with whom the Notes are held in a prime brokerage account),
participate, donate, tender or otherwise encumber or dispose of, directly or
indirectly (including through derivatives, options, swaps, pledges, forward
sales, or other transactions). “Transfer Agreement” means an executed form of
the transfer agreement providing, among other things, that a transferee is bound
by the terms of this Agreement and substantially in the form attached hereto as
Exhibit F. “TSA” has the meaning ascribed to it in the Restructuring Term Sheet.
“Unsubscribed Shares” has the meaning ascribed to it in the Rights Offering and
Equity Commitment Term Sheet. 14

GRAPHIC [g102151kt02i013.jpg]

 



EXECUTION VERSION Section 2.Agreement Effectiveness 2.01.This Agreement shall
become effective and binding upon each of the Parties according to its terms as
of 12:00 a.m., prevailing Eastern Time, on the date on which all of the
following conditions have been satisfied or waived in accordance with this
Agreement: (i) each of the Parties (including (a) Consenting Noteholders
holding, in the aggregate, in excess of 662/3% of the principal amount
outstanding of all Notes and (b) Consenting Term Lenders holding, in the
aggregate, in excess of 662/3% of the principal amount outstanding of all Term
Loans under the Credit Agreement) shall have executed and delivered counterpart
signature pages of this Agreement to counsel to each of the other Parties in
accordance with the confidentiality provisions of Sections 17.07 and 17.21 of
this Agreement (which signature pages may be delivered by counsel and in
electronic form); and (ii) the Company Parties shall have given written notice
to counsel to each of the Consenting Creditors and Ascent that they believe that
each of the foregoing conditions set forth in this Section 2 has been satisfied
and that this Agreement is effective, and counsel to each of the Consenting
Creditors and Ascent shall have given written agreement to counsel to the
Company Parties confirming the same, which notice and agreement shall be given
promptly and may be given by email (such date, the “Agreement Effective Date”).
With respect to any Consenting Creditor that becomes a party to this Agreement
pursuant to Section 10.02 hereof, this Agreement shall become effective as to
such Consenting Creditor at the time it executes and delivers a Joinder or
Transfer Agreement in accordance with the terms hereof. Section 3.Definitive
Documents. 3.01.Definitive Documents.The documents related to or otherwise
utilized to implement or effectuate the Restructuring (collectively, the
“Definitive Documents”) shall include: (a) the documentation in respect of the
DIP Facility and the Company Parties’ use of cash collateral, all pleadings in
support of approval thereof and all orders relating thereto (including any
exhibits, schedules, amendments, modifications, or supplements thereto),
including the DIP Orders (collectively, the “DIP Documents”); (b) any disclosure
documents or Securities Act filings related to the issuance of the New Common
Stock; (c) the Plan (including the Plan Supplement documents and all other
exhibits, annexes, and schedules thereto), all pleadings in support of
confirmation of the Plan and all orders relating thereto, including the
Confirmation Order; (d) (e) the First Day Pleadings and all orders relating
thereto; the Solicitation Materials, all pleadings in support of approval of the
Solicitation Materials and all orders relating thereto, including the Disclosure
Statement Order; (f) any documents, forms, proxies or agreements required for
(i) Ascent to solicit approval from its shareholders of the Merger as
contemplated under this Agreement, or (ii) Monitronics to register the Ascent
Share Distribution under the Securities Act; 15

GRAPHIC [g102151kt02i014.jpg]

 



EXECUTION VERSION (g) any documents or agreements governing the Takeback Exit
Term Loan Facility, including the credit agreement and collateral documents
governing the Takeback Exit Term Loan Facility (the “Takeback Exit Term Loan
Facility Documents”); (h) any documents or agreements governing the New Exit
Facilities, including the credit agreement and collateral documents governing
the New Exit Facilities (the “New Exit Facilities Documents”); (i) the Put
Option Agreement, the Rights Offering Procedures, the Rights Offering
Solicitation Materials, and any other documents or agreements governing the
Rights Offering, the Equity Commitments and the Backstop Commitments to be made
by the Commitment Parties (the “Backstop Commitment Documents”); (j) all
pleadings relating to the Company Parties’ entry into, and performance under,
the Rights Offering, the Put Option Agreement and any other Backstop Commitment
Documents and all orders relating thereto, including the Backstop Approval Order
and the Rights Offering Approval Order; (k) any other exhibits, schedules,
amendments, modifications, supplements, or other documents and/or agreements
relating to the Plan, the Plan Supplement, the Solicitation Materials, the
Disclosure Statement Order, or the Confirmation Order; (l) (m) (n) (o) the
Governance Documents; the Information Sharing Agreement; the TSA (solely in the
event the Non-Ascent Restructuring Toggle occurs); such other definitive
documentation relating to a recapitalization or restructuring of the Company
Parties as is necessary or desirable to consummate the Restructuring as
determined by the Company Parties, the Required Consenting Noteholders, the
Required Consenting Term Lenders, and Ascent (provided that Ascent shall have no
consent rights after the occurrence of the Non-Ascent Restructuring Toggle); and
(p)any deeds, agreements, filings, notifications, pleadings, orders,
certificates, letters, instruments, or other documents related to the
Restructuring (including amendments, modifications, or supplements made from
time to time thereto) determined by the Company Parties, the Required Consenting
Noteholders, Consenting Term Lenders, and Ascent. any exhibits, as reasonably
the Required 3.02.Consent Rights Regarding Definitive Documents.Each of the
Definitive Documents that remains subject to negotiation and completion shall,
upon completion, contain terms, conditions, representations, warranties and
covenants consistent in all material respects with the terms of this Agreement
and shall, except where otherwise specified in this Agreement, in all respects
be reasonably acceptable to the Company Parties, the Required Consenting
Noteholders, the Required Consenting Term Lenders (except with respect to the
TSA and Information Sharing Agreement), and Ascent. Any amendment, modification
or waiver of, or supplement to, any of the Definitive Documents shall be
reasonably acceptable to the Company Parties, the Required Consenting
Noteholders, the Required Consenting Term Lenders (except 16

GRAPHIC [g102151kt02i015.jpg]

 



EXECUTION VERSION with respect to the TSA and Information Sharing Agreement),
and Ascent. For the avoidance of doubt, after the occurrence of the Non-Ascent
Restructuring Toggle, Ascent shall have no consent rights over the Definitive
Documents other than the TSA. Section 4. Commitments of the Consenting Creditors
4.01. General Commitments and Waivers. (a) During the Agreement Effective
Period, each Consenting Creditor agrees (severally and not jointly) in respect
of any and all of its Company Claims pursuant to this Agreement to use good
faith and commercially reasonable efforts (including, (i) with respect to each
Consenting Noteholder, directing the Indenture Trustee, as necessary, and (ii)
with respect to each Consenting Term Lender, directing the First Lien Agent, as
necessary) to: (i) support the Restructuring and vote and exercise any powers or
rights available to it (including in any board, shareholders’, or creditors’
meeting or in any process requiring voting or approval to which they are legally
entitled to participate) in each case in favor of any matter requiring approval
to the extent necessary to implement the Restructuring; (ii) negotiate in good
faith to execute and implement the Definitive Documents to which it is required
to be a party or to which its approval is required by this Agreement; and (iii)
after the occurrence of the Non-Ascent Restructuring Toggle, negotiate in good
faith to amend the Definitive Documents and enter into any other required
agreements, in each case in accordance with Section 3.02, as Restructuring.
necessary to consummate the Non-Ascent (b) During the Agreement Effective
Period, each Consenting Creditor agrees all of its Company Claims pursuant to
this (severally and not jointly) in respect of any and Agreement that it shall
not directly or indirectly: (i) exercise, or direct any other person to
exercise, any right or remedy for the enforcement, collection, or recovery of
any of the Company Claims against the Company Parties other than in accordance
with this Agreement; provided that nothing in this Agreement shall prevent any
Consenting Creditor from filing a proof of claim in the Chapter 11 Cases on
behalf of its respective Company Claims; (ii) object to, delay, impede, or take
any other action to interfere with the pursuit, implementation, or consummation
of the Restructuring or take any other action that is inconsistent with, or that
would delay or obstruct the proposal or consummation of, the Restructuring,
except as expressly permitted pursuant to this Agreement; (iii) withdraw or
revoke its tender, consent and/or vote with respect to the Restructuring, except
as expressly permitted pursuant to this Agreement; 17

GRAPHIC [g102151kt02i016.jpg]

 



EXECUTION VERSION (iv)propose, file, support, vote for, or consent to any
Alternative Restructuring Proposal or engage in, continue, or otherwise
participate in any negotiations regarding any Alternative Restructuring Proposal
or engage in, continue, or otherwise participate in discussions regarding the
negotiation or formulation of, or otherwise pursue, any financing or other
equity proposal or offer; (v) propose, file, support, vote for, or consent to
any dissolution, winding up,
liquidation,reorganization,merger,consolidation,businesscombination,jointventure,
partnership, sale of assets, or restructuring for any of the Company Parties
other than as contemplated and agreed to as part of the Restructuring; (vi) file
any motion, pleading, or other document with the Bankruptcy Court or any other
court (including any modifications or amendments thereof) that is not materially
consistent with the Restructuring, this Agreement or the Plan or take any other
action that, in whole or in part, is not materially consistent with the
Restructuring, this Agreement or the Plan; (vii) initiate, or have initiated on
its behalf, any litigation or proceeding of any kind with respect to this
Agreement, the Restructuring, or the Chapter 11 Cases contemplated herein
against the Company Parties or the other Parties other than to enforce this
Agreement or any Definitive Document, to effectuate the Restructuring in
accordance therewith, or as otherwise permitted under this Agreement;
(viii)object to, delay, impede, or take any other action to interfere with the
Company Parties’ ownership and possession of their assets, wherever located, or
interfere with the automatic stay arising under section 362 of the Bankruptcy
Code; provided, however, that nothing in this Agreement shall limit the right of
any Party to exercise any right or remedy provided hereunder, under the
Confirmation Order or any other Definitive Document; (ix) take any action (or
encourage or instruct any other party including the First Lien Agent or
Indenture Trustee to take any action) in respect of any potential, actual, or
alleged occurrence of any “Default” or “Event of Default” under the Credit
Agreement or Notes Indenture that is triggered or that would be triggered as a
result of the execution of this Agreement or the undertaking of Ascent or the
Company Parties to implement the Restructuring, except as expressly permitted
pursuant to this Agreement; or (x) Transfer, other than in accordance with
Section 10 hereof, any ownership (including any beneficial ownership as defined
in the Rule 13d-3 under the Exchange Act) in any Company Claims to any
affiliated or unaffiliated Person, including any Person in which it may hold a
direct or indirect beneficial interest. 4.02.Commitments with Respect to Chapter
11 Cases. (a) During the Agreement Effective Period, each Consenting Creditor
that is entitled to vote to accept or reject the Plan pursuant to its terms
agrees (severally and not jointly) that it shall, subject to receipt by such
Consenting Creditor, whether before or after the commencement of the Chapter 11
Cases, of the Solicitation Materials: 18

GRAPHIC [g102151kt02i017.jpg]

 



EXECUTION VERSION (i)vote each of its Company Claims to accept the Plan by
timely delivering its duly executed and completed ballot accepting the Plan no
later than the Prepetition Solicitation Deadline, subject to such Consenting
Creditor’s actual receipt of the Solicitation Materials (including the ballot);
(ii) to the extent it is permitted to elect whether to opt out of the releases
set forth in the Plan, not elect to opt out of the releases set forth in the
Plan by timely delivering its duly executed and completed ballot(s) consistent
with its election not to opt out (except such Consenting Creditor shall not be
prohibited from “opting out” of granting such a release to any Party that has
materially breached this Agreement); and (iii) not change, withdraw, amend, or
revoke (or cause to be changed, withdrawn, amended, or revoked) any vote or
election referred to in clauses (a)(i) and (ii) above; provided, however, that
nothing in this Agreement shall prevent any Party from withholding, amending, or
revoking (or causing the same) its timely consent or vote with respect to the
Plan if this Agreement has been terminated in accordance with its terms with
respect to such Party. (b) During the Agreement Effective Period, each
Consenting Noteholder and each Backstop Commitment Party that is entitled to
elect to opt out of the Cash Payout pursuant to the terms of the Plan agrees
(severally and not jointly) that it shall elect to opt out of the Cash Payout by
timely delivering its duly executed and completed election form consistent with
its election to opt out of the Cash Payout. Notwithstanding any other provision
of this Agreement, including this Section 4, nothing in this Agreement shall
require any Party to incur any expenses, liabilities or other obligations, or to
commence litigation or agree to any commitments, undertakings, concessions,
indemnities, or other arrangements that could result in expenses, liabilities,
or other obligations to any Party or its Affiliates other than as specifically
stated in this Agreement and the exhibits hereto. For the avoidance of doubt,
each Consenting Creditor has entered into this Agreement solely in its capacity
as a holder of Company Claims, and the commitments and obligations of Consenting
Creditors under this Agreement do not apply to any Consenting Creditor in its
capacity as a beneficial owner (or the nominee, investment manager, advisor or
subadvisor for a beneficial owner) of Ascent Equity Interests. 4.03.Forbearance.
Commencing on the Agreement Effective Date, each Consenting Creditor agrees to
forbear, until the date that is one day after the Petition Date, from the
exercise of its rights (including any right of set-off) or remedies it may have
under the Credit Agreement and Notes Indenture, as applicable, in each case,
solely with respect to the Company Parties’ current or anticipated defaults as
set forth on Schedule 2 to this Agreement (the “Specified Defaults”) and on no
other basis. Each Consenting Creditor further agrees that if any applicable
indenture trustee, administrative agent or collateral agent takes any action
inconsistent with any such Consenting Creditor’s obligations under this
Agreement, such Consenting Creditor shall direct and use commercially reasonable
efforts to cause such indenture trustee, administrative agent or collateral
agent to cease and refrain from taking such actions. For the avoidance of doubt,
the Credit Agreement and the Notes Indenture shall remain in full force and
effect, and 19

GRAPHIC [g102151kt02i018.jpg]

 



EXECUTION VERSION are hereby ratified and confirmed, except, in each case, as
expressly modified in this Section 4.03. The forbearance set forth in this
Section 4.03 shall not constitute a waiver with respect to any default or event
of default under the Credit Agreement or Notes Indenture (other than the
Specified Defaults during the term of the Agreement Effective Period) and shall
not bar any Consenting Creditor from filing a proof of claim or taking action to
establish the amount of such claim. Upon the termination of this Agreement, the
agreement of the Consenting Creditors to forbear from exercising rights and
remedies in accordance with this Section 4.03 shall immediately terminate
without requirement of any demand, presentment or protest of any kind, all of
which the Company Parties hereby waive. Section 5. Additional Provisions
Regarding the Consenting Creditors’ Commitments. Notwithstanding anything to the
contrary in this Agreement, and notwithstanding any delivery of a consent or
vote to accept the Plan by any Consenting Creditor, or any acceptance of the
Plan by any class of creditors, nothing in this Agreement shall: (a)be construed
to prohibit any Consenting Creditor from contesting whether any matter, fact, or
thing is a breach of, or is inconsistent with, this Agreement, the Definitive
Documents or the Restructuring; (b) be construed to prohibit any Consenting
Creditor from appearing as a party-in-interest in any matter to be adjudicated
in a Chapter 11 Case, so long as such appearance and the positions advocated in
connection therewith are not materially inconsistent with this Agreement or the
Restructuring, and are not for the purpose of delaying, interfering, impeding,
or taking any other action to delay, interfere with or impede, directly or
indirectly, the Restructuring; (c) affect the ability of any Consenting Creditor
to consult with any other Consenting Creditor, the Company Parties, Ascent or
any other party in interest; (d) impair or waive the rights of any Consenting
Creditor to assert or raise any objection not prohibited under or inconsistent
with this Agreement; (e) prevent any Consenting Creditor from enforcing this
Agreement and/or any of the Definitive Documents; (f) prevent any Consenting
Creditor from exercising any of its rights and remedies under any of the
Definitive Documents; (g) obligate a Consenting Creditor to deliver a vote to
support the Plan or prohibit a Consenting Creditor from withdrawing such vote,
in each case from and after the Termination Date (other than a Termination Date
as a result of the occurrence of the Plan Effective Date); provided that upon
the withdrawal of any such vote after the Termination Date (other than a
Termination Date as a result of the occurrence of the Plan Effective Date), such
vote shall be deemed void ab initio and such Consenting Creditor shall have the
opportunity to change its vote; 20

GRAPHIC [g102151kt02i019.jpg]

 



EXECUTION VERSION (h) limit the rights of any Consenting Creditor to engage in
any discussions, enter into any agreements, or take any other action after the
Termination Date; (i) prevent a Consenting Creditor from taking any action that
is required in order to comply with applicable Law; provided, however, that if
any Consenting Creditor proposes to take any action that is otherwise
inconsistent with this Agreement or the Restructuring in order to comply with
applicable Law, such Consenting Creditor shall provide, to the extent possible
without violating applicable Law, at least five (5) Business Days’ advance
notice to the Company Parties, Ascent and the other Consenting Creditors; (j)
prevent any Consenting Creditor by reason of this Agreement or the Restructuring
frommaking,seeking,orreceivinganyregulatoryfilings,notifications,consents,
determinations, authorizations, permits, approvals, licenses, or the like, so
long as such action is not inconsistent with the terms of this Agreement; (k)
constitute a waiver or amendment of any term or provision of the Notes Indenture
or the Credit Agreement, or any other agreement, instrument or document that
gives rise to a Company Claim held by a Consenting Creditor, the First Lien
Agent, or Indenture Trustee; (l) be construed to require any Consenting
Creditor, the First Lien Agent, or Indenture Trustee, to incur, assume, become
liable in respect of or suffer to exist any expenses, liabilities or other
obligations, or agree to or become bound by any commitments, undertakings,
concessions, indemnities or other arrangements that could result in expenses,
liabilities or other obligations to such Consenting Creditor or Indenture
Trustee, other than those set forth in this Agreement; (m) prohibit any
Consenting Creditor from taking any action that is not inconsistent with this
Agreement or the Restructuring; or (n) obligate any Consenting Creditor to take
any action or refrain from taking any action in its capacity as a beneficial
owner (or the nominee, investment manager, advisor or subadvisor for a
beneficial owner) of Ascent Equity Interests, or otherwise impair or waive the
rights of any Consenting Creditor in its capacity as a beneficial owner (or the
nominee, investment manager, advisor or subadvisor for a beneficial owner) of
Ascent Equity Interests. Section 6.Additional Commitments of the Parties.
6.01.DIP Commitments. During the Agreement Effective Period, in addition to the
commitments set forth in Sections 4, 5, 7 and 8 of this Agreement, in the event
that the Company Parties and DIP Lenders enter into the DIP Facility
contemplated by the DIP/Exit Facility Commitment, each Party agrees (severally
and not jointly) that it (i) consents to the liens, security interests, claims,
and documents created in connection with the DIP Facility, subject to the
consent rights set forth in Section 3.02 of this Agreement and the provision of
acceptable adequate protection to the First Lien Term Lenders on terms
consistent with the Restructuring Term Sheet, and (ii) shall not directly or
indirectly object to, delay, impede, or take any other action to interfere with
the consummation of the DIP Facility or the entry of the DIP Orders. In
addition, in the event that the Company Parties and DIP Lenders enter into the
DIP Facility 21

GRAPHIC [g102151kt02i020.jpg]

 



EXECUTION VERSION contemplated by the DIP/Exit Facility Commitment, each
Consenting Term Lender further agrees (severally and not jointly) that
obligations under the DIP Facility shall constitute “Priority Payment Lien
Obligations” under the Intercreditor Agreement (as defined in the Credit
Agreement). 6.02.Commitment to Consummate Non-Ascent Restructuring. During the
Agreement Effective Period, in addition to the commitments set forth in Sections
4, 5, 7 and 8 of this Agreement, each Party agrees (severally and not jointly)
that it will (i) negotiate and work together in good faith with the other
Parties to make appropriate modifications to the Definitive Documents in
accordance with Section 3.02, to the extent necessary, to effectuate the
Non-Ascent Restructuring and (ii) support the Non-Ascent Restructuring in all
respects, in each case after the occurrence of any of the following events (any
such event, the “Non-Ascent Restructuring Toggle”), in each case in the
determination of the Company Parties, the Required Consenting Noteholders and
the Required Consenting Term Lenders: (a) Ascent fails, for any reason to obtain
all requisite approvals to consummate the Merger (including, for the avoidance
of doubt, all third-party and regulatory approvals required to consummate the
Merger, including approvals from the SEC and stockholder approvals)
(collectively, the “Merger Approvals”) on or prior to the Merger Approval
Outside Date; (b)the Ascent Cash Amount net of all liabilities of Ascent
(including, but not limited to, funded indebtedness, professionals’ fees,
settlements, severance payments, unclaimed property liabilities, agreements or
understandings with respect to the use of cash, contingent liabilities, and
operating expenses expected to be paid in connection with the Merger or that
will be assumed by Monitronics or Reorganized Monitronics, as applicable, in
connection with the Merger) (such net amount, the “Net Cash Amount”) is, or is
reasonably expected to be in the determination of the Company Parties, the
Required Consenting Noteholders and the Required Consenting Term Lenders, a net
cash amount of less than $20 million as of the Plan Effective Date; provided,
that the calculation of the Net Cash Amount as of the Plan Effective Date shall
be determined in good faith by Ascent, the Company Parties, the Required
Consenting Noteholders, and the Required Consenting Term Lenders on the date
that is ten (10) days prior to the Plan Effective Date; (c) the Merger does not
occur on the Plan Effective Date for any reason; (d) the material breach by
Ascent of any of its undertakings, representations, warranties, or covenants set
forth in this Agreement; (e) Ascent (i)(1) communicates its intention not to
support the Restructuring or (2) files, communicates, executes a definitive
written agreement with respect to, or otherwise supports an Alternative
Restructuring Proposal and (ii) such action has, or may be reasonably expected
to have, an adverse effect on the Company Parties’ ability to consummate the
Restructuring; (f) Ascent (i) voluntarily commences any case or files any
petition seeking bankruptcy, winding up, dissolution, liquidation,
administration, moratorium, reorganization, or other relief under any federal,
state or foreign bankruptcy, insolvency, administrative 22

GRAPHIC [g102151kt02i021.jpg]

 



EXECUTION VERSION receivership, or similar law now or hereafter in effect,
except as contemplated by this Agreement; (ii) consents to the institution of,
or fails to contest in a timely and appropriate manner, any involuntary
proceeding or petition described in the foregoing clause (i); (iii) applies for
or consents to the appointment of a receiver, administrator, administrative
receiver, trustee, custodian, sequestrator, conservator, or similar official
with respect to Ascent or for a substantial part of Ascent’s assets; (iv) makes
a general assignment or arrangement for the benefit of creditors; or (v) takes
any corporate action for the purpose of authorizing any of the foregoing; (g)
Ascent files any motion or pleading with the Bankruptcy Court that is not
consistent in all material respects with this Agreement, the relief requested by
such motion has, or may be reasonably expected to have, a material adverse
effect on the Company Parties’ ability to consummate the Restructuring, and such
motion has not been withdrawn within two (2) Business Days of the receipt by
Ascent, of written notice from the other Parties that such motion or pleading is
inconsistent with this Agreement; (h)this Agreement has been validly terminated
with respect to Ascent, by Ascent, pursuant to Section 15.04, so long as no
other Party would have an independent right to terminate this Agreement and
actually exercises such right; or (i)the meeting of Ascent stockholders
contemplated by Section 7.01(h) of this Agreement (including any adjournments
thereof) shall have been held and completed, and Ascent’s stockholders shall not
have approved and adopted the definitive merger agreement for the Merger,
pursuant to a vote that satisfies the applicable stockholder approval
requirements under the Delaware General Corporation Law and Ascent’s certificate
of incorporation as in effect on the date of such meeting. Section 7.Commitments
of Ascent. 7.01.Affirmative Commitments. During the Agreement Effective Period,
Ascent agrees to use good faith and commercially reasonable efforts in respect
of any and all of its Existing Equity Interests and Company Claims, to the
extent applicable, to: (a) support and take all steps reasonably necessary and
desirable, including those steps reasonably requested by the Ad Hoc Noteholder
Group, or the Ad Hoc Lender Group, to consummate the Restructuring (including,
for the avoidance of doubt, the Non-Ascent Restructuring) in accordance with
this Agreement; (b) vote and exercise any powers or rights available to it
(including in any meeting or process requiring voting or approval in which it is
legally entitled to participate) in favor of any matter requiring approval to
the extent necessary to implement the Restructuring (including, for the
avoidance of doubt, the Non-Ascent Restructuring); (c) use good faith and
commercially reasonable efforts to obtain all required governmental, regulatory
(including self-regulatory), and/or third-party approvals for the Restructuring
(including, for the avoidance of doubt, the Non-Ascent Restructuring); 23

GRAPHIC [g102151kt02i022.jpg]

 



EXECUTION VERSION (d) negotiate in good faith to execute and implement the
Definitive Documents to which it is required to be a party or to which its
approval is required by this Agreement; (e) promptly inform the advisors to the
Company Parties, the advisors to the Ad Hoc Noteholder Group, and the advisors
to the Ad Hoc Lender Group, as to the status of obtaining any necessary or
desirable authorizations (including any consents) from any competent judicial
body, governmental authority, banking, taxation, supervisory, or regulatory body
or any stock exchange; (f) maintain its good standing under the Laws of the
state or other jurisdiction in which they are incorporated or organized; (g)
operate its business in the ordinary course, taking into account the
Restructuring (including, for the avoidance of doubt, the Non-Ascent
Restructuring); (h) (i) cause meetings of (x) Ascent’s board of directors, and
(y) Ascent stockholders to be duly called and held, in accordance with
applicable Law, NASDAQ requirements and the applicable provisions of Ascent’s
certificate of incorporation and bylaws, for the purpose of voting on approval
of the Merger as promptly as reasonably practicable after the Agreement
Effective Date, (ii) prepare and file, or cause Monitronics to prepare and file,
with the SEC a Form S-4 or a preliminary proxy statement, as may be the case,
relating to the Merger (which shall include the recommendation of Ascent’s board
of directors that stockholders approve the Merger and all other proxy materials
(except, for the avoidance of doubt, approval of the Plan), for such
stockholders meeting) as promptly as reasonably practicable after the Agreement
Effective Date, (iii) prepare and file, or cause Monitronics to prepare and
file, with the SEC any amendments to such Form S-4 or preliminary proxy
statement, as may be the case, or other filings as may be necessary to respond
to SEC staff comments on such Form S-4 or preliminary proxy statement as
promptly as reasonably practicable, (iv) use diligent efforts to have the Form
S-4 declared effective by the SEC or the proxy statement cleared by the SEC, as
may be the case, (v) cause the prospectus or definitive proxy statement and
related proxy materials, as may be the case, to be distributed to stockholders
as promptly as reasonably practicable after such effectiveness or clearance by
the SEC, (vi) use commercially reasonable efforts to obtain the required
affirmative vote of Ascent stockholders to approve the Merger, (vii) otherwise
comply with all requirements of Law applicable to such stockholders meeting and
solicitation of votes, and (viii) keep the advisors to the Company Parties, the
Ad Hoc Noteholder Group, and the Ad Hoc Lender Group fully informed with respect
to the shareholder approval process and the results thereof; (i) promptly inform
the advisors to the Company Parties, the advisors to the Ad Hoc Noteholder
Group, and the advisors to the Ad Hoc Lender Group if at any time Ascent has, or
reasonably expects to have as of the Plan Effective Date, a Net Cash Amount of
less than $20 million; (j) cause the Ascent Cash Amount to be contributed to
Monitronics under the Plan; (k) an amount after the occurrence of the Non-Ascent
Restructuring Toggle, contribute cash in equal to $3.5 million to Monitronics on
or before the Plan Effective Date (such 24

GRAPHIC [g102151kt02i023.jpg]

 



EXECUTION VERSION amount, the “Toggle Contribution”), subject to receipt of the
release contemplated under the Restructuring Term Sheet; and (l) promptly repay,
repurchase, cause to be defeased, or satisfy and discharge, to the extent
permissible under that certain Indenture, dated as of July 17, 2013, between
Ascent and U.S. Bank National Association as trustee thereunder, and any other
applicable governing documents, any of Ascent’s outstanding 4.00% Convertible
Senior Notes due 2020, so long as not otherwise on terms inconsistent with this
Agreement. For the avoidance of doubt, (i) the agreements and covenants set
forth in Sections 7.01(a), (b), (c), (d), (e), and (k) shall survive the
occurrence of the Non-Ascent Restructuring Toggle and (ii) the agreements and
covenants set forth in Sections 7.01(f), (g), (h), (i), (j), and (l) shall not
survive the occurrence of the Non-Ascent Restructuring Toggle. 7.02.Negative
Commitments. During the Agreement Effective Period, Ascent agrees in respect of
any and all of its Existing Equity Interests and Company Claims, to the extent
applicable, that it shall not directly or indirectly: (a) object to, delay,
impede, or take any other action to interfere with the pursuit, acceptance,
implementation, or consummation of the Restructuring (including, for the
avoidance of doubt, the Non-Ascent Restructuring), or take any other action that
is inconsistent with, or that would delay or obstruct the proposal or
consummation of, the Restructuring (including, for the avoidance of doubt, the
Non-Ascent Restructuring); (b) take any action that is inconsistent with, or is
intended to frustrate, impede, delay or obstruct the approval, implementation,
and consummation of the Restructuring (including, for the avoidance of doubt,
the Non-Ascent Restructuring); (c) file any motion, pleading, Definitive
Documents o r o t h e r d o c u me n t s with the SEC, the Bankruptcy Court or
any other court (including any modifications or amendments thereof) that, in
whole or in part, is not consistent with this Agreement and the Definitive
Documents; (d) Transfer any material asset or right of Ascent (including any
Existing Equity Interests held by Ascent) or any material asset or right used in
the business of Ascent to any Person outside the ordinary course of business
without the consent of the Required Consenting Noteholders, the Required
Consenting Term Lenders and the Company Parties, other than as contemplated by
the Restructuring; (e) take any worthless stock deduction with respect to any
Existing Equity Interests held by Ascent; (f) take any action that would impair
the value of the net operating loss carryforwards and other similar tax
attributes of Ascent or Monitronics; 25

GRAPHIC [g102151kt02i024.jpg]

 



EXECUTION VERSION (g) engage in any material merger, consolidation, disposition,
acquisition, investment, dividend, incurrence of indebtedness, or other similar
transaction outside of the ordinary course of business other than as
contemplated by the Restructuring; (h)seek, solicit, support, encourage,
propose, assist, consent to, vote for, enter into, participate in, pursue or
consummate any Alternative Transaction, or engage in, continue, or otherwise
participate in any negotiations regarding any Alternative Restructuring Proposal
or engage in, continue, or otherwise participate in discussions regarding the
negotiation or formulation of, or otherwise pursue, any alternate financing or
other equity proposal or offer; (i) exercise any right or remedy with respect to
any of the Existing Equity Interests or Company Claims, to the extent
applicable, other than in accordance with this Agreement;. (j) withdraw or
revoke any tender, consent and/or vote with respect to the Restructuring
(including, for the avoidance of doubt, the Non-Ascent Restructuring) to the
extent applicable, except as otherwise expressly permitted pursuant to this
Agreement; (k) liquidation, partnership, propose, file, support, vote for, or
consent to any dissolution, winding up,
reorganization,merger,consolidation,businesscombination,jointventure, sale of
assets, or restructuring for any of the Company Parties other than as
contemplated and agreed to as part of the Restructuring (including, for the
avoidance of doubt, the Non-Ascent Restructuring); (l) file any motion,
pleading, or other document with the Bankruptcy Court or any other court
(including any modifications or amendments thereof) or take any other action
that, in whole or in part, is not materially consistent with the Restructuring
(including, for the avoidance of doubt, the Non-Ascent Restructuring), this
Agreement or the Plan; (m) initiate, or have initiated on its behalf, any
litigation or proceeding of any kind with respect to this Agreement, the
Restructuring (including, for the avoidance of doubt, the Non-Ascent
Restructuring), or the Chapter 11 Cases contemplated herein against the Company
Parties or the other Parties other than to enforce this Agreement or any
Definitive Document, to effectuate the Restructuring in accordance therewith, or
as otherwise permitted under this Agreement; (n) object to, delay, impede, or
take any other action to interfere with the Company Parties’ ownership and
possession of their assets, wherever located, or interfere with the automatic
stay arising under section 362 of the Bankruptcy Code; or (o) enter into or
adopt any new Compensation Arrangements (or amend, modify, or terminate any
existing Compensation Arrangements) without the consent of the Required
Consenting Noteholders (other than as contemplated by the Restructuring Term
Sheet). For the avoidance of doubt, (i) the agreements and covenants set forth
in Sections 7.02(a), (b), (c), (d) (solely with respect to the Transfer of any
Existing Equity Interests held by Ascent), (e), (f) (solely with respect to net
operating loss carryforwards and other similar tax attributes of Monitronics),
(h), (i), (j), (k), (l), (m), and (n) shall survive the occurrence of the
Non-Ascent 26

GRAPHIC [g102151kt02i025.jpg]

 



EXECUTION VERSION Restructuring Toggle, and (ii) the agreements and covenants
set forth in Sections 7.02(d) (other than with respect to a Transfer of any
Existing Equity Interests held by Ascent), (f) (other than with respect to net
operating loss carryforwards and other similar tax attributes of Monitronics),
(g), and (o) shall not survive the occurrence of the Non-Ascent Restructuring
Toggle. Section 8.Commitments of the Company Parties. 8.01.Affirmative
Commitments. Except as set forth in Section 9, during the Agreement Effective
Period, the Company Parties agree to: (a) support and take all steps reasonably
necessary and desirable, including those steps reasonably requested by the Ad
Hoc Noteholder Group or the Ad Hoc Lender Group to consummate the Restructuring
in accordance with this Monitronics of its put option to cause the Backstop
Backstop Commitment Shares in accordance with the Agreement (including the
exercise by Commitment Parties to purchase the Backstop Commitments pursuant and
subject to the terms and conditions set forth in this Agreement and the Put
Option Agreement), including the applicable milestones set forth on Schedule 1
to this Agreement (collectively, the “RSA Milestones”); (b) to the extent any
legal or structural impediment arises that would prevent, hinder, or delay the
consummation of the Restructuring contemplated herein, support and take all
steps reasonably necessary and desirable to address and resolve any such
impediment; provided, however, that any actions taken in connection with such
support or such steps shall be reasonably acceptable to the Ad Hoc Noteholder
Group and the Ad Hoc Lender Group; (c) use good faith and commercially
reasonable efforts to obtain all required governmental, regulatory (including
self-regulatory), and/or third-party approvals for the Restructuring;
(d)negotiate in good faith and use commercially reasonable efforts to execute
and deliver the Definitive Documents and any other required agreements to
effectuate and consummate the Restructuring as contemplated by this Agreement;
(e) after the occurrence of the Non-Ascent Restructuring Toggle, negotiate in
good faith and use commercially reasonable efforts to execute and deliver
amendments to the Definitive Documents and any other required agreements to
effectuate and consummate the Non-Ascent Restructuring; (f) pay, in cash, the
Default Interest Amount within five (5) days of the Agreement Effective Date, in
accordance with the Credit Agreement; (g) seek additional support for the
Restructuring from their other material stakeholders to the extent reasonably
prudent and as may be reasonably requested by the Ad Hoc Noteholder Group, the
Ad Hoc Lender Group, or Ascent and, to the extent the Company Parties receive
any Joinders or Transfer Agreements, notify counsel to the Ad Hoc Noteholder
Group, counsel to the Ad Hoc Lender Group, and counsel to Ascent of such
Joinders and Transfer Agreements (irrespective of whether such Joinders or
Transfer Agreements were previously 27

GRAPHIC [g102151kt02i026.jpg]

 



EXECUTION VERSION delivered to counsel to the Ad Hoc Noteholder Group, counsel
to the Ad Hoc Lender Group, or counsel to Ascent by such joining party or
transferee); (h) actively oppose and object to, in consultation with counsel for
the Ad Hoc Noteholder Group, counsel for the Ad Hoc Lender Group, and counsel
for Ascent, the efforts of any Person seeking to object to, delay, impede, or
take any other action to interfere with the acceptance, implementation, or
consummation of the Restructuring (including, if applicable, by timely filing
objections or written responses in the Chapter 11 Cases); (i) negotiate in
obtain the requisite consents set forth in this Agreement from, and consult and
good faith with, the Consenting Creditors, Ascent, and their respective advisors
regarding the implementation and execution of the Restructuring; (j) inform the
advisors to the Ad Hoc Noteholder Group, the advisors to the Ad Hoc Lender
Group, and the advisors to Ascent as to: (i) the material business and financial
(including liquidity) performance of Monitronics and all its subsidiaries, (ii)
the status and progress of the Restructuring, including progress in relation to
the negotiations of the Definitive Documents, and (iii) the status of obtaining
any necessary or desirable authorizations (including any consents) from each
Consenting Creditor, any competent judicial body, governmental authority,
banking, taxation, supervisory, or regulatory body or any stock exchange; (k)
notify counsel for the Ad Hoc Lender Group of any breach or default by any
Commitment Party under this Agreement, the Put Option Agreement, or any other
agreement relating to the Restructuring, including any default or breach with
respect to any Commitment Party’s obligation to fund and/or pay into escrow any
part of their respective Backstop Commitment or Equity Commitment, which notice
shall be given promptly, and in no event more than twenty-four (24) hours
following such breach or default; (l) promptly notify counsel for the Ad Hoc
Noteholder Group, counsel for the Ad Hoc Lender Group, and counsel for Ascent as
soon as reasonably practicable (but in no event later than forty-eight (48)
hours thereafter) after becoming aware of: (i) any notice of any commencement of
any material involuntary Insolvency Proceedings, legal suit for payment of debt
or securement of security from or by any Person in respect of any member of the
Consolidated Group, (ii) a breach of this Agreement (including a breach by any
Company Party), and (iii) any representation or statement made or deemed to be
made by them under this Agreement which is or proves to have been materially
incorrect or misleading in any respect when made or deemed to be made; (m)
maintain their good standing under the Laws of the state or other jurisdiction
in which they are incorporated or organized; (n) operate their business in the
ordinary course and use their commercially reasonable efforts to preserve intact
their current material business organizations, and preserve their material
relationships with customers, suppliers, licensors, licensees, distributors and
others having business dealings with the Company Parties, taking into account
the Restructuring; 28

GRAPHIC [g102151kt02i027.jpg]

 



EXECUTION VERSION (o) provide counsel for the Ad Hoc Noteholder Group, counsel
for the Ad Hoc Lender Group, and counsel for Ascent a reasonable opportunity
(which shall be no less than three (3) Business Days, except in the case of the
Plan, Disclosure Statement, Disclosure Statement Order, Confirmation Order, DIP
Orders, Rights Offering Approval Order, or Backstop Approval Order, which shall
be no less than five (5) Business Days) to review draft copies of all
Solicitation Materials, First Day Pleadings, second day motions and proposed
orders relating thereto, and all other motions, pleadings and documents that the
Company Parties intend to file with the Bankruptcy Court, and, without limiting
any consent rights set forth in this Agreement, consult in good faith with
respective counsel to such Parties regarding the form and substance of any such
proposed filing; provided, however, that each such pleading or document shall be
consistent in all respects with the terms and conditions set forth in this
Agreement; (p) timely file a formal objection (in consultation with the Ad Hoc
Noteholder Group and the Ad Hoc Lender Group) to any motion filed with the
Bankruptcy Court by a third party seeking the entry of an order (i) directing
the appointment of a trustee or examiner (with expanded powers beyond those set
forth in sections 1106(a)(3) and (4) of the Bankruptcy Code), (ii) converting
the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code, (iii)
dismissing the Chapter 11 Cases; (iv) seeking the entry of an order modifying or
terminating the Company Parties’ exclusive right to file and/or solicit
acceptances of a plan of reorganization; (v) sustaining a challenge to the
validity, enforceability, perfection or priority of, or seeking avoidance or
subordination of, any portion of the Credit Agreement Claims or Notes Claims (as
applicable), or asserting any other cause of action against or with respect or
relating to such Claims or any pre-petition liens securing such Claims (as
applicable); (q)provide, and direct its employees, officers, advisors, and other
representatives to provide, to the Consenting Noteholders, the Consenting Term
Lenders, Ascent, and their respective advisors (i) reasonable access to the
Company Parties’ books and records during normal business hours on reasonable
advance notice to the Company Parties’ representatives and without disruption to
the operation of the Company Parties’ business, (ii) reasonable access to the
management and advisors of the Company Parties on reasonable advance notice to
such Persons and without disruption to the operation of the Company’s business
and (iii) such other information or access as reasonably requested by the Ad Hoc
Noteholder Group, the Ad Hoc Lender Group, Ascent, or their respective legal and
financial advisors or as set forth in the Information Sharing Agreement; (r)
commence solicitation of votes to accept or reject the Plan by no later than the
Prepetition Solicitation Commencement Date and commence the Chapter 11 Cases no
later than the Petition Date Milestone; (s) file, on the Petition Date, a motion
seeking approval of the DIP Facility and the use of cash collateral; (t) file,
on the Petition Date, one or more motions seeking (A) conditional approval of
the Disclosure Statement and the other Solicitation Materials on an interim
basis, (B) approval of the Rights Offering Procedures, (C) approval of the
Backstop Commitment Documents, and 29

GRAPHIC [g102151kt02i028.jpg]

 



EXECUTION VERSION (D) approval of the Disclosure Statement and the other
Solicitation Materials on a final basis and confirmation of the Plan; (u) file,
on the Petition Date, the First Day Pleadings and to seek interim (to the extent
necessary) and final orders from the Bankruptcy Court approving such relief;
(v)subject to the terms of the DIP Orders, the Backstop Approval Order, and
authorization by the Bankruptcy Court, timely pay the reasonable and documented
fees and expenses of the advisors to the Ad Hoc Noteholder Group, and the Ad Hoc
Lender Group, arising prior to and after the Petition Date; provided that, for
the avoidance of doubt, all of such fees and expenses shall be paid consistent
with the Creditor Professional Agreements; and (w) provide prompt notice of any
proposed amendment, modification, or waiver to any Definitive Document to all
Parties (except to Ascent upon occurrence of the Non-Ascent Restructuring
Toggle). 8.02.Negative Commitments. Except as set forth in Section 9, during the
Agreement Effective Period, each of the Company Parties shall not directly or
indirectly: (a) object to, delay, impede, or take any other action to interfere
with the acceptance, implementation, or consummation of the Restructuring; (b)
take any action that is inconsistent with, or is intended to frustrate, impede,
delay or obstruct the approval, implementation, and consummation of the
Restructuring; (c)modify the Plan, in whole or in part, in a manner that is not
consistent with this Agreement and the Definitive Documents, including, without
limitation, the Backstop Commitment Documents, the Takeback Exit Term Loan
Facility Documents, and the DIP/Exit Facility Documents; (d) file any motion,
pleading, or other Definitive Document with the Bankruptcy Court or any other
court (including any modifications or amendments thereof) that, in whole or in
part, is not consistent with this Agreement and the Definitive Documents; (e)
seek, solicit, or support any Alternative Restructuring Proposal, other than as
expressly permitted under Section 9.01 hereof; (f)Transfer any material asset or
right of the Company Parties or any asset or right used in the business of the
Company Parties to any Person outside the ordinary course of business without
the consent of the Required Consenting Noteholders, the Required Consenting Term
Lenders, and Ascent; (g) engage in any material merger, consolidation,
disposition, acquisition, investment, dividend, incurrence of indebtedness, or
other similar transaction outside of the ordinary course of business other than
the Restructuring; 30

GRAPHIC [g102151kt02i029.jpg]

 



EXECUTION VERSION (h) seek, solicit, support, encourage, propose, assist,
consent to, vote for, enter into, participate in, pursue or consummate any
Alternative Transaction or any substantive discussions regarding an Alternative
Transaction (other than as to respond to any such Person to advise such Person
that it does not intend to engage in such discussions), subject to the
provisions set forth in Section 9 of this Agreement; or (i) enter into or adopt
any new Compensation Arrangements (or amend, modify, or terminate any existing
Compensation Arrangements) without the consent of the Required Consenting
Noteholders. Section 9.Additional Provisions Regarding Company Parties’
Commitments 9.01.Fiduciary Duties. Notwithstanding anything in this Agreement to
the contrary, nothing in this Agreement, the Restructuring Term Sheet or any
other Definitive Document shall require any of the Company Parties, their
directors, managers, and officers, or the independent directors, after
consulting with counsel, to take or refrain from taking any action that any such
Person or Persons determines in good faith would be inconsistent with its
fiduciary duties under applicable Law, including, without limitation,
negotiation and consummation of a Superior Proposal. Notwithstanding the
foregoing, the Company Parties acknowledge that their entry into this Agreement
is consistent with their fiduciary duties. 9.02.Notice Regarding Alternative
Restructuring Proposals. If any of the Company Parties receives an Alternative
Restructuring Proposal or any request for information that could reasonably be
expected to be used for the purpose of formulating any inquiry, offer,
unsolicited proposal, or expression of interest, within forty-eight (48) hours
of the receipt of such Alternative Restructuring Proposal or such request for
information, the Company Parties shall notify the Consenting Creditors and
Ascent in writing (electronic mail to the advisors for the Consenting Creditors
and Ascent being sufficient) of the receipt thereof, with such notice to
include: (i) a written description of the material terms and conditions thereof,
including in such description (to the extent permissible) the identity of the
Person from which such expression of interest, inquiry, proposal, offer, or
request for information was received (the “Other Interested Party”) and (ii) to
the extent permissible, a copy of each written communication (x) transmitted on
behalf of the Other Interested Party or any of its representatives to the
Company Parties or any of its representatives or (y) transmitted on behalf of
the Company Parties or any of its representatives to the Other Interested Party
or any of its representatives. Notwithstanding the receipt of any Alternative
Restructuring Proposal or request for information, each of the Company Parties
acknowledges and agrees that it is, and will continue to be, bound by its
obligations set forth in this Agreement, subject to its duties under applicable
law and/or its governing documents as well as its rights under Section 9.01 of
this Agreement. Section 10.Transfer of Interests and Securities. 10.01. No
Transfer of Existing Equity Interests. During the Agreement Effective Period,
Ascent shall not Transfer any ownership (including any beneficial ownership as
defined in Rule 13d-3 under the Exchange Act) in any Existing Equity Interests
to any affiliated or 31

GRAPHIC [g102151kt02i030.jpg]

 



EXECUTION VERSION unaffiliated Person, including any Person in which it may hold
a direct or indirect beneficial interest. 10.02. Transfer of Claims. During the
Agreement Effective Period, no Consenting Creditor shall Transfer any ownership
(including any beneficial ownership as defined in Rule 13d-3 under the Exchange
Act) in any Company Claims to any affiliated or unaffiliated Person, including
any Person in which it may hold a direct or indirect beneficial interest,
unless: (a) either: (i) (1) with respect to any transfer by a Consenting
Noteholder, the transferee executes and delivers a Transfer Agreement to counsel
to the Company Parties, counsel to Ascent, counsel to the Ad Hoc Noteholder
Group, counsel to the Ad Hoc Lender Group, and the Indenture Trustee, and (2)
with respect to any transfer by a Consenting Term Lender, the transferee
executes and delivers a Transfer Agreement to counsel to the Company Parties,
counsel to Ascent, counsel to the Ad Hoc Lender Group, and counsel to the Ad Hoc
Noteholder Group, in each case at or before the time of the proposed Transfer,
or (ii) the transferee is a Consenting Creditor and the transferee provides
notice of such Transfer (including the amount and type of Company Claim
Transferred) to counsel to the Company Parties at or before the time of the
proposed Transfer; and (b) any such proposed Transfer (as defined herein) of the
Notes by a Consenting Noteholder shall be permitted only so long as such
Transfer complies in all respects with the procedures and terms set forth in the
Notes Indenture; and (c) any such proposed Transfer (as defined herein) of
Company Claims held by a Consenting Term Lender on account of its Term Loans
shall be permitted only so long as such Transfer complies in all respects with
the procedures and terms set forth in the Credit Agreement. Notwithstanding
anything to the contrary in this Section 10.02, a Consenting Noteholder may
permit its prime broker to hold the Notes as part of a custodian agreement
whereby such Consenting Noteholder retains all of its voting rights with respect
to such Notes during the Agreement Effective Period until the occurrence of the
Termination Date. With respect to the Transfer of any Company Claims by a
Consenting Creditor, upon consummation of a Transfer in accordance herewith,
such transferee is deemed to make all of the representations, warranties, and
covenants of a Consenting Creditor, as applicable, set forth in this Agreement
and (if not already a Consenting Creditor) is deemed to be, and shall be, a
Consenting Creditor for all purposes of this Agreement. 10.03. Qualified
Market-Maker. Notwithstanding anything herein to the contrary, (i) any
Consenting Creditor may Transfer any of its Company Claims to an entity that is
acting in its capacity as a Qualified Market-Maker without the requirement that
the Qualified Market-Maker be or become a Consenting Creditor; provided,
however, that the Qualified Market-Maker subsequently Transfers all right, title
and interest in such Company Claims to a transferee that is or becomes a
Consenting Creditor as provided above, and the Transfer documentation between
the transferor Consenting Creditor and such Qualified Market-Maker shall contain
a requirement that provides as such; and (ii) to the extent any Consenting
Creditor is acting in its capacity as a 32

GRAPHIC [g102151kt02i031.jpg]

 



EXECUTION VERSION Qualified Market-Maker, it may Transfer any Company Claims
that it acquires from a holder of such Company Claims that is not a Consenting
Creditor without the requirement that the transferee be or become a Consenting
Creditor. Notwithstanding the foregoing, if, at the time of the proposed
Transfer of any Company Claims to a Qualified Market-Maker, such Company Claims
(x) may be voted on the Plan, the proposed transferor Consenting Creditor must
first vote such Company Claims in accordance with the requirements of Section
4.02(a) hereof, or (y) have not yet been and may not yet be voted on the Plan
and such Qualified Market-Maker does not Transfer such Company Claims to a
subsequent transferee prior to the fifth (5th) Business Day prior to the
expiration of the voting deadline (such date, the “Qualified Market-Maker
Joinder Date”), such Qualified Market-Maker shall be required to (and the
Transfer documentation to the Qualified Market-Maker shall have provided that it
shall), on the first (1st) Business Day immediately following the Qualified
Market-Maker Joinder Date, become a Consenting Creditor with respect to such
Company Claims in accordance with the terms hereof (provided, that the Qualified
Market-Maker shall automatically, and without further notice or action, no
longer be a Consenting Creditor with respect to such Company Claims at such time
that the transferee of such Company Claims becomes a Consenting Creditor with
respect to such Company Claims). 10.04. Release of Transferor. Upon compliance
with the requirements of Section 10.02, the transferor shall be deemed to
relinquish its rights (and be released from its obligations, except for any
claim for breach of this Agreement that occurs prior to such Transfer) under
this Agreement to the extent of the rights and obligations in respect of such
transferred Company Claims. Any Transfer in violation of Section 10.02 shall be
void ab initio. 10.05. Acquisition of Additional Claims.Subject to this Section
10, this Agreement shall in no way be construed to preclude the Consenting
Creditors from acquiring additional Company Claims; provided, however, that (i)
such additional Company Claims shall automatically and immediately upon
acquisition by a Consenting Creditor be deemed subject to the terms of this
Agreement (regardless of when or whether notice of such acquisition is given to
counsel to Ascent, counsel to the Company Parties, counsel to Ad Hoc Noteholder
Group, or counsel to the Ad Hoc Lender Group) and (ii) such Consenting Creditors
must provide notice of such acquisition (including the amount and type of
Company Claims acquired) to counsel to Ascent, counsel to the Company Parties,
counsel to the Ad Hoc Noteholder Group, and counsel to the Ad Hoc Lender Group
within three (3) Business Days of such acquisition. 10.06. No Obligations of
Company Parties. This Section 10 shall not impose any obligation on any Company
Party to issue any “cleansing letter” or otherwise publicly disclose information
for the purpose of enabling a Consenting Creditor to Transfer any of its Company
Claims. Notwithstanding anything to the contrary herein, to the extent a Company
Party and another Party have entered into a Confidentiality Agreement, the terms
of such Confidentiality Agreement shall continue to apply and remain in full
force and effect according to its terms, and this Agreement does not supersede
any rights or obligations (including any obligation by any Company Party to
issue “cleansing materials” or otherwise make a public disclosure of
information) otherwise arising under such Confidentiality Agreements. 10.07.
Additional Provisions Regarding Transfers. Notwithstanding anything to the
contrary in this Section 10, the restrictions on Transfers set forth in this
Section 10 shall not 33

GRAPHIC [g102151kt02i032.jpg]

 



EXECUTION VERSION apply to the grant of any liens or encumbrances on any claims
and interests in favor of a bank or broker-dealer holding custody of such claims
and interests in the ordinary course of business and which lien or encumbrance
is released upon the Transfer of such claims and interests. Section 11.
Representations and Warranties of Consenting Creditors. Each Consenting Creditor
severally, and not jointly, represents and warrants that, as of the date such
Consenting Creditor executes and delivers this Agreement: (a) it is the
beneficial or record owner of the face amount of the Company Claims, or is the
nominee, investment manager, advisor or subadvisor for the beneficial holders of
the Company Claims reflected in, and it is not the beneficial or record owner of
any Company Claims other than those reflected in, such Consenting Creditor’s
signature page to this Agreement, a Joinder or a Transfer Agreement, as
applicable (as may be updated pursuant to Section 10); (b) it has the full power
and authority to act on behalf of, vote, and consent to matters concerning, such
Company Claims (as may be updated pursuant to Section 10); (c) such Company
Claims (as may be updated pursuant to Section 10) are free and clear of any
pledge, lien, security interest, charge, claim, equity, option, proxy, voting
restriction, right of first refusal, or other limitation on disposition,
transfer, or encumbrances of any kind, that would adversely affect in any way
such Consenting Creditor’s ability to perform any of its obligations under this
Agreement at the time such obligations are required to be performed; (d)it has
the full power to vote, approve changes to, and Transfer all of its Company
Claims (as may be updated pursuant to Section 10) referable to it as
contemplated by this Agreement subject to applicable Law; and (e)solely with
respect to holders of Company Claims (as may be updated pursuant to Section 10),
(i) it is either (a) a qualified institutional buyer as defined in Rule 144A of
the Securities Act, (b) not a U.S. person (as defined in Regulation S of the
Securities Act), or (c) an accredited investor (as defined in the Rules).
Section 12. Representations and Warranties of Ascent. Ascent represents and
warrants that, as of the date it executes and delivers this Agreement: (a) it is
the beneficial or record owner of the Existing Equity Interests reflected in,
and it is not the beneficial or record owner of any Existing Equity Interests
other than those reflected in, its signature page to this Agreement; (b) it has
the full power and authority to act on behalf of, vote, and consent to matters
concerning, such Existing Equity Interests; (c) such Existing Equity Interests
are free and clear of any pledge, lien, security interest, charge, claim,
equity, option, proxy, voting restriction, right of first refusal, or other
limitation on disposition, transfer, or encumbrances of any kind, that would
adversely affect in 34

GRAPHIC [g102151kt02i033.jpg]

 



EXECUTION VERSION any way Ascent’s ability to perform any of its obligations
under this Agreement at the time such obligations are required to be performed;
(d) it has the full power to vote, approve changes to, and Transfer all of its
Existing Equity Interests pursuant to this Agreement and subject to applicable
Law; (e) there are no actions, suits, proceedings, claims or disputes pending
or, to the knowledge of Ascent after reasonable inquiry, threatened or
contemplated, at Law, in equity, in arbitration or before any Governmental
Entity or regulatory division, by or against Ascent or any of its subsidiaries
or against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement, any other Definitive Document, or the consummation of
the Restructuring, or (b) either individually or in the aggregate, would
reasonably be expected to: (i) have a material adverse effect upon, or result in
a material adverse change in, the operations, business, properties, liabilities
(actual or contingent), or financial condition of the Company Parties or
Reorganized Monitronics and its subsidiaries taken as a whole; (ii) cause a
material impairment of the rights and remedies of the administrative agent or
any lender under the DIP Facility, the New Exit Facilities, or the Takeback Exit
Term Loan Facility, or of the ability of any Company Party or Reorganized
Monitronics to perform its obligations under the DIP Facility, the New Exit
Facilities, or the Takeback Exit Term Loan Facility; or (iii) have a material
adverse effect upon the legality, validity, binding effect or enforceability of
this Agreement or any Definitive Document; and (f) to its knowledge, neither
itself nor Monitronics nor any subsidiary of Monitronics has undergone an
“ownership change,” as defined in section 382(g) of the Internal Revenue Code of
1986 (as amended), since January 1, 2016. Section 13. Representations and
Warranties of Company Parties.Each Company Party (severally and not jointly)
represents and warrants that as of the date such Company Party executes and
delivers this Agreement: (a) to the best of its knowledge having made all
reasonable inquiries, no order has been made, petition presented, or resolution
passed for the winding up of or appointment of a liquidator, receiver,
administrative receiver, administrator, compulsory manager or other similar
officer in respect of it or any other Company Party or other member of the
Consolidated Group, and no analogous procedure has been commenced in any
jurisdiction; (b)except as expressly provided by this Agreement, it is not party
to any restructuring or similar agreements or arrangements with any other Person
with respect to Company Claims or Existing Equity Interests that have not been
disclosed to all Parties to this Agreement; (c) it is not party to any asset
sale or investment agreements with any other Person with respect to Company
Claims or Existing Equity Interests that have not been disclosed to all Parties
to this Agreement; 35

GRAPHIC [g102151kt02i034.jpg]

 



EXECUTION VERSION (d) the issuance of the Rights and the issuance of the Rights
Offering Shares upon the exercise thereof shall qualify for exemption, and shall
be exempt, from registration under the Securities Act; (e) to the knowledge of
any Company Party, neither it nor any of its subsidiaries has undergone an
“ownership change,” as defined in section 382(g) of the Internal Revenue Code of
1986 (as amended), since January 1, 2016; (f) all existing Compensation
Arrangements of the members of the Consolidated Group have been disclosed to
counsel to the Ad Hoc Noteholder Group; (g) there are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of any Company
Party after reasonable inquiry, threatened or contemplated, at Law, in equity,
in arbitration or before any Governmental Entity or regulatory division, by or
against Ascent or any of its subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement, any other
Definitive Document, or the consummation of the Restructuring, or (b) either
individually or in the aggregate, would reasonably be expected to: (i) have a
material adverse effect upon, or result in a material adverse change in, the
operations, business, properties, liabilities (actual or contingent), or
financial condition of the Company Parties or Reorganized Monitronics and its
subsidiaries taken as a whole; (ii) cause a material impairment of the rights
and remedies of the administrative agent or any lender under the DIP Facility,
the New Exit Facilities, or the Takeback Exit Term Loan Facility, or of the
ability of any Company Party or Reorganized Monitronics to perform its
obligations under the DIP Facility, the New Exit Facilities, or the Takeback
Exit Term Loan Facility; or (iii) have a material adverse effect upon the
legality, validity, binding effect or enforceability of this Agreement or any
Definitive Document; and (h) the DIP/Exit Facility Commitment, including the Fee
Letter (as defined in the DIP/Exit Facility Commitment), has been entered into
and is in full force and effect, and no amendment or modification of the
DIP/Exit Facility Commitment or Fee Letter is contemplated, and none of the
commitments in the DIP/Exit Facility Commitment or Fee Letter have been
withdrawn or rescinded in any respect. With the exception of the Fee Letter, to
the knowledge of the Company Parties after reasonable inquiry, there are no side
letters or other agreements, contracts, arrangements or understandings to which
the Company Parties are party related to the DIP Facility or New Exit Facilities
or the funding or investing, as applicable, of the full amount of the DIP
Facility or New Exit Facilities, other than as expressly set forth in the Fee
Letter in the form delivered to the Consenting Creditors prior to the date
hereof. To the knowledge of the Company Parties after reasonable inquiry, no
event has occurred which, with or without notice, lapse of time or both would or
would reasonably be expected to constitute a default or breach on the part of
any Company Party or other party to the DIP/Exit Facility Documents. To the
knowledge of the Company Parties after reasonable inquiry, there are no
conditions precedent or other contingencies (A) related to the funding of the
DIP Facility or New Exit Facilities or any provisions that could reduce the
aggregate proceeds contemplated by the DIP/Exit Facility Commitment or (B) that
could otherwise adversely affect the conditionality, enforceability or
availability of the DIP/Exit Facility Commitment with respect to all or any
portion of the DIP Facility or the New Exit Facilities, in each case other than
as expressly set forth in the DIP/Exit 36

GRAPHIC [g102151kt02i035.jpg]

 



EXECUTION VERSION Facility Commitment. The Company Parties shall use its
reasonable best efforts to maintain the DIP/Exit Facility Commitment in effect
and satisfy its obligations thereunder. Section 14. Mutual Representations,
Warranties, and Covenants; Further Assurances. Each Party (severally and not
jointly) represents, warrants, and covenants to each other Party, as of the date
such Party executed and delivered this Agreement that: (a) it is validly
existing and in good standing (or the equivalent thereof) under the Laws of the
jurisdiction of its organization, and this Agreement is a legal, valid, and
binding obligation of such Party, enforceable against it in accordance with its
terms, except as enforcement may be limited by applicable Laws relating to or
limiting creditors’ rights generally or by equitable principles relating to
enforceability; (b) except as expressly provided in this Agreement, the Plan,
and the Bankruptcy Code, no consent or approval is required by a governmental
authority, banking, taxation, supervisory, or regulatory body or any stock
exchange, third party or any other Person in order for it to effectuate the
Restructuring contemplated by, and perform its respective obligations under,
this Agreement other than any such consent or approval which has been obtained,
provided, or otherwise satisfied prior to the Agreement Effective Date and which
consent or approval has not been subsequently revoked; (c)the entry into and
performance by it of, and the transactions contemplated by, this Agreement do
not, and will not, conflict in any material respect with any Law or regulation
applicable to it or with any of its articles of association, memorandum of
association, certificates of incorporation, bylaws, or other constitutional
documents; and (d) except as expressly provided in this Agreement, it has (or
will have, at the relevant time) all requisite corporate or other power and
authority to enter into, execute, and deliver this Agreement and to effectuate
the Restructuring contemplated by, and perform its respective obligations under,
this Agreement, on behalf of itself and its Affiliates, as applicable. Section
15.Termination Events. 15.01. Noteholder Termination Events. This Agreement may
be terminated by the Required Consenting Noteholders, and such termination shall
be effective immediately upon the delivery to the Company Parties, counsel to
the Ad Hoc Lender Group, and Ascent of a written notice in accordance with
Section 17.10, at any time after the occurrence, and during the continuation, of
any of the following events, in each case, other than as contemplated by the
Restructuring: (a) the (i) material breach in any respect by any Company Party
or any Consenting Term Lender of any of the respective undertakings,
representations, warranties, or covenants of the Company Parties or the
Consenting Term Lenders, as applicable, set forth in this Agreement (it being
understood and agreed that any actions and obligations required to be taken by
any such Party that are included in the exhibits attached to this Agreement but
not in this Agreement are to be considered “covenants” of such Party, and
therefore covenants of this Agreement, notwithstanding the failure of any
specific provision in any of the exhibits to be re-copied into 37

GRAPHIC [g102151kt02i036.jpg]

 



EXECUTION VERSION this Agreement) or (ii) failure of any Company Party or any
Consenting Term Lender to act in a manner materially consistent with this
Agreement (other than an immaterial failure), which breach or failure remains
uncured (to the extent curable) before the earlier of (x) five (5) Business Days
after the applicable Required Consenting Noteholders transmit a written notice
to the Company Parties and the Consenting Term Lenders in accordance with
Section 17.10 and (y) one calendar day before the Plan Effective Date
contemplated herein; provided that the Required Consenting Noteholders may not
terminate this Agreement pursuant to this Section 15.01(a) upon the breach or
failure of any Consenting Term Lender, if at the time or during the continuation
of such breach or failure, the remaining Consenting Term Lenders hold or control
in excess of 662/3% of the dollar amount, and in excess of 50% in number of the
holders of, the Term Loans under the Credit Agreement; (b) the failure of any
Definitive Document to comply with the requirements of Section 3.02 of this
Agreement, which non-compliance remains uncured for a period of five (5)
Business Days after the applicable Required Consenting Noteholders transmit a
written notice to the Company Parties of such breach; (c) the making public (or
filing, if under the Chapter 11 Cases) of any of the Definitive Documents
(including any amendment or modification thereof) that contains terms and
conditions that are not consistent with this Agreement or otherwise reasonably
acceptable to the Required Consenting Noteholders in accordance with this
Agreement, and such public disclosure (or filing, if under the Chapter 11 Cases)
is not withdrawn or such inconsistency is not amended or modified in a manner
consistent with this Agreement or otherwise reasonably acceptable to the
Required Consenting Noteholders in accordance with this Agreement within five
(5) Business Days after the receipt by the Company Parties of notice of such
breach; (d)any Company Party or any Consenting Term Lender (i)(1) communicates
its intention not to support the Restructuring or (2) files, communicates,
executes a definitive written agreement with respect to, or otherwise supports
an Alternative Restructuring Proposal and (ii) such action has, or may be
reasonably expected to have, an adverse effect on the Company Parties’ ability
to consummate the Restructuring; provided that the Required Consenting
Noteholders may not terminate this Agreement pursuant to this Section 15.01(d)
upon such filing, communication or execution by any Consenting Term Lender if,
at the time of such filing, communication or execution, the remaining Consenting
Term Lenders hold or control in excess of 662/3% of the dollar amount , and in
excess of 50% in number of the holders of, the Term Loans under the Credit
Agreement; (e) the issuance by any governmental authority, including any
regulatory authority or court of competent jurisdiction, of any final,
non-appealable ruling or order that (i) enjoins the consummation of a material
portion of the Restructuring, including the Plan and (ii) either (1) such
ruling, judgment, or order has been issued at the request of or with the
acquiescence of any Company Party or (2) remains in effect as of the earlier of
(A) fifteen (15) Business Days after such terminating Required Consenting
Noteholders transmit a written notice in accordance with Section 17.10 detailing
any such issuance and (B) one (1) calendar day immediately prior to the Plan
Effective Date contemplated herein; provided that this termination right may not
be 38

GRAPHIC [g102151kt02i037.jpg]

 



EXECUTION VERSION exercised by any Party that sought or requested such ruling or
order in contravention of any obligation set out in this Agreement; (f) the
entry of an order by the Bankruptcy Court, or the filing of a motion or
application by any Company Party seeking an order (without the prior written
consent of the applicable Required Consenting Noteholders), (i) converting one
or more of the Chapter 11 Cases to a case under chapter 7 of the Bankruptcy
Code; (ii) appointing an examiner with expanded powers beyond those set forth in
sections 1106(a)(3) and (4) of the Bankruptcy Code in one or more of the Chapter
11 Cases; (iii) appointing a trustee under section 1104 of the Bankruptcy Code
in one or more of the Chapter 11 Cases; (iv) dismissing one or more of the
Chapter 11 Cases, (v) terminating exclusivity under Bankruptcy Code section
1121, or (vi) rejecting this Agreement; (g) if any Company Party (i) voluntarily
commences any case or files any petition seeking bankruptcy, winding up,
dissolution, liquidation, administration, moratorium, reorganization, or other
relief under any federal, state or foreign bankruptcy, insolvency,
administrative receivership, or similar law now or hereafter in effect, except
as contemplated by this Agreement; (ii) consents to the institution of, or fails
to contest in a timely and appropriate manner, any involuntary proceeding or
petition described in the preceding subsection (i); (iii) applies for or
consents to the appointment of a receiver, administrator, administrative
receiver, trustee, custodian, sequestrator, conservator, or similar official
with respect to any Company Party or for a substantial part of such Company
Party’s assets; (iv) makes a general assignment or arrangement for the benefit
of creditors; or (v) takes any corporate action for the purpose of authorizing
any of the foregoing; (h) an order is entered by the Bankruptcy Court granting
relief from the automatic stay imposed by section 362 of the Bankruptcy Code
authorizing any Person to proceed against any asset of any Company Party that
would materially and adversely affect the Company Party’s operational or
financial performance; (i) any Company Party or any Consenting Term Lender files
any motion or pleading with the Bankruptcy Court that is not consistent in all
material respects with this Agreement, the relief requested by such motion has,
or may be reasonably expected to have, a material adverse effect on the Company
Parties’ ability to consummate the Restructuring, and such motion has not been
withdrawn within two (2) Business Days of the receipt by the Company Parties or
the Consenting Term Lenders, as applicable, of written notice from the Required
Consenting Noteholders that such motion or pleading is inconsistent with this
Agreement; provided that the Required Consenting Noteholders may not terminate
this Agreement pursuant to this Section 15.01(i) upon such filing by any
Consenting Term Lender if, at the time of such filing, the remaining Consenting
Term Lenders hold or control in excess of 662/3% of the dollar amount, and in
excess of 50% in number of holders of, the Term Loans under the Credit
Agreement; (j) the Bankruptcy Court enters an order in the Chapter 11 Cases, or
any Company Party moves or consents to, terminating any Company Party’s
exclusive right to file a plan or plans of reorganization under section 1121 of
the Bankruptcy Code; 39

GRAPHIC [g102151kt02i038.jpg]

 



EXECUTION VERSION (k) the termination of or the exercise of any remedies under
the DIP Facility or any agreement regarding any Company Party’s use of cash
collateral; (l) the termination or material breach of the Put Option Agreement;
provided that this termination right may not be exercised by any Noteholder if
such Noteholder failed to perform or comply in any material respect with the
terms and conditions of this Agreement or the Put Option Agreement, and such
failure to perform or comply caused, or resulted in, the occurrence of the
termination or material breach of the Put Option Agreement; (m) the Bankruptcy
Court grants relief that is inconsistent in any respect with, or enters an order
rejecting, this Agreement and such inconsistent relief is not dismissed,
vacated, or modified to be consistent with this Agreement before the earlier of
(x) five (5) Business Days after the applicable Required Consenting Noteholders
transmit a written notice to the Company Parties that such relief is
inconsistent with the agreement and (y) one calendar day before the Plan
Effective Date contemplated herein; (n) Ascent takes any action that has, or is
reasonably expected to have, a material adverse effect on the Company Parties’
ability to consummate the Non-Ascent Restructuring; or (o)the Company Parties
shall not have complied with any of the RSA Milestones (unless such RSA
Milestone is waived or amended in accordance with Section 16 of this Agreement).
Notwithstanding anything to the contrary in this Section 15.01, the Required
Consenting Noteholders may not terminate this Agreement: (a) due solely to the
occurrence of the Non-Ascent Restructuring Toggle, (b) due solely to a ruling by
the Bankruptcy Court requiring a modification to the Solicitation Materials
solely with respect to the Cash Payout, in which event the Parties will work
together in good faith to address the Bankruptcy Court’s concerns in a manner
consistent with all other material terms of the Restructuring, or (c) pursuant
to Section 15.01(b) or (c) solely if the Definitive Document that gives rise to
such termination right is the Information Sharing Agreement and/or the TSA.
15.02. First Lien Term Lender Termination Events. This Agreement may be
terminated by the Required Consenting Term Lenders, and such termination shall
be effective immediately upon the delivery to the Company Parties, the
Consenting Noteholders, and Ascent of a written notice in accordance with
Section 17.10, at any time after the occurrence, and during the continuation, of
any of the following events, in each case, other than as contemplated by the
Restructuring: (a) the (i) material breach in any respect by any Company Party
or any Consenting Noteholder of any of the respective undertakings,
representations, warranties, or covenants of the Company Parties or the
Consenting Noteholders, as applicable, set forth in this Agreement (it being
understood and agreed that any actions and obligations required to be taken by
any such Party that are included in the exhibits attached to this Agreement but
not in this Agreement are to be considered “covenants” of such Party, and
therefore covenants of this Agreement, notwithstanding the failure of any
specific provision in any of the exhibits to be re-copied into 40

GRAPHIC [g102151kt02i039.jpg]

 



EXECUTION VERSION this Agreement) or (ii) failure of any Company Party or any
Consenting Noteholder to act in a manner materially consistent with this
Agreement (other than an immaterial failure), which breach or failure remains
uncured (to the extent curable) before the earlier of (x) five (5) Business Days
after the applicable Required Consenting Term Lenders transmit a written notice
to the Company Parties and the Consenting Noteholders in accordance with Section
17.10 and (y) one calendar day before the Plan Effective Date contemplated
herein; provided that the Required Consenting Term Lenders may not terminate
this Agreement pursuant to this Section 15.02(a) upon the breach or failure of
any Consenting Noteholder if, at the time or during the continuation of such
breach or failure, the remaining Consenting Noteholders hold or control in
excess of 662/3% of the dollar amount of the Notes under the Notes Indenture;
(b) the failure of any Definitive Document to comply with the requirements of
Section 3.02 of this Agreement, which non-compliance remains uncured for a
period of five (5) Business Days after the applicable Required Consenting Term
Lenders transmit a written notice to the Company Parties of such breach; (c) the
making public (or filing, if under the Chapter 11 Cases) of any of the
Definitive Documents (including any amendment or modification thereof) that
contains terms and conditions that are not consistent with this Agreement or
otherwise reasonably acceptable to the Required Consenting Term Lenders in
accordance with this Agreement, and such public disclosure (or filing, if under
the Chapter 11 Cases) is not withdrawn or such inconsistency is not amended or
modified in a manner consistent with this Agreement or otherwise reasonably
acceptable to the Required Consenting Term Lenders in accordance with this
Agreement within five (5) Business Days after the receipt by the Company Parties
of notice of such breach; (d)any Company Party or any Consenting Noteholder
(i)(1) communicates its intention not to support the Restructuring or (2) files,
communicates, executes a definitive written agreement with respect to, or
otherwise supports an Alternative Restructuring Proposal and (ii) such action
has, or may be reasonably expected to have, an adverse effect on the Company
Parties’ ability to consummate the Restructuring; provided that the Required
Consenting Term Lenders may not terminate this Agreement pursuant to this
Section 15.02(d) upon such filing, communication or execution by any Consenting
Noteholder if, at the time of such filing, communication or execution, the
remaining Consenting Noteholders hold or control in excess of 662/3% of the
dollar amount of the Notes under the Notes Indenture; (e) the issuance by any
governmental authority, including any regulatory authority or court of competent
jurisdiction, of any final, non-appealable ruling or order that (i) enjoins the
consummation of a material portion of the Restructuring, including the Plan and
(ii) either (1) such ruling, judgment, or order has been issued at the request
of or with the acquiescence of any Company Party or (2) remains in effect as of
the earlier of (A) fifteen (15) Business Days after such terminating Required
Consenting Term Lenders transmit a written notice in accordance with Section
17.10 detailing any such issuance and (B) one (1) calendar day immediately prior
to the Plan Effective Date contemplated herein; provided that this termination
right may not be exercised by any Party that sought or requested such ruling or
order in contravention of any obligation set out in this Agreement; 41

GRAPHIC [g102151kt02i040.jpg]

 



EXECUTION VERSION (f) the entry of an order by the Bankruptcy Court, or the
filing of a motion or application by any Company Party seeking an order (without
the prior written consent of the applicable Required Consenting Term Lenders),
(i) converting one or more of the Chapter 11 Cases to a case under chapter 7 of
the Bankruptcy Code; (ii) appointing an examiner with expanded powers beyond
those set forth in sections 1106(a)(3) and (4) of the Bankruptcy Code in one or
more of the Chapter 11 Cases; (iii) appointing a trustee under section 1104 of
the Bankruptcy Code in one or more of the Chapter 11 Cases; (iv) dismissing one
or more of the Chapter 11 Cases, (v) terminating exclusivity under Bankruptcy
Code section 1121, or (vi) rejecting this Agreement; (g) if any Company Party
(i) voluntarily commences any case or files any petition seeking bankruptcy,
winding up, dissolution, liquidation, administration, moratorium,
reorganization, or other relief under any federal, state or foreign bankruptcy,
insolvency, administrative receivership, or similar law now or hereafter in
effect, except as contemplated by this Agreement; (ii) consents to the
institution of, or fails to contest in a timely and appropriate manner, any
involuntary proceeding or petition described in the preceding subsection (i);
(iii) applies for or consents to the appointment of a receiver, administrator,
administrative receiver, trustee, custodian, sequestrator, conservator, or
similar official with respect to any Company Party or for a substantial part of
such Company Party’s assets; (iv) makes a general assignment or arrangement for
the benefit of creditors; or (v) takes any corporate action for the purpose of
authorizing any of the foregoing; (h) an order is entered by the Bankruptcy
Court granting relief from the automatic stay imposed by section 362 of the
Bankruptcy Code authorizing any Person to proceed against any asset of any
Company Party that would materially and adversely affect the Company Party’s
operational or financial performance; (i) any Company Party or any Consenting
Noteholder files any motion or pleading with the Bankruptcy Court that is not
consistent in all material respects with this Agreement, the relief requested by
such motion has, or may be reasonably expected to have, a material adverse
effect on the Company Parties’ ability to consummate the Restructuring, and such
motion has not been withdrawn within two (2) Business Days of the receipt by the
Company Parties or the Consenting Noteholders, as applicable, of written notice
from such Required Consenting Term Lenders that such motion or pleading is
inconsistent with this Agreement; provided that the Required Consenting Term
Lenders may not terminate this Agreement pursuant to this Section 15.02(i) upon
such filing by any Consenting Noteholder if, at the time of such filing, the
remaining Consenting Noteholders hold or control in excess of 662/3% of the
dollar amount of the Notes under the Notes Indenture; (j) the Bankruptcy Court
enters an order in the Chapter 11 Cases, or any Company Party moves or consents
to, terminating any Company Party’s exclusive right to file a plan or plans of
reorganization under section 1121 of the Bankruptcy Code; (k) the termination of
or the exercise of any remedies under the DIP Facility or any agreement
regarding any Company Party’s use of cash collateral; 42

GRAPHIC [g102151kt02i041.jpg]

 



EXECUTION VERSION (l) the termination or material breach of the Put Option
Agreement, including, for the avoidance of doubt, the failure of (i) any Equity
Commitment Party to make its respective Equity Commitment Commitment, Agreement;
or (ii) any Backstop Commitment Party to make its respective Backstop in each
case, in accordance with the terms and conditions of the Put Option (m) the
Bankruptcy Court grants relief that is inconsistent in any respect with, or
enters an order rejecting, this Agreement and such inconsistent relief is not
dismissed, vacated, or modified to be consistent with this Agreement before the
earlier of (x) five (5) Business Days after the applicable Required Consenting
Term Lenders transmit a written notice to the Company Parties that such relief
is inconsistent with the agreement and (y) one calendar day before the Plan
Effective Date contemplated herein; (n)the failure of Monitronics to exercise
its put option to cause the Backstop Commitment Parties to purchase the Backstop
Commitment Shares in accordance with the Backstop Commitments pursuant and
subject to the terms and conditions set forth in this Agreement and the Put
Option Agreement; (o) Ascent takes any action that has, or is reasonably
expected to have, a material adverse effect on the Company Parties’ ability to
consummate the Non-Ascent Restructuring; or (p) the Company Parties shall not
have complied with any RSA Milestone (unless such RSA Milestone is waived or
amended in accordance with Section 16 of this Agreement). Notwithstanding
anything to the contrary in this Section 15.02, the Required Consenting Term
Lenders may not terminate this Agreement: (a) due solely to the occurrence of
the Non-Ascent Restructuring Toggle, (b) due solely to a ruling by the
Bankruptcy Court requiring a modification to the Solicitation Materials solely
with respect to the Cash Payout, in which event the Parties will work together
in good faith to address the Bankruptcy Court’s concerns in a manner consistent
with all other material terms of the Restructuring, or (c) pursuant to Section
15.02(b) or (c) solely if the Definitive Document that gives rise to such
termination right is the Information Sharing Agreement and/or the TSA. 15.03.
Company Party Termination Events. This Agreement may be terminated by the
Company Parties, and such termination shall be effective immediately upon the
delivery to the Consenting Noteholders, the Consenting Term Lenders, and Ascent
of a written notice in accordance with Section 17.10, at any time after the
occurrence, and during the continuation, of any of the following events, in each
case, other than as contemplated by the Restructuring: (a) the material breach
by any Consenting Noteholder or any Consenting Term Lender of any of the
respective undertakings, representations, warranties, or covenants set forth in
this Agreement of the Consenting Noteholders or the Consenting Term Lenders, as
applicable, that remains uncured for a period of five (5) Business Days after
the Company Parties transmit a written notice of such breach to the Consenting
Noteholders, the Consenting Term Lenders, and Ascent in accordance with Section
17.10; provided, that the Company Parties may not terminate this Agreement
pursuant to this Section 15.03(a) upon the breach or failure of (i) any
Consenting 43

GRAPHIC [g102151kt02i042.jpg]

 



EXECUTION VERSION Noteholder if, at the time or during the continuation of such
breach or failure, the remaining Consenting Noteholders hold or control in
excess of 662/3% of the dollar amount of the Notes under the Notes Indenture, or
(ii) any Consenting Term Lender, if at the time or during the continuation of
such breach or failure, the remaining Consenting Term Lenders hold or control in
excess of 662/3% of the dollar amount, and in excess of 50% in number of holders
of, the Term Loans under the Credit Agreement; (b) the issuance by any
governmental authority, including any regulatory authority or court of competent
jurisdiction, of any final, non-appealable ruling or order that (i) enjoins the
consummation of a material portion of the Restructuring and (ii) remains in
effect for fifteen (15) Business Days after such terminating Company Party
transmits a written notice in accordance with Section 17.10 detailing any such
issuance; provided that this termination right shall not be exercised if any
Company Party sought or requested, directly or indirectly, such ruling or order
in contravention of any obligation or restriction set out in, or is in a manner
inconsistent with, this Agreement; or (c) upon the date and time that is three
(3) Business Days after the delivery of notice by the Company Parties that they
are exercising their rights in accordance with Section 9.01 hereof.
Notwithstanding anything to the contrary in this Section 15.03, the Company
Parties may not terminate this Agreement: (a) due solely to the occurrence of
the Non-Ascent Restructuring Toggle, or (b) due solely to a ruling by the
Bankruptcy Court requiring a modification to the Solicitation Materials, in
which event the Parties will work together in good faith to address the
Bankruptcy Court’s concerns in a manner consistent with all other material terms
of the Restructuring. 15.04. Ascent Termination Events. This Agreement may be
terminated, solely as to Ascent, by Ascent, and such termination shall be
effective immediately upon the delivery to the Company Parties, the Consenting
Noteholders, and the Consenting Term Lenders of a written notice in accordance
with Section 17.10, at any time after the occurrence, and during the
continuation, of any of the following events, in each case, other than as
contemplated by the Restructuring; provided that Ascent shall have no
termination right under this Section 15.04 after the occurrence of the
Non-Ascent Restructuring Toggle: (a)the (i) material breach in any respect by
any Company Party, any Consenting Noteholder, or any Consenting Term Lender of
any of the undertakings, representations, warranties, or covenants of the
Company Parties, the Consenting Noteholders, or the Consenting Term Lenders, as
applicable, set forth in this Agreement (it being understood and agreed that any
actions and obligations required to be taken by any such Party that are included
in the exhibits attached to this Agreement but not in this Agreement are to be
considered “covenants” of such Party, and therefore covenants of this Agreement,
notwithstanding the failure of any specific provision in any of the exhibits to
be re-copied into this Agreement) or (ii) failure of any Company Party, any
Consenting Noteholder, or any Consenting Term Lender to act in a manner
materially consistent with this Agreement and/or the Term Sheet (other than an
immaterial failure), which breach or failure remains uncured (to the extent
curable) before the earlier of (x) 44

GRAPHIC [g102151kt02i043.jpg]

 



EXECUTION VERSION five (5) Business Days after Ascent transmits a written notice
to the Company Parties, the Consenting Noteholders, and the Consenting Term
Lenders, in accordance with Section 17.10 and (y) one calendar day before the
Plan Effective Date contemplated herein; provided that Ascent may not terminate
this Agreement pursuant to this Section 15.04(a) upon the breach or failure of
(i) any Consenting Noteholder if, at the time or during the continuation of such
breach or failure, the remaining Consenting Noteholders hold or control in
excess of 662/3% of the dollar amount of the Notes under the Notes Indenture, or
(ii) any Consenting Term Lender, if at the time or during the continuation of
such breach or failure, the remaining Consenting Term Lenders hold or control in
excess of 662/3% of the dollar amount, and in excess of 50% in number of holders
of, the Term Loans under the Credit Agreement; (b) the issuance by any
governmental authority, including any regulatory authority or court of competent
jurisdiction, of any final, non-appealable ruling or order that (i) enjoins the
consummation of a material portion of the Restructuring, including the Plan and
(ii) either (1) such ruling, judgment or order has been issued at the request of
or with the acquiescence of any Company Party or (2) remains in effect as of the
earlier of (i) fifteen (15) Business Days after Ascent transmits a written
notice in accordance with Section 17.10 detailing any such issuance and (ii) one
(1) calendar day immediately prior to any proposed Plan Effective Date; provided
that this termination right may not be exercised by any Party that sought or
requested such ruling or order in contravention of any obligation set out in
this Agreement; (c)the entry of an order by the Bankruptcy Court, or the filing
of a motion or application by any Company Party seeking an order (without the
prior written consent of Ascent), (i) converting one or more of the Chapter 11
Cases to a case under chapter 7 of the Bankruptcy Code; (ii) appointing an
examiner with expanded powers beyond those set forth in sections 1106(a)(3) and
(4) of the Bankruptcy Code in one or more of the Chapter 11 Cases; (iii)
appointing a trustee under section 1104 of the Bankruptcy Code in one or more of
the Chapter 11 Cases; (iv) dismissing one or more of the Chapter 11 Cases, or
(v) terminating exclusivity under Bankruptcy Code section 1121; (d) any Company
Party, any Consenting Noteholder, or any Consenting Term Lender files any motion
or pleading with the Bankruptcy Court that is not consistent in all material
respects with this Agreement, the relief requested by such motion has, or may be
reasonably expected to have, a material adverse effect on the Company Parties’
ability to consummate the Restructuring, and such motion has not been withdrawn
within two (2) Business Days of the receipt by the Company Parties, the
Consenting Noteholders, or the Consenting Term Lenders, as applicable, of
written notice from Ascent that such motion or pleading is inconsistent with
this Agreement; provided that Ascent may not terminate this Agreement pursuant
to this Section 15.04(d) upon such filing, communication or execution by (i) any
Consenting Noteholder if, at the time of such filing, communication or
execution, the remaining Consenting Noteholders hold or control in excess of
662/3% of the dollar amount of the Notes under the Notes Indenture, or (ii) any
Consenting Term Lender, if at the time of such filing, communication or
execution, the remaining Consenting Term Lenders hold or control in excess of
662/3% of the dollar amount, and in excess of 50% in number of holders of, the
Term Loans under the Credit Agreement; or 45

GRAPHIC [g102151kt02i044.jpg]

 



EXECUTION VERSION (e) any Company Party, any Consenting Noteholder, or any
Consenting Term Lender (i)(A) communicates its intention not to support the
Restructuring or (B) files, communicates, executes a definitive written
agreement with respect to or otherwise supports an Alternative Restructuring
Proposal and (ii) such action has, or may be reasonably expected to have, an
adverse effect on the Company Parties’ ability to consummate the Restructuring;
provided that Ascent may not terminate this Agreement pursuant to this Section
15.04(e) upon such filing by (i) any Consenting Noteholder if, at the time of
such filing, the remaining Consenting Noteholders hold or control in excess of
662/3% of the dollar amount of the Notes under the Notes Indenture, or (ii) any
Consenting Term Lender, if at the time of such filing, the remaining Consenting
Term Lenders hold or control in excess of 662/3% of the dollar amount, and in
excess of 50% in number of holders of, the Term Loans under the Credit
Agreement. Notwithstanding anything to the contrary herein, Ascent may not
terminate this Agreement (a) pursuant to this Section 15.04 to the extent the
Ascent Termination Event arises from an action or failure on the part of the
Company Parties that is within Ascent’s control, or (b) due solely to a ruling
by the Bankruptcy Court requiring a modification to the Solicitation Materials,
in which event the Parties will work together in good faith to address the
Bankruptcy Court’s concerns in a manner consistent with all other material terms
of the Restructuring. 15.05. Mutual Termination.This Agreement, and the
obligations of all Parties hereunder, may be terminated by mutual written
agreement among all of the following: (a) the Required Consenting Noteholders;
(b) the Required Consenting Term Lenders; (c) Ascent; and (d) Monitronics;
provided, however, that after the occurrence of the Non-Ascent Restructuring
Toggle, this Agreement and the obligations of all Parties hereunder may be
terminated by mutual written agreement of the Required Consenting Noteholders,
the Required Consenting Term Lenders and Monitronics. 15.06. Automatic
Termination. This Agreement shall terminate automatically without any further
required action or notice immediately after the earlier of (i) the Plan
Effective Date and (ii) the Outside Date. 15.07. Limitation on Termination
Rights. A Party may not terminate this Agreement pursuant to Sections 15.01 -
15.04 if such Party failed to perform or comply in any material respect with the
terms and conditions of this Agreement, and such failure to perform or comply
caused, or resulted in, the occurrence of one or more termination events
specified herein. 15.08. Effect of Termination. Except as set forth in Section
17.17, upon the occurrence of a Termination Date, as applicable, this Agreement
shall be of no further force and effect, and each Party shall be released from
its respective commitments, undertakings, and agreements under or related to
this Agreement and shall have the rights and remedies that it would have had,
had it not entered into this Agreement, and shall be entitled to take all
actions, whether with respect to the Restructuring or otherwise, that it would
have been entitled to take had it not entered into this Agreement, including
with respect to any Claims or causes of action; provided, however, that in no
event shall any such termination relieve a Party from liability for its breach
or nonperformance of its obligations under this Agreement prior to the
Termination Date. Upon the occurrence of a Termination Date prior to the Plan
Effective Date, any consent, agreement, 46

GRAPHIC [g102151kt02i045.jpg]

 



EXECUTION VERSION undertaking, tender, waiver, forbearance, ballot, or vote
delivered by a Party subject to such termination before a Termination Date shall
be deemed, for all purposes, to be null and void from the first instance and
shall not be considered or otherwise used in any manner by the Parties in
connection with the Restructuring and this Agreement or otherwise.
Notwithstanding anything to the contrary in this Agreement, the foregoing shall
not be construed to prohibit any Party from contesting whether any such
termination is in accordance with its terms or to seek enforcement of any rights
under this Agreement that arose or existed before a Termination Date. Except as
expressly provided in this Agreement, nothing herein is intended to, or does, in
any manner waive, limit, impair, or restrict any right of any Party, or the
ability of any Party, to protect and preserve its rights (including rights under
this Agreement or any Definitive Document), remedies, and interests, including
its claims against any other Party. For the avoidance of doubt, the automatic
stay arising under section 362 of the Bankruptcy Code shall be deemed waived or
modified solely for purposes of providing notice or exercising rights hereunder.
Section 16. Amendments and Waivers. (a) This Agreement may not be modified,
amended, or supplemented, and no condition or requirement of this Agreement may
be waived, in any manner except in accordance with this Section 16 and subject
to Section 3.02. (b) This Agreement may be modified, amended, or supplemented,
or a condition or requirement of this Agreement may be waived, only in a writing
signed by the Company Parties, the Required Consenting Noteholders, the Required
Consenting Term Lenders, and Ascent; provided that (i) any waiver, modification,
amendment or supplement to this Section 16(b) shall require the prior written
consent of each Party; (ii) any waiver, modification, amendment or supplement to
the definition of Required Consenting First Lien Lenders and/or Required
Consenting Noteholders, respectively, shall require the prior written consent of
each applicable Consenting Creditor that is a member of the Ad Hoc Lender Group
and/or the Ad Hoc Noteholder Group, respectively; and (iii) any waiver,
modification, amendment or supplement that disproportionately and adversely
affects the economic recoveries or treatment of any Consenting Noteholder or
Consenting Term Lender, relative to the other Consenting Noteholders or
Consenting Term Lenders, respectively, may not be made without the prior written
consent of each such affected Consenting Noteholder or Consenting Term Lender;
provided further that after the occurrence of the Non-Ascent Restructuring
Toggle, the Company Parties, the Required Consenting Noteholders, and the
Required Consenting Term Lenders may modify, amend or supplement this Agreement,
or waive a condition or requirement of this Agreement, in writing pursuant to
this Section 16(b) without the consent of Ascent. Notwithstanding anything to
the contrary in this Section 16, this Agreement may not be modified, amended or
supplemented in any way that modifies the obligations of or adversely affects
the rights of Ascent, in each case, without the written consent of Ascent. (c)
Any proposed modification, amendment, waiver, or supplement that does not comply
with this Section 16 shall be ineffective and void ab initio. 47

GRAPHIC [g102151kt02i046.jpg]

 



EXECUTION VERSION (d) The waiver by any Party of a breach of any provision of
this Agreement shall not operate or be construed as a further or continuing
waiver of such breach or as a waiver of any other or subsequent breach. No
failure on the part of any Party to exercise, and no delay in exercising, any
right, power, or remedy under this Agreement shall operate as a waiver of any
such right, power, or remedy or any provision of this Agreement, nor shall any
single or partial exercise of such right, power, or remedy by such Party
preclude any other or further exercise of such right, power, or remedy or the
exercise of any other right, power or remedy. All remedies under this Agreement
are cumulative and are not exclusive of any other remedies provided by Law.
Section 17.Miscellaneous. 17.01. Acknowledgement. Notwithstanding any other
provision herein, this Agreement is not and shall not be deemed to be an offer
with respect to any securities or solicitation of votes for the acceptance of a
plan of reorganization for purposes of sections 1125 and 1126 of the Bankruptcy
Code or otherwise. Any such offer or solicitation shall be made only in
compliance with all applicable securities Laws, provisions of the Bankruptcy
Code, and/or other applicable Law. 17.02. Exhibits Incorporated by Reference;
Conflicts.Each of the exhibits, annexes, signatures pages, and schedules
attached hereto is expressly incorporated herein and made a part of this
Agreement, and all references to this Agreement shall include such exhibits,
annexes, and schedules. In the event of any inconsistency between this Agreement
(without reference to the exhibits, annexes, and schedules hereto) and the
exhibits, annexes, and schedules hereto, this Agreement (without reference to
the exhibits, annexes, and schedules thereto) shall govern. 17.03. Further
Assurances. Subject to the other terms of this Agreement, the Parties agree to
cooperate with each other in good faith in connection with, and shall exercise
good faith and commercially reasonable efforts with respect to the pursuit,
approval, negotiation, execution, delivery, implementation, and consummation of
the Restructuring, as well as the negotiation, drafting, execution, and delivery
of the Definitive Documents. Furthermore, subject to the terms hereof, each of
the Parties shall take such action as may be reasonably necessary and
appropriate to carry out the purposes and intent of this Agreement, including
making and filing any required regulatory filings, and shall refrain from taking
any action that would frustrate the purposes and intent of this Agreement;
provided however that this Section 17.03 shall not limit the right of any Party
to exercise any right or remedy provided for in this Agreement. 17.04. Complete
Agreement.Except as otherwise explicitly provided herein, this Agreement
constitutes the entire agreement among the Parties with respect to the subject
matter hereof and supersedes all prior agreements, oral or written, among the
Parties with respect thereto, other than any Confidentiality Agreement. 17.05.
GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM. THIS AGREEMENT
(AND ANY CLAIMS OR CAUSE OF ACTION ARISING UNDER, OUT OF OR IN CONNECTION WITH
THIS AGREEMENT, WHETHER IN CONTRACT, TORT OR STATUTE) SHALL BE GOVERNED BY AND
CONSTRUED IN 48

GRAPHIC [g102151kt02i047.jpg]

 



EXECUTION VERSION ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE, WITHOUT GIVING EFFECT TO
THE CONFLICT OF LAWS PRINCIPLES THEREOF. Each of the Parties irrevocably and
unconditionally agrees that, subject to the immediately following sentence of
this Section 17.05, any legal action, suit, or proceeding against it with
respect to any matter arising under, out of or in connection with this Agreement
or for recognition or enforcement of any judgment rendered in any such action,
suit, or proceeding, may be brought any state or federal court of competent
jurisdiction in New York County, State of New York, and by execution and
delivery of this Agreement, each of the Parties: (a) irrevocably submits itself
to the nonexclusive jurisdiction of such court, (b) waives any objection to
laying venue in any such action, suit, or proceeding and (c) waives any
objection that such court is an inconvenient forum or does not have jurisdiction
over such Party. Notwithstanding the foregoing consent to jurisdiction in either
a state or federal court of competent jurisdiction in the State and County of
New York, upon the commencement of the Chapter 11 Cases, each of the Parties
hereby agrees that, if the Chapter 11 Cases are pending, the Bankruptcy Court
shall have exclusive jurisdiction over all matters arising out of or in
connection with this Agreement. Each Party agrees that it shall bring any action
or proceeding in respect of any claim arising under, out of or in connection
with this Agreement, to the extent possible, in the Bankruptcy Court, and solely
in connection with claims arising under, out of or in connection with this
Agreement: (a) irrevocably submits to the exclusive jurisdiction of the
Bankruptcy Court; (b) waives any objection to laying venue in any such action or
proceeding in the Bankruptcy Court; and (c) waives any objection that the
Bankruptcy Court is an inconvenient forum or does not have jurisdiction over any
Party. 17.06. TRIAL BY JURY WAIVER. EACH PARTY IRREVOCABLY WAIVES ANY RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING UNDER, OUT OF OR IN CONNECTION
WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER IN
CONTRACT, TORT, OR STATUTE). 17.07. Execution of Agreement. This Agreement may
be executed and delivered in any number of counterparts and by way of electronic
signature and delivery, each such counterpart, when executed and delivered,
shall be deemed an original, and all of which together shall constitute the same
agreement. Except as expressly provided in this Agreement, each individual
executing this Agreement on behalf of a Party has been duly authorized and
empowered to execute and deliver this Agreement on behalf of said Party.
Signature pages executed by each of the Parties shall be delivered to counsel to
each of the other Parties in unredacted form (which signature pages may be
delivered by counsel); provided that such signature pages may only be delivered
to the individual Consenting Creditors in a redacted form that removes such
Consenting Creditors’ holdings; provided further that such signature pages shall
be subject to Section 17.21. 17.08. Rules of Construction. (a)This Agreement is
the product of negotiations among the Company Parties, the Consenting Creditors
and Ascent, and in the enforcement or interpretation hereof, is to be
interpreted in a neutral manner, and any presumption with regard to
interpretation for or against any Party by reason of that Party having drafted
or caused to be drafted this Agreement, or any 49

GRAPHIC [g102151kt02i048.jpg]

 



EXECUTION VERSION portion hereof, shall not be effective in regard to the
interpretation hereof. The Company Parties, the Consenting Creditors and Ascent
were each represented by counsel during the negotiations and drafting of this
Agreement and continue to be represented by counsel. (b) The title of and the
section and paragraph headings in this Agreement are for convenience of
reference only and shall not govern or affect the interpretation of any of the
terms or provisions of this Agreement. Where specific language is used to
clarify by example a general statement contained herein, such specific language
shall not be deemed to modify, limit, or restrict in any manner the construction
of the general statement to which it relates. The language used in this
Agreement has been chosen by the Parties to express their mutual intent, and no
rule of strict construction shall be applied against any Party. The definitions
of terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine, and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument, or other document
as from time to time amended, supplemented, or otherwise modified (subject to
any restrictions on such amendments, supplements, or modifications set forth in
this Agreement), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
unless otherwise specified, all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (e) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified, or supplemented from time to time, (f) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to all tangible and intangible assets and properties,
including cash, securities, accounts, and contract rights, and (g) the term
“reasonably acceptable” shall be construed to include a proviso that the
accepting party will not unreasonably withhold or delay its consent. 17.09.
Successors and Assigns; Third Parties. This Agreement is intended to bind and
inure to the benefit of the Parties and their respective successors and
permitted assigns, as applicable. There are no third party beneficiaries under
this Agreement, and the rights or obligations of any Party under this Agreement
may not be assigned, delegated, or transferred to any other Person. 17.10.
Notices. All notices hereunder shall be deemed given if in writing and
delivered, by electronic mail, courier, or registered or certified mail (return
receipt requested), to the following addresses (or at such other addresses as
shall be specified by like notice): (a) if to a Company Party, to: Monitronics
International, Inc. 1990 Wittington Place 50

GRAPHIC [g102151kt02i049.jpg]

 



EXECUTION VERSION Farmers Branch, TX 75234 Attn:William E. Niles
(wniles@ascentcapitalgroupinc.com) Fred Graffam (fGraffam@mymoni.com) with
copies to: Latham & Watkins LLP 885 Third Avenue New York, New York 10022
Attn:Roger G. Schwartz (roger.schwartz@lw.com) David A. Hammerman
(david.hammerman@lw.com) (b) if to a Consenting Creditor, to each Consenting
Creditor at the addresses or e-mail addresses set forth below the Consenting
Creditor’s signature page to this Agreement (or to the signature page to a
Joinder or Transfer Agreement in the case of any Consenting Creditor that
becomes a Party after the initial Agreement Effective Date): with a copy to
(which shall not constitute notice): For the Consenting Noteholders: Stroock &
Stroock & Lavan LLP 180 Maiden Lane New York, NY 10038 Attn:Kristopher M. Hansen
(khansen@stroock.com) Sayan Bhattacharyya (sbhattacharyya@stroock.com) For the
Consenting Term Lenders: Jones Day 250 Vesey Street New York, NY 10281
Attn:Scott J. Greenberg (sgreenberg@jonesday.com) Michael C. Schneidereit
(mschneidereit@jonesday.com) (c) if to Ascent, to: Baker Botts L.L.P. 30
Rockefeller Plaza New York, NY 10112 Attn:Renee L. Wilm
(renee.wilm@bakerbotts.com) Emanuel. Grillo (emanuel.grillo@bakerbotts.com) Any
notice given by delivery, mail, or courier shall be effective when received. 51

GRAPHIC [g102151kt02i050.jpg]

 



EXECUTION VERSION 17.11. Independent Due Diligence and Decision Making. Each
Consenting Creditor and Ascent hereby confirms that its decision to execute this
Agreement has been based upon its independent investigation of the operations,
businesses, financial, and other conditions, and prospects of the Company
Parties. 17.12. Enforceability of Agreement. Each of the Parties to the extent
enforceable waives any right to assert that the exercise of termination rights
under this Agreement is subject to the automatic stay provisions of the
Bankruptcy Code, and expressly stipulates and consents hereunder to the
prospective modification of the automatic stay provisions of the Bankruptcy Code
solely for purposes of exercising termination rights under this Agreement, to
the extent the Bankruptcy Court determines that such relief is required. 17.13.
Waiver. If the Restructuring is not consummated, or if this Agreement is
terminated for any reason, the Parties fully reserve all of their rights.
Pursuant to Federal Rule of Evidence 408 and any other applicable rules of
evidence, this Agreement and all negotiations relating hereto shall not be
admissible into evidence in any proceeding other than a proceeding to enforce
its terms or the payment of damages to which a Party may be entitled under this
Agreement. 17.14. Specific Performance.It is understood and agreed by the
Parties that money damages would be an insufficient remedy for any breach of
this Agreement by any Party, and each non-breaching Party shall be entitled to
specific performance and injunctive or other equitable relief (without the
posting of any bond and without proof of actual remedy of any such breach,
including an order of the Bankruptcy Court or competent jurisdiction requiring
any Party to comply promptly with any of hereunder. damages) as a other court of
its obligations 17.15. Several, Not Joint, Claims. Except where otherwise
specified, the agreements, representations, warranties, and obligations of the
Parties under this Agreement are, in all respects, several and not joint. 17.16.
Severability and Construction. If any provision of this Agreement shall be held
by a court of competent jurisdiction to be illegal, invalid, or unenforceable,
the remaining provisions shall remain in full force and effect if essential
terms and conditions of this Agreement for each Party remain valid, binding, and
enforceable. 17.17. Survival. Notwithstanding (a) any Transfer of any Company
Claims in accordance with Section 10 or (b) the termination of this Agreement in
accordance with its terms, the agreements and obligations of the Parties in
Section 15.08, Section 17 and any confidentiality provisions shall survive such
Transfer and/or termination and shall continue in full force and effect for the
benefit of the Parties in accordance with the terms hereof and thereof;
provided, further, that any liability of a Party for failure to comply with the
terms of this Agreement shall survive such termination. 17.18. Remedies
Cumulative.All rights, powers, and remedies provided under this Agreement or
otherwise available in respect hereof at Law or in equity shall be cumulative
and not alternative, and the exercise of any right, power, or remedy thereof by
any Party shall not 52

GRAPHIC [g102151kt02i051.jpg]

 



EXECUTION VERSION preclude the simultaneous or later exercise of any other such
right, power, or remedy by such Party. 17.19. Capacities of Consenting
Creditors. Each Consenting Creditor has entered into this Agreement on account
of all Company Claims that it holds (directly or through discretionary accounts
that it manages or advises) and, except where otherwise specified in this
Agreement, shall take or refrain from taking all actions that it is obligated to
take or refrain from taking under this Agreement with respect to all such
Company Claims. Notwithstanding any other provision of this Agreement, each
Consenting Creditor has entered into this Agreement solely in its capacity as a
holder of Company Claims, and the commitments and obligations of Consenting
Creditors under this Agreement do not apply to any Consenting Creditor in its
capacity as the beneficial owner (or the nominee, investment manager, advisor or
subadvisor for the beneficial owner) of Ascent Equity Interests. 17.20. Email
Consents.Where a written consent, acceptance, approval, or waiver is required
pursuant to or contemplated by this Agreement, including a written approval by
the Company Parties, the Required Consenting Noteholders, the Required
Consenting Term Lenders, or Ascent, such written consent, acceptance, approval,
or waiver shall be deemed to have occurred if, by agreement between counsel to
the Parties submitting and receiving such consent, acceptance, approval, or
waiver, it is conveyed in writing (including electronic mail) between each such
counsel without representations or warranties of any kind on behalf of such
counsel. 17.21. Confidentiality and Publicity. (a) No Party shall (1) use the
name or any other identifying information of any Noteholder or First Lien Term
Lender in any communication regarding the matters contemplated hereby (including
a press release, pleading, or other publicly available document) (other than a
communication with the legal, accounting, financial, and other advisors to the
Company Parties who are under obligations of confidentiality to the Company
Parties with respect to such communication, and whose compliance with such
obligations the Company Parties shall be responsible for) without such
Noteholder’s or First Lien Term Lender’s prior written consent; provided that,
this subsection (a)(1) shall not prevent any Party from complying with
applicable Law, including any disclosure requirements in the Chapter 11 Cases,
or enforcing or preserving its rights under this Agreement against any other
Party, or (2) disclose to any Person (including for the avoidance of doubt, any
other Noteholder or First Lien Term Lender), other than legal, accounting,
financial, and other advisors to the Company Parties, the name or the principal
amount or percentage of the Company Claims held by any Noteholder or First Lien
Term Lender or any of its respective subsidiaries (including, for the avoidance
of doubt, any Company Claims acquired pursuant to any Transfer); provided,
however, that the Company Parties shall be permitted to disclose at any time the
aggregate principal amount of, and aggregate percentage of, any class of the
Company Claims held collectively by the Consenting Noteholders and/or
collectively by the Consenting Term Lenders. (b) Notwithstanding the foregoing,
the Consenting Creditors hereby consent to the disclosure of the execution,
terms, and contents of this Agreement by the Company Parties in the 53

GRAPHIC [g102151kt02i052.jpg]

 



EXECUTION VERSION Definitive Documents or as otherwise required by law or
regulation; provided, however, that (i) if any of the Company Parties or Ascent
determines that they are required to attach a copy of this Agreement, any
Joinder or Transfer Agreement to any Definitive Documents or any other filing or
similar document relating to the transactions contemplated hereby, they will
redact any reference to or identifying information concerning a specific
Consenting Creditor and such Consenting Creditor’s name and holdings (including
before filing any pleading with the Bankruptcy Court) and (ii) if disclosure of
identifying information of any Consenting Noteholder or Consenting Term Lender
is required by applicable Law, advance notice of the intent to disclose, if
permitted by applicable Law, shall be given by the disclosing Party to each
Consenting Noteholder or Consenting Term Lender, as applicable (who shall have
the right to seek a protective order prior to disclosure). Nothing contained
herein shall be deemed to waive, amend or modify the terms of any
Confidentiality Agreement. (c) Ascent and Monitronics shall consult with the
advisors to the Ad Hoc Noteholder Group and the Ad Hoc Lender Group before
issuing any press release or making any public filing announcing entry into this
Agreement or any of the Definitive Documents and shall submit drafts to the
advisors to the Ad Hoc Noteholder Group and the Ad Hoc Lender Group of any such
press releases or other public filings as soon as reasonably practicable prior
to making any such disclosure, and shall afford such advisors a reasonable
opportunity to comment on such documents and disclosures, and such documents and
disclosures shall be in form and substance reasonably acceptable to such
advisors; provided that Ascent and Monitronics shall be permitted, upon
twenty-four (24) hours’ notice to the Ad Hoc Noteholder Group and the Ad Hoc
Lender Group, to make any filings with the SEC as either of their respective
counsel shall determine to be necessary to cause Ascent or Monitronics to comply
with this Agreement. 17.22. Relationship Among Parties. Notwithstanding anything
to the contrary herein, the duties and obligations of the Consenting Creditors
under this Agreement shall be several, not joint. None of the Consenting
Creditors shall, solely as a result of entering into this Agreement, have any
fiduciary duty, any duty of trust or confidence in any form, or other duties or
responsibilities to each other, any Consenting Creditors, Ascent, any of
Ascent’s respective creditors or other stakeholders, any Company Party, or any
of the Company Party’s respective creditors or other stakeholders, and there are
no commitments among or between the Consenting Creditors, in each case except as
expressly set forth in this Agreement. No prior history, pattern, or practice of
sharing confidence among or between any of the Consenting Creditors, Ascent
and/or the Company Parties shall in any way affect or negate this understanding
and agreement. It is understood and agreed that any Consenting Creditor may
trade in the Company Claims without the consent of any other Party, subject to
applicable securities laws and the terms of this Agreement. No Party hereto
shall have any responsibility with respect to the Transfer of any Company Claims
by any other Party by virtue of this Agreement. The Parties have no agreement,
arrangement, or understanding with respect to acting together for the purpose of
acquiring, holding, voting, or disposing of any securities of any of the Company
Parties and do not constitute a “group” within the meaning of Section 13(d)(3)
of the Exchange Act or Rule 13d-5 promulgated thereunder. For the avoidance of
doubt, no Consenting Creditor shall, nor shall any action taken by a Consenting
Creditor pursuant to this Agreement, be deemed to be acting in concert or as any
group with any other Consenting Creditor with respect to the 54

GRAPHIC [g102151kt02i053.jpg]

 



EXECUTION VERSION obligations under this Agreement nor shall this Agreement
create a presumption that the Consenting Creditors are in any way acting as a
group. 17.23. Damages. Notwithstanding anything to the contrary in this
Agreement, none of the Parties shall claim or seek to recover from any other
Party on the basis of anything in this Agreement any punitive, special,
indirect, or consequential damages or damages for lost profits. IN WITNESS
WHEREOF, the Parties hereto have executed this Agreement on the day and year
first above written. [Signatures Follow] 55

GRAPHIC [g102151kt02i054.jpg]

 



Schedule 1 RSA Milestones 1. The Company Parties shall commence solicitation of
votes to accept or reject the Plan within twelve (12) days following the
Agreement Effective Date (the “Prepetition Solicitation Commencement Date”). 2.
The Put Option Agreement shall be entered into and an executed copy shall be
delivered to all Parties by the date that is no later than five (5) Business
Days after the Agreement Effective Date. 3. The prepetition solicitation of
votes to accept or reject the Plan shall be completed by the date that is no
later than twenty (20) days after the Prepetition Solicitation Commencement Date
(the “Prepetition Solicitation Deadline”). 4. A final agreement with respect to
the material terms of the DIP Facility shall be agreed upon by the Parties and
the DIP Lenders by the date that is no later than one (1) day prior to the
Petition Date. 5. The Company Parties shall commence the Chapter 11 Cases by
filing voluntary petitions under chapter 11 of the Bankruptcy Code with the
Bankruptcy Court by the date that is no later than five (5) Business Days after
the Prepetition Solicitation Deadline (the “Petition Date Milestone”). 6. The
Company Parties shall file on the Petition Date: a. the First Day Pleadings, b.
the Plan and the Disclosure Statement, and one or more motions seeking (A)
conditional approval of the Disclosure Statement and the other Solicitation
Materials on an interim basis, (B) approval of the Rights Offering Procedures,
(C) approval of the Backstop Commitment Documents, and (D) approval of the
Disclosure Statement and the other Solicitation Materials on a final basis and
confirmation of the Plan; and c. a motion seeking approval of the DIP Facility
and the use of cash collateral. 7. The Bankruptcy Court shall have entered one
or more orders conditionally approving the Disclosure Statement and the other
Solicitation Materials on an interim basis and approving the Rights Offering
Procedures by the date that is no later than three (3) days after the Petition
Date. 8. The Bankruptcy Court shall have entered the Final DIP Order (as defined
in the Restructuring Term Sheet) by the date that is no later than forty-five
(45) days after the Petition Date.

GRAPHIC [g102151kt02i055.jpg]

 



9. The Bankruptcy Court shall have entered the Backstop Approval Order by the
date that is no later than forty-five (45) days after the Petition Date. 10. The
Bankruptcy Court shall have entered an order approving the Disclosure Statement
and the other Solicitation Materials on a final basis by the date that is no
later than sixty (60) days after the Petition Date. 11. The Bankruptcy Court
shall have entered an order confirming the Plan by the date that is no later
than sixty (60) days after the Petition Date. 12. The Plan shall become
effective by the date that is no later than seventy-five (75) days after the
Petition Date.

GRAPHIC [g102151kt02i056.jpg]

 



Schedule 2 Specified Defaults1 1. Any Default or Event of Default arising due to
the failure of the Borrower to satisfy the requirement of Section 6.01(a) of the
Credit Agreement that the report and opinion of Ernst & Young, KPMG or another
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders delivered with respect to the
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
the fiscal year ended December 31, 2018, and the related consolidated statement
of income or operations, and consolidated statement of changes in shareholders’
equity, and cash flows for such fiscal year, not include an explanatory
paragraph expressing substantial doubt about the ability of the Borrower or any
Loan Party to continue as a going concern or any qualification or exception as
to the scope of such audit. 2. Any Default or Event of Default under Section
7.11(c) of the Credit Agreement with respect to the Consolidated Senior Secured
Eligible RMR Leverage Ratio as of the fiscal quarter ending March 31, 2019. 3.
Any Default or Event of Default under Section 8.01(e) of the Credit Agreement,
resulting from the Borrower’s failure to make the interest payment due on April
1, 2019 under the Senior Unsecured Notes. 4. Any Event of Default (as defined in
the Notes Indenture) under Section 6.1(2) of the Notes Indenture resulting from
the Borrower’s failure to make the interest payment due on the Notes on April 1,
2019 pursuant to the Notes and the Notes Indenture. 1 Capitalized terms used in
this Schedule 2 but not defined herein or in the Agreement have the meanings
ascribed to them in the Credit Agreement.

GRAPHIC [g102151kt02i057.jpg]

 



 

EXHIBIT A Restructuring Term Sheet

GRAPHIC [g102151kt03i001.jpg]

 



EXECUTION VERSION MONITRONICS INTERNATIONAL, INC. RESTRUCTURING TERM SHEET This
term sheet (collectively with all exhibits, annexes and schedules hereto, as
each may be amended, restated, amended and restated, supplemented or otherwise
modified in accordance with the terms of the Restructuring Support Agreement,
this “Restructuring Term Sheet”), which is Exhibit A to the Restructuring
Support Agreement, dated as of May 20, 2019 (collectively with all exhibits,
annexes, and schedules thereto, as each may be amended, restated, amended and
restated, supplemented, or otherwise modified from time to time in accordance
with the terms thereof, the “Restructuring Support Agreement”),1 summarizes
certain terms and conditions (and does not purport to summarize all of the terms
and conditions) of the proposed restructuring transactions for Monitronics
International, Inc., a Texas corporation (“Monitronics”), and each of its direct
and indirect domestic subsidiaries that are signatories to the Restructuring
Support Agreement (collectively, with Monitronics, each a “Company Party,” and
collectively, the “Company Parties”), in accordance with, subject to the terms
and conditions in, and consistent in all material respects with the
Restructuring Support Agreement (the “Restructuring”). THIS RESTRUCTURING TERM
SHEET DOES NOT CONSTITUTE (NOR SHALL IT BE CONSTRUED AS) AN OFFER TO SELL OR
BUY, OR THE SOLICITATION OF AN OFFER TO SELL OR BUY ANY SECURITIES OR A
SOLICITATION OR ACCEPTANCE OF A CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION
1125 OF THE BANKRUPTCY CODE (AS DEFINED BELOW), IT BEING UNDERSTOOD THAT ANY
SUCH OFFER OR SOLICITATION WILL BE MADE ONLY IN COMPLIANCE WITH APPLICABLE LAW.
Without limiting the generality of the foregoing, this Restructuring Term Sheet
and the undertakings contemplated herein are subject in all respects to the
negotiation, execution and delivery of the Definitive Documents (as defined in
the Restructuring Support Agreement). This Restructuring Term Sheet is provided
as part of a settlement proposal in furtherance of settlement discussions and is
entitled to protection from any use or disclosure to any party or person
pursuant to Federal Rule of Evidence 408 and any applicable statutes, doctrines
or rules protecting the use or disclosure of confidential information and
information exchanged in the context of settlement discussions. 1 Capitalized
terms used but not otherwise defined in this Restructuring Term Sheet have the
meanings ascribed to such terms in the Restructuring Support Agreement. Material
Restructuring Terms Chapter 11 Cases This Restructuring Term Sheet contemplates
the restructuring of Monitronics and each of the Company Parties.The

GRAPHIC [g102151kt03i002.jpg]

 



2 Restructuring will be consummated through voluntary cases (the “Chapter 11
Cases”) commenced by each of the Company Parties under chapter 11 of title 11 of
the United States Code (the “Bankruptcy Code”), in the United States Bankruptcy
Court for the Southern District of Texas, Houston Division (the “Bankruptcy
Court”) and pursuant to a partial prepackaged chapter 11 plan of reorganization
consistent in all material respects with the Restructuring Support Agreement and
this Restructuring Term Sheet (collectively with all exhibits, annexes and
schedules thereto, as each may be amended, restated, amended and restated,
supplemented or otherwise modified in accordance with its terms and the terms of
the Restructuring Support Agreement, the “Plan”) to be confirmed by the
Bankruptcy Court. Restructuring Support Agreement To effectuate the
Restructuring, the following parties will enter into the Restructuring Support
Agreement: (i) the Company Parties; (ii) certain of the beneficial owners (or
nominees, investment managers, advisors or subadvisors for the beneficial
owners) (each, a “Noteholder”) of the 9.125% Senior Notes due 2020 (the “Notes”)
issued pursuant to that certain Indenture dated as of March 23, 2012 (as
amended, restated, modified, supplemented, or replaced from time to time in
accordance with the terms thereof, the “Notes Indenture”), by and among
Monitronics, the guarantors named thereunder, and U.S. Bank National
Association, as trustee, (those Noteholders that are signatories to the
Restructuring Support Agreement are referred to as the “Consenting
Noteholders”); (iii) certain of the Term Lenders (as defined in the Credit
Agreement) (the “First Lien Term Lenders”) party to the Credit Agreement (those
First Lien Term Lenders that are signatories to the Restructuring Support
Agreement are referred to as the “Consenting Term Lenders”); and (iv) Ascent
Capital Group, Inc. (“Ascent”). Summary of Restructuring In connection with the
Restructuring: (i) solely to the extent that the Non-Ascent Restructuring Toggle
has not occurred, the Merger shall be consummated on the terms set forth in the
Restructuring Support Agreement, this Restructuring Term Sheet, and in the
Rights Offering and Equity Commitment Term Sheet; (ii) within five (5) days of
the Petition Date, the Debtors shall

GRAPHIC [g102151kt03i003.jpg]

 



3 commence the Rights Offering (as defined in the Rights Offering and Equity
Commitment Term Sheet) in accordance with the terms and conditions set forth in
the Restructuring Support Agreement, this Restructuring Term Sheet, the Rights
Offering and Equity Commitment Term Sheet, and the Put Option Agreement; (iii)
the Backstop Commitment Parties (as defined in the Restructuring Support
Agreement) will backstop (a) the Rights Offering up to the full Aggregate Rights
Offering Amount (as defined in the Rights Offering and Equity Commitment Term
Sheet), and (b) the Net Cash Shortfall Amount or Ascent Default Amount (each as
defined in the Rights Offering and Equity Commitment Term Sheet), as applicable,
on the terms and conditions set forth in the Restructuring Support Agreement,
this Restructuring Term Sheet, the Rights Offering and Equity Commitment Term
Sheet, and the Put Option Agreement; (iv) the Equity Commitment Parties (as
defined in the Restructuring Support Agreement) will purchase the Equity
Commitment Shares (as defined in the Rights Offering and Equity Commitment Term
Sheet) for an aggregate purchase price of $100 million, payable by exchanging an
aggregate principal amount of $100 million of Contributed Term Loans (as defined
in the Rights Offering and Equity Commitment Term Sheet) on the terms and
conditions set forth in the Restructuring Support Agreement, this Restructuring
Term Sheet, the Rights Offering and Equity Commitment Term Sheet, and the Put
Option Agreement; (v) the Company Parties and the “Lenders” (as defined in the
Takeback Exit Term Loan Facility Term Sheet (as defined in the Restructuring
Support Agreement)) (the “Takeback Exit Term Loan Facility Lenders”) will enter
into the Takeback Exit Term Loan Facility (as defined below) on the terms and
conditions set forth in the Restructuring Support Agreement, this Restructuring
Term Sheet, the Takeback Exit Term Loan Facility Term Sheet (as defined in the
Restructuring Support Agreement), and the Takeback Exit Term Loan Facility
Documents (as defined in the Restructuring Support Agreement); (vi) the Company
Parties and the “Lenders” (as defined in the DIP/Exit Facility Commitment) (the
“New Exit Facility Lenders”) will enter into the New Exit Facilities (as defined
below) on the terms and conditions set forth in the Restructuring Support
Agreement, this Restructuring Term

GRAPHIC [g102151kt03i004.jpg]

 



4 Sheet, the DIP/Exit Facility Commitment, and the New Exit Facilities Documents
(as defined in the Restructuring Support Agreement); (vii) the Company Parties
and the DIP Lenders (as defined below) will enter into the DIP Facility (as
defined below) on the terms and conditions set forth in the Restructuring
Support Agreement, this Restructuring Term Sheet, the DIP/Exit Facility
Commitment, and the DIP Documents (as defined in the Restructuring Support
Agreement); and (viii) the Company Parties shall commence solicitation of votes
on the Plan in accordance with applicable law within twelve (12) days of the
Agreement Effective Date. On the Plan Effective Date, pursuant to the Plan: (i)
the Notes will be cancelled and each of the Noteholders shall receive on account
of its Claims arising under the Notes (each, a “Note Claim” and collectively,
the “Note Claims”): (a) cash in an amount equal to the Cash Payout (as defined
below) or (b) solely to the extent that such Noteholder timely and validly
elects the Cash Opt Out Election (as defined below), (1) its pro rata share of
the Notes Shares (as defined below), plus (2) Rights (as defined in the Rights
Offering and Equity Commitment Term Sheet) to acquire New Common Stock (as
defined in the Restructuring Support Agreement) to be issued in the Rights
Offering. (ii) solely in the event and to the extent that (a) the Non-Ascent
Restructuring Toggle has not occurred and (b) the Merger is in fact consummated
pursuant to the terms hereof and the Restructuring Support Agreement, then the
shareholders of Ascent shall receive the Ascent Share Distribution (as defined
below); (iii) each of the First Lien Revolving Lenders shall have received
repayment in full of all Claims on account of the outstanding Revolving Credit
Loans (as defined in the Credit Agreement) from the proceeds of the DIP
Facility; (iv) each of the DIP Lenders shall receive payment in accordance with
the terms and conditions of the DIP/Exit Facility Commitment; and (v) each of
the First Lien Term Lenders shall receive, on account of its Claims arising
under the Credit Agreement, its pro rata share of: (a) the Effective Date Pay
Down (as defined below), which, together with the equitization of the

GRAPHIC [g102151kt03i005.jpg]

 



2 For the avoidance of doubt, upon termination of the Agreement Effective Period
(other than due to the Plan going effective), the rights of the First Lien Term
Lenders to seek additional and/or different adequate protection (including,
without limitation, interest at the default rate) and the rights of all other
Parties to object to any such requests are expressly reserved. 5 Contributed
Term Loans (as defined in the Rights Offering and Equity Commitment Term Sheet),
will result in an aggregate reduction of the Term Loans by $250 million in
principal amount; (b) the Takeback Exit Term Loans (as defined below) on the
terms and conditions set forth in the Takeback Exit Term Loan Facility Term
Sheet; and (c) accrued but unpaid interest due under the Credit Agreement. The
New Common Stock of Reorganized Monitronics will not be listed on the NYSE,
NASDAQ or any other stock exchange; provided that the New Common Stock may
(subject to satisfaction of the applicable requirements for being admitted to
such market) be admitted for trading and quoted on any markets operated by OTC
Markets Group Inc. Other Definitive Documents governing the Restructuring will
be consistent in all respects with the material terms set forth in the
Restructuring Support Agreement (including all exhibits thereto and Section 3.02
thereof). Use of Cash Collateral Prior to the Petition Date, the Company Parties
shall negotiate a cash collateral agreement with the First Lien Agent (which may
be part of the Interim DIP Order (as defined below)) that shall be reasonably
acceptable to the Required Consenting Term Lenders and the Required Consenting
Noteholders, and that shall include terms and conditions related to customary
adequate protection to be provided to the First Lien Term Lenders consistent
with the terms and conditions of the Credit Agreement and related Loan Documents
(as defined in the Credit Agreement) including, without limitation, replacement
liens, fees (including the professional fees for the Ad Hoc Lender Group),
interest (which interest, if owed to the First Lien Term Lenders, shall be
calculated as if there were no default under the Credit Agreement and at the
non-default rate, subject to the Consenting Term Lenders’ rights to seek
interest on modified terms upon termination of the Agreement Effective Period),2
reporting and milestones. DIP Facility The “Lenders” (as defined in the DIP/Exit
Facility Commitment) (the “DIP Lenders”) will provide senior secured
postpetition financing facilities in an aggregate principal

GRAPHIC [g102151kt03i006.jpg]

 



3 For the avoidance of doubt, upon termination of the Agreement Effective Period
(other than due to the Plan going effective), the rights of the First Lien Term
Lenders to seek interest on modified terms (including, without limitation,
interest at the default rate) and the rights of all other Parties to object to
any such requests are expressly reserved. 6 amount of $245 million (the “DIP
Facility” and the loans thereunder, the “DIP Loans”) secured by first priority
priming security interests and liens on all properties and assets, whether
tangible, intangible, real, or personal, of each Company Party, regardless of
whether such properties and assets are subject to valid, perfected, and
non-avoidable liens in favor of the First Lien Agent, the First Lien Revolving
Lenders, and the First Lien Term Lenders; provided, however, that such security
interests and liens will be junior, and not priming, as to (i) a customary
carve-out with respect to estate professional and other fees and (ii) customary
“permitted liens” arising under applicable law with priority over the First Lien
Agent’s prepetition liens and security interests; provided, further that the DIP
Facility shall be on terms and conditions that are consistent in all material
respects with the DIP/Exit Facility Commitment and the DIP Documents and
otherwise reasonably acceptable to the Required Consenting Term Lenders and the
Required Consenting Noteholders. On the Petition Date, the Company Parties shall
seek, and the Consenting Creditors and Ascent shall support, entry of interim
(the “Interim DIP Order”) and final orders (the “Final DIP Order,” and, together
with the Interim DIP Order, the “DIP Orders”) authorizing the Company Parties to
enter into the DIP Facility under the Bankruptcy Code, each of which shall be
reasonably acceptable to the Company Parties, the DIP Lenders, the Required
Consenting Term Lenders, and the Required Consenting Noteholders, and which
shall include terms and conditions related to customary adequate protection to
be provided to the First Lien Term Lenders, including replacement liens, fees,
interest (which interest, if owed to the First Lien Term Lenders, shall be
calculated as if there were no default under the Credit Agreement and at the
non-default rate, subject to the Consenting Term Lenders’ rights to seek
interest on modified terms upon termination of the Agreement Effective Period),3
reporting and milestones. Proceeds of the DIP Facility shall be used to:
(i)provide for the ongoing working capital and capital expenditure needs of the
Company Parties during the

GRAPHIC [g102151kt03i007.jpg]

 



7 pendency of the Chapter 11 Cases; (ii) fund the costs of the administration of
the Chapter 11 Cases; and (iii) repay in full all Claims on account of the
Revolving Credit Loans. On the Plan Effective Date, each DIP Lender shall
receive payment in accordance with the terms and conditions of the DIP/Exit
Facility Commitment. First Lien Revolving Lender Claims On the Plan Effective
Date, each First Lien Revolving Lender shall have received payment in full in
cash from the proceeds of the DIP Facility. First Lien Term Lender Claims On the
Plan Effective Date, each First Lien Term Lender shall receive, on account of
its Claims arising under the Credit Agreement, its pro rata share of: (i)$150
million in cash from (a) the proceeds of the Rights Offering and (b)(1) the Net
Cash Amount (as defined in the Restructuring Support Agreement) and, if
applicable, the Net Cash Shortfall Amount, or (2) the Ascent Default Amount, as
applicable, for application to the outstanding Term Loans (except that no Equity
Commitment Party shall receive any such cash on account of Contributed Term
Loans) (such payments collectively, the “Effective Date Pay Down”); and (ii) the
Takeback Exit Term Loans contemplated under the Takeback Exit Term Loan
Facility, consistent with the terms and conditions set forth in the Takeback
Exit Term LoanFacility Term Sheet (except that no Equity Commitment Party shall
receive any such Takeback Exit Term Loan on account of Contributed Term Loans).
On the Plan Effective Date, an aggregate principal amount of $100 million of the
Term Loans held by the Equity Commitment Parties will be exchanged for New
Common Stock as part of the Equity Commitments pursuant to the terms of the Put
Option Agreement. The principal amount of all Term Loans (including Contributed
Term Loans) shall continue to accrue interest through the Plan Effective Date,
and all accrued but unpaid interest shall be paid in cash in full on the Plan
Effective Date.

GRAPHIC [g102151kt03i008.jpg]

 



8 Noteholder Claims On the Plan Effective Date, in exchange for the full
cancellation of the Notes, each Noteholder will receive on account of its Notes
Claim: (i)cash in an amount equal to 2.5% of the principal and accrued but
unpaid interest due under the Notes held by such Noteholder (the “Cash Payout”);
or (ii) solely to the extent that such Noteholder elects, on a timely and
validly submitted election form, to receive Notes Shares (as defined below) in
lieu of the Cash Payout by affirmatively opting out of the Cash Payout (such
election, the “Cash Opt Out Election,” and any such holder, a “Cash Opt Out
Noteholder”), (1) its pro rata share of 18.0% of the total shares of New Common
Stock to be issued and outstanding as of the Plan Effective Date, subject to
dilution by the Post-Emergence Incentive Plan (as defined below) (such shares,
the “Notes Shares”), plus (2) Rights to acquire New Common Stock to be issued in
the Rights Offering. Notwithstanding anything herein to the contrary (including
the preceding clause (ii)), each Consenting Noteholder (a) shall receive its pro
rata share of the Notes Shares, (b) shall not receive cash on account of its
Notes Claims, and (c) shall affirmatively exercise the Cash Opt Out Election and
be a Cash Opt Out Noteholder. Exit Financing On the Plan Effective Date, the
Company Parties and/or the reorganized Company Parties, as applicable, shall
have entered into the following credit facilities: (i) revolving credit and term
facilities with the Agent (as defined in the DIP/Exit Facility Commitment) and
the New Exit Facility Lenders on the terms and conditions set forth in the
DIP/Exit Facility Commitment and the New Exit Facilities Documents (the “New
Exit Facilities”) and (ii) a term loan facility with the Administrative Agent
(as defined in the Takeback Exit Term Loan Facility Term Sheet) and the Takeback
Exit Term Loan Facility Lenders in an aggregate dollar amount of $822.5 million
(the “Takeback Exit Term Loan Facility” and the loans thereunder, the “Takeback
Exit Term Loans”), the terms and conditions of which shall be set forth in the
Takeback Exit Term Loan Facility Term Sheet and the Takeback Exit Term Loan
Facility Documents, in each case of (i) and (ii), acceptable to the Company
Parties, the Required Consenting Term Lenders, and the Required Consenting
Noteholders (such

GRAPHIC [g102151kt03i009.jpg]

 



4 This assumes that the Net Cash Amount at the time of the Merger is $23
million.The Ascent Share Distribution will be adjusted to reflect the actual Net
Cash Amount at the time of the Merger. The Ascent Share Distribution at the time
of the Merger will be calculated as follows: the quotient of the Net Cash Amount
divided by $395,111,570. 5 This amount will be adjusted based on the Ascent
Share Distribution at the time of the Merger. This amount will be calculated as
follows: 100% less 18% less the Ascent Share Distribution. 9 acceptance not to
be unreasonably withheld). For the avoidance of doubt, Reorganized Monitronics
shall be the borrower and obligor under the New Exit Facilities and the Takeback
Exit Term Loan Facility, and all guarantors under the Credit Agreement shall be
guarantors of the New Exit Facilities and the Takeback Exit Term Loan Facility.
Merger Ascent shall file, or shall cause Monitronics to file, with the SEC a
Form S-4 or a preliminary proxy statement, as may be the case, for the purpose
of obtaining stockholder consent for the proposed Merger within five (5)
Business Days following the Agreement Effective Date. Solely to the extent that
the Non-Ascent Restructuring Toggle has not occurred, on the Plan Effective
Date: (i)(a) Through the Merger, Ascent’s Series B common stock will be
effectively converted into Series A common stock of Ascent; (b) the Merger shall
be consummated; (c) as a result of the Merger, all assets of Ascent (including
the Ascent Cash Amount (as defined in the Restructuring Support Agreement))
shall become assets of Reorganized Monitronics; and (d) holders of Ascent’s
common stock (including equity compensation award holders whose awards are
accelerated and settled in such common stock) shall receive approximately 5.82%
of the total shares of New Common Stock to be issued and outstanding as of the
Plan Effective Date, subject to dilution by the Post-Emergence Incentive Plan
(the “Ascent Share Distribution”),4 with such shares to be allocated pro rata
among such holders of outstanding shares of common stock of Ascent pursuant to
the Form S-4 or proxy materials, as may be the case, related to the Merger; (ii)
additional shares of New Common Stock, representing 76.4%5 of the total shares
of New Common Stock to be issued and outstanding as of the Plan Effective Date,

GRAPHIC [g102151kt03i010.jpg]

 



10 subject to dilution by the Post-Emergence Incentive Plan, shall be
distributed pursuant to the Plan, the Rights Offering, the Equity Commitments,
and the Put Option Agreement. In the event that the Non-Ascent Restructuring
Toggle has occurred, then: (i)the Parties shall pursue the Restructuring without
the inclusion of the Merger; (ii)the Company Parties shall consummate the
Restructuring without Ascent’s participation and the Merger shall not be
consummated; (iii) the Backstop Commitment Parties shall satisfy their
BackstopCommitments (as defined in the Rights Offering and Equity Commitment
Term Sheet) to purchase the Backstop Commitment Shares (as defined in the Rights
Offering and Equity Commitment Term Sheet) on the terms and conditions set forth
in the Rights Offering and Equity Commitment Term Sheet and the Put Option
Agreement; (iv) Ascent shall make the Toggle Contribution (as defined in the
Restructuring Support Agreement), subject to the receipt of the release
contemplated hereunder; (v)the holders of Ascent’s common stock will not receive
the Ascent Share Distribution; (vi) 100% of the New Common Stock to be issued
and outstanding as of the Plan Effective Date, subject to dilution by the
Post-Emergence Incentive Plan, shall be distributed to creditors of Monitronics
pursuant to the Plan, the Rights Offering, the Equity Commitments and the Put
Option Agreement; and (vii) the Company Parties and the Consenting Creditors
will negotiate in good faith to make appropriate modifications tothe Definitive
Documents to effectuate the Restructuring contemplated herein without the
inclusion of the Merger.

GRAPHIC [g102151kt03i011.jpg]

 



11 Treatment of Other Claims and Interests Administrative, Priority and Tax
Claims On or as soon as practicable after the latest to occur of the Plan
Effective Date, the date such claim becomes allowed, and the date such claim
becomes due in the ordinary course of business, each holder of an allowed
administrative, priority or priority tax claim will, with the reasonable consent
of the Company Parties, the Required Consenting Noteholders, and the Required
Consenting Term Lenders, either be satisfied in full, in cash, or otherwise
receive treatment consistent with the provisions of section 1129(a)(9) of the
Bankruptcy Code. Other Secured Claims Except to the extent that a holder of an
allowed Other Secured Claim agrees to less favorable treatment, in exchange for
the full and final satisfaction, settlement, release, and discharge of
(including any liens related thereto) each allowed Other Secured Claim (other
than claims under the Credit Agreement), each holder of an allowed Other Secured
Claim shall, at the option of the Company Parties, with the reasonable consent
of the Company Parties, the Required Consenting Term Lenders, and the Required
Consenting Noteholders, shall receive (i) treatment of such allowed Other
Secured Claim in a manner that renders such claim unimpaired in accordance with
section 1124(2) of the Bankruptcy Code, including reinstatement, (ii) payment
full in cash in the ordinary course of business or (iii) the collateral securing
such allowed Other Secured Claim. General Unsecured Claims Except to the extent
that a holder agrees to less favorable treatment, in full and final
satisfaction, settlement, release, and discharge of and in exchange for each
allowed general unsecured claim, each holder of an allowed general unsecured
claim shall receive payment in full in cash on account of their allowed Claims
or such other treatment as would render such Claim unimpaired. Holders of such
unsecured claims will not be required to file any proof of claim in the Chapter
11 Cases. Intercompany Claims Intercompany claims among the Company Parties
shall either be (a) reinstated as of the Plan Effective Date or (b) cancelled,
in which case, no distribution shall be made on account of such Claim.
Intercompany Interests Equity interests in any Company Party held by another
Company Party will remain effective and outstanding on the

GRAPHIC [g102151kt03i012.jpg]

 



12 Plan Effective Date. Equity Securities Subject to the “Existing Compensation
Arrangements” section of this Restructuring Term Sheet, all equity securities
issued by Monitronics before the Plan Effective Date will be cancelled and
extinguished as of the Plan Effective Date. Voting Rights The First Lien Term
Lenders and the Noteholders will be the only holders of claims or interests
entitled to vote to accept or reject the Plan. All other holders of claims or
interests will be deemed to accept or reject the Plan in accordance with section
1126 of the Bankruptcy Code. Other Plan Terms Executory Contracts & Unexpired
Leases Unless otherwise set forth herein, the Plan will provide for the Company
Parties to assume all executory contracts and unexpired leases to which they are
party, with any applicable undisputed cure costs to be paid on or as soon as
reasonably practicable after the Plan Effective Date. The Plan will further
provide for a mechanism to resolve disputed cure claims. Post-Emergence
Incentive Plan The Plan will provide that, as of the Plan Effective Date,
Reorganized Monitronics will be deemed to have adopted a management equity
incentive program (the “Post-Emergence Incentive Plan”), under which at least
7.5% and up to 10% of the New Common Stock on a fully diluted basis (after
giving effect to the awards to be issued under the Post-Emergence Incentive
Plan) shall be reserved for awards to be granted to certain officers, board
members, and other members of management of Reorganized Monitronics under the
Post-Emergence Incentive Plan. Additional details regarding the Post-Emergence
Incentive Plan will be determined by the New Board (as defined below). Board of
Directors The new Board of Directors of Reorganized Monitronics after the Plan
Effective Date (the “New Board”) shall be made up of 7 directors, as set forth
in the Governance Term Sheet attached as Exhibit 1 hereto (the “Governance Term
Sheet”).

GRAPHIC [g102151kt03i013.jpg]

 



6 “Related Persons” means, with respect to a Person, each of that Person’s
current and former Affiliates, and each of such Person’s and Affiliates’ current
and former directors, officers, managers, managing members, principals,
partners, members, employees, agents, financial advisors, attorneys,
accountants, investment bankers, consultants, representatives, other
professionals, managed accounts, and managed funds, each in their capacity as
such. 13 Corporate Governance Corporate governance for Reorganized Monitronics,
including charters, bylaws, articles of incorporation, operating agreements or
similar documents, or other organization or formation documents, as applicable,
shall be materially consistent with the Governance Term Sheet attached hereto as
Exhibit 1 and section 1123(a)(6) of the Bankruptcy Code and otherwise acceptable
to the Company Parties, the Required Consenting Noteholders, and the Commitment
Parties and in consultation with the Required Consenting Term Lenders. Releases
and Exculpation Ascent, the Company Parties, the Consenting Noteholders, the
Consenting Term Lenders, the Commitment Parties, the DIP Agent, the DIP Lenders,
and the Related Persons6 of each of the foregoing will provide all other parties
customary mutual and reciprocal releases and exculpation, in each case, to the
fullest extent permitted by law, and such releases and exculpation will also be
documented and granted in the Plan and the Bankruptcy Court’s order confirming
the Plan (the “Confirmation Order”); provided, however, that, after the
occurrence of the Non-Ascent Restructuring Toggle, the foregoing releases and
exculpation will only be provided to Ascent and its Related Persons (other than
the Company Parties and their respective Related Persons) if the Toggle
Contribution has been made by Ascent. The Plan and the Confirmation Order will
also provide for such releases and exculpation to be provided to such parties by
all consenting holders of claims against and interests in the Company Parties
and parallel injunctive provisions, to the fullest extent approved by the
Bankruptcy Court and permitted by law. Indemnification Prior to the Petition
Date, Ascent and/or the applicable Company Parties will purchase runoff
endorsements to their respective existing directors’ and officers’ liability
insurance policies (collectively, “D&O Liability Insurance Policies”), extending
coverage, including costs and expenses (including reasonable and necessary
attorneys’ fees and experts’ fees) for current or former directors, managers,
and officers of the Company Parties for a six-year period after the Plan
Effective Date for covered liabilities, including sums which any such

GRAPHIC [g102151kt03i014.jpg]

 



14 party becomes legally obligated to pay as a result of judgments, fines,
losses, claims, damages, settlements or liabilities arising from activities
occurring prior to the Plan Effective Date (collectively, “Runoff
Endorsements”). Ascent and/or the applicable Company Parties will purchase new
D&O Liability Insurance Policies for directors, managers, and officers of
Reorganized Monitronics from and after the Plan Effective Date on terms and
conditions acceptable to Ascent, the Company Parties, the Required Consenting
Noteholders, and the Commitment Parties. Under the Plan, the applicable Company
Parties shall assume pursuant to section 365(a) of the Bankruptcy Code, (a) the
existing D&O Liability Insurance Policies with Runoff Endorsements and (b) all
of the existing indemnification provisions for current or former directors,
managers and officers of the Company Parties (whether in by-laws, certificate of
formation or incorporation, board resolutions, employment contracts, or
otherwise), such indemnification provisions, the “Indemnification Obligations”.
All claims arising from the existing D&O Liability Insurance Policies with
Runoff Endorsements and such Indemnification Obligations shall be unaltered by
the Restructuring. Existing Compensation Arrangements Under the Plan (including
in the event of a Non-Ascent Restructuring Toggle in which the Merger is not
consummated), the applicable Company Parties shall assume, pursuant to section
365(a) of the Bankruptcy Code (or Ascent shall assign to Reorganized
Monitronics, as applicable), (a) all existing Compensation Arrangements (as
defined in the Restructuring Support Agreement) other than (i) that certain
Amended and Restated Employment Agreement by and between Ascent and William
Niles dated February 1, 2019 (which shall remain an obligation of Ascent) or
(ii) as terminated, cancelled, or settled as provided below); provided, however,
that Monitronics will take all actions necessary to provide that the Monitronics
phantom units will not accelerate and become vested solely due to the
consummation of the Merger or the occurrence of a Non-Ascent Restructuring
Toggle, and (b) such additional Compensation Arrangements for the restructuring
transitional period and for calendar year 2019 and beyond as may be adopted by
the Company Parties with the consent of the Required Consenting Noteholders and
the Commitment Parties in their sole discretion (clauses (a) and (b) together,
the “Designated Compensation Arrangements”), which may be set forth in the Plan

GRAPHIC [g102151kt03i015.jpg]

 



7 Such units are held under two separate awards: the 2017 grant covering 36,231
RSUs and the 2018 grant covering 135,870 RSUs. 8 Such units are held between two
separate awards, each covering 25,000 RSUs and granted in 2018. 15 Supplement.
Any such Compensation Arrangements that are not Designated Compensation
Arrangements will not be assumed and will be rejected or otherwise terminated.
The consummation of the Merger shall constitute a Change in Control of Ascent
for purposes of the existing Compensation Arrangements as it relates to double
trigger provisions in any Compensation Arrangement that is an employment
agreement with Ascent, or an equity or equity-based compensation plan of
Monitronics. For the avoidance of doubt, notwithstanding anything to the
contrary set forth in this Restructuring Term Sheet or the Restructuring Support
Agreement: (i)In the event a Non-Ascent Restructuring Toggle does not occur and
the Merger is consummated: a. With respect to awards granted by Ascent: 1.all
equity-based compensatory awards held by directors of Ascent will vest in full
immediately prior to the Merger; 2.the following performance restricted stock
unit awards will terminate without consideration: (1) 172,101 units held by Jeff
Gardner; 7 (2) 108,969 units held by William Fitzgerald; and (3) 50,000 units
held by William Niles;8 3.the vesting of any other awards will be accelerated in
full and settled by Ascent in shares of Ascent common stock immediately prior to
the Merger, which awards include the following: (i) 59,443 RSUs held by Jeff
Gardner; (ii) 28,743 RSUs held by William Niles; (iii) 8,504 restricted shares
held by Fred Graffam and (iv) 8,026 RSUs or restricted

GRAPHIC [g102151kt03i016.jpg]

 



9 The “Merger Exchange Ratio” shall be calculated as follows: the quotient of
(a)(i) the Net Cash Amount divided by 395,111,570, multiplied by (ii)
22,500,000, divided by (b) the total issued and outstanding shares of Ascent
common stock immediately prior to the consummation of the Merger. Each of the
Parties agrees that the number of outstanding shares of New Common Stock as of
the Plan Effective Date shall be 22,500,000. 16 shares held by certain
non-executive employees; and 4.all stock options will be cancelled for no
consideration. Ascent will obtain customary acknowledgements and releases from
affected participants with respect to settlement, cancellation, termination,
and/or vesting of such awards described above. b. With respect to awards granted
by Monitronics: 1.Monitronics phantom unit awards outstanding at the time of the
Merger will remain outstanding but will be adjusted by Reorganized Monitronics
to cover shares of New Common Stock based on the Merger Exchange Ratio 9 rather
than shares of Ascent common stock; 2.the value paid for a vested phantom unit
will be based on the value of New Common Stock (rather than Ascent common
stock); and 3.Reorganized Monitronics will take all actions necessary to provide
that the phantom units will not accelerate and become vested solely due to the
Merger. (ii)In the event that a Non-Ascent Restructuring Toggle occurs and the
Merger is not consummated: a. With respect to awards granted by Ascent:
1.Sections (i)(a)(1)-(4) above shall apply, except equity awards held by William
Niles and any directors of Ascent will remain outstanding and eligible to vest
pursuant to their terms. b. With respect to awards granted by Monitronics:

GRAPHIC [g102151kt03i017.jpg]

 



17 1.Monitronics phantom unit awards will remain outstanding and Reorganized
Monitronics will make any changes necessary and permitted by the phantom unit
plan to equitably adjust the number of phantom units and/or class of
securities/value covered by the phantom units, and such other terms reasonably
necessary, to reflect the Non-Ascent Restructuring (as applicable). Transition
Services Agreement Prior to the Plan Effective Date, the Company Parties and
Ascent shall agree upon a form of Transition Services Agreement (a “TSA”), to be
entered into on the Plan Effective Date solely in the event a Non-Ascent
Restructuring Toggle occurs, in form and substance acceptable to the Required
Consenting Noteholders, the Commitment Parties, the Company Parties, and Ascent
and with a copy to be provided to counsel to the Ad Hoc Lender Group. The term
of the TSA shall not exceed twelve (12) months. The TSA shall provide that (a)
Ascent and the Reorganized Debtors will each: (i) cooperate fully and in good
faith in the transition of any shared services between Ascent and the Company
Parties and/or the Reorganized Debtors, and (ii) use commercially reasonable
efforts to ensure that all permits, licenses, software, agreements, contracts,
information, and other items necessary to operate their respective businesses
are transitioned and operations are not disrupted and (b) Ascent will reimburse
the Reorganized Debtors for all services provided to Ascent during the period
from the Plan Effective Date through termination of the TSA (including, without
limitation, IT, accounting, and finance services) at rates to be negotiated at
arms’ length between Ascent and the Company Parties and which shall be
acceptable to the Required Consenting Noteholders and the Commitment Parties.
Information Sharing Agreement The Company Parties and the Consenting Noteholders
will enter into a cooperation agreement (the “Information Sharing Agreement”),
on terms and conditions acceptable to the Company Parties and the Required
Consenting Noteholders and with a copy to be provided to counsel to the Ad Hoc
Lender Group, on or prior to the Petition Date, which Information Sharing
Agreement shall provide that the Company Parties will cooperate in good faith to
assist in the transition of the business during the period after the
effectiveness of the Information Sharing Agreement and prior to the Plan
Effective Date.

GRAPHIC [g102151kt03i018.jpg]

 



18 Tax Matters The tax structure of the Restructuring shall be structured to
preserve or otherwise maximize favorable tax attributes (including tax basis) of
the Company Parties to the extent practicable as determined by the Company
Parties, the Required Consenting Noteholders, and the Required Consenting Term
Lenders. Exemption from SEC Registration The Plan and Confirmation Order shall
provide that the issuance of any securities thereunder, including the New Common
Stock, will be exempt from securities laws pursuant to section 1145 of the
Bankruptcy Code or another available exemption from registration (or in the case
of the Ascent Share Distribution registered under the securities laws), and such
New Common Stock shall be, following the Plan Effective Date, freely
transferable by the respective holders thereof to the furthest extent
permissible pursuant to section 1145 and applicable securities law and
regulations (or in the case of the Ascent Share Distribution pursuant to the
Form S-4). Conditions to the Plan Effective Date It shall be a condition to the
Plan Effective Date that the following conditions precedent are satisfied or
waived by the Company Parties, the Consenting Creditors, and solely to the
extent that the Non-Ascent Restructuring Toggle has not occurred, Ascent, and
the Plan Effective Date shall occur on the date upon which the last of such
conditions are so satisfied and/or waived: (i)the Bankruptcy Court shall have
entered the Confirmation Order,in form and substance acceptable to the
Consenting Creditors, and the Confirmation Order shall not be stayed, modified,
or vacated; (ii)the New Exit Facilities under the New Exit Facilities Documents
shall have closed, contemporaneously with the Plan Effective Date; (iii) the
Takeback Exit Facility under the Takeback Exit Facility Documents shall have
closed, contemporaneously with the Plan Effective Date; (iv) the Company Parties
shall have received at least $177 million in value as contemplated in connection
with the Rights Offering and the Put Option Agreement; (v) the Company Parties
shall have received at least $100 million in value as contemplated in connection
with the Equity Commitment and the Put Option Agreement; (vi) the Company
Parties shall have received at least

GRAPHIC [g102151kt03i019.jpg]

 



19 $23 million in cash either from (a) Ascent in the form of the Net Cash Amount
and, if applicable, the Backstop Commitment Parties in the form of the Net Cash
Shortfall Amount, or (b) the Backstop Commitment Parties in the form of the
Ascent Default Amount; (vii) the Company Parties shall have paid or reimbursed
all reasonable and documented fees and out-of-pocket expenses of the Ad Hoc
Noteholder Group in full in cash in connection with the Restructuring, including
the reasonable and documented fees and expenses of their counsel,local counsel,
and existing financial and operational advisors; (viii) the Company Parties
shall have paid or reimbursed all reasonable and documented fees and
out-of-pocket expenses of the First Lien Term Lenders in connection with the
Restructuring, including the reasonable and documented fees and expenses of
their counsel and existing financial advisors; (ix) each document or agreement
constituting the Definitive Documents shall be in form and substance consistent
with this Restructuring Term Sheet and the Restructuring Support Agreement;
(x)all governmental approvals and consents that are legally required for the
consummation of the Restructuring shall have been obtained, not be subject to
unfulfilled conditions and be in full force and effect; and (xi) such other
conditions to the Plan Effective Date as are customary.

GRAPHIC [g102151kt03i020.jpg]

 



EXHIBIT 1 Governance Term Sheet

GRAPHIC [g102151kt03i021.jpg]

 



REORGANIZED MONITRONICS GOVERNANCE TERM SHEET,1 This term sheet (this
“Governance Term Sheet”) summarizes certain material terms in respect of the
corporate governance of Reorganized Monitronics (as used herein, the “Company”)
to be reflected in the New Governance Documents (as defined below) as of the
Plan Effective Date, and is not an exhaustive list of all terms that will apply
in respect of the corporate governance of the Company. Without limiting the
generality of the foregoing, this Governance Term Sheet and the terms and
undertakings set forth herein are subject in all respects to the negotiation,
execution and delivery (as applicable) of definitive documentation. Corporate
Structure: The Company shall be a Delaware corporation, and the surviving
corporation in a reincorporation merger between Monitronics and a newly formed
Delaware corporation (which reincorporation merger will constitute part of the
Restructuring and be consummated on the Plan Effective Date). Governance
Documents: On the Plan Effective Date, pursuant to the Plan, (a) the certificate
of incorporation of the Company will be amended and restated in substantially
the form to be filed as part of the Plan Supplement (the “New Charter”), (b) the
bylaws of the Company will be amended and restated in substantially the form to
be filed as part of the Plan Supplement (the “New Bylaws”), and (c) the Company
and the other parties thereto will enter into a registration rights agreement,
as more fully described below, in substantially the form to be filed as part of
the Plan Supplement (the “Registration Rights Agreement”). The New Charter, the
New Bylaws, and the Registration Rights Agreement (collectively, the “New
Governance Documents”) will collectively reflect, without limitation, the terms
set forth in this Governance Term Sheet. New Common Stock: The New Charter shall
provide for a single class of common stock (i.e., the New Common Stock), which
shall be voting stock entitled to one vote per share, The shares of New Common
Stock issued in the Restructuring shall be issued through the facilities of The
Depository Trust Company (DTC). The New Common Stock shall not be listed on the
New York Stock Exchange (“NYSE”), NASDAQ or any other stock exchange, provided
that the New Common Stock may (subject to satisfaction of the applicable
requirements for being admitted to such market) be admitted for trading and
quoted on any markets operated by OTC Markets Group Inc.. It is contemplated
that the New Common Stock will be registered under Section 12(g) of the
Securities Exchange Act of 1934, as amended. The New Charter shall prohibit the
issuance of non-voting equity securities, to the extent required pursuant to
Section 1123(a)(6). 1 Capitalized terms used but not otherwise defined herein
shall have the meanings given to them in the Restructuring Term Sheet to which
this Governance Term Sheet is attached as Exhibit 1 (the “Restructuring Term
Sheet”), or the Restructuring Support Agreement (the “RSA”) to which the
Restructuring Term Sheet is attached as Exhibit A, as applicable.

GRAPHIC [g102151kt03i022.jpg]

 



Board of Directors: The New Charter shall fix the size of the Board at seven (7)
directors (each, a “Director”), and shall provide for the Board to be divided
into three classes of Directors, designated as Class I, Class II and Class III,
respectively, with two Directors in each of Class I and Class II, and three
Directors in Class III. Each Director shall serve for a term ending on the date
of the third annual meeting following the annual meeting of stockholders at
which such Director was elected; provided, that Director initially appointed to
Class I shall serve for an initial expiring at the Company’s first annual
meeting following the each term Plan Effective Date (which shall occur no
earlier than the date that is 12 months after the Plan Effective Date); each
Director initially appointed to Class II shall serve for an initial term
expiring at the Company’s second annual meeting following the Plan Effective
Date; and each Director initially appointed to Class III shall serve for an
initial term expiring at the Company’s third annual meeting following the Plan
Effective Date; provided further, that the term of each Director shall continue
until the election and qualification of his or her successor or, if applicable,
such Director’s earlier death, resignation or removal. On the Plan Effective
Date, pursuant to the Plan, the Board will be reconstituted to consist of the
following Directors (the “Initial Board”), and the name and Class of each such
Director shall be disclosed in the Plan Supplement: (a) three (3) Directors
designated by holders of New Common Stock that are funds or accounts that are
managed or advised by, or that are affiliates of, EQT Partners UK Advisors LLP
(collectively, the “EQT Stockholders”), which Directors shall be Class III
Directors; provided, however, that such designation right is subject to the EQT
Stockholders’ being entitled to receive, as of the Plan Effective Date, at least
27.5% of the total shares of New Common Stock to be issued as of the Plan
Effective Date (the “Total Effective Date Shares”), and shall become a right to
designate two (2) Class III Directors if the EQT Stockholders are entitled to
receive at least 17.5% (but less than 27.5%) of the Total Effective Date Shares;
(b) two (2) Directors designated by holders of New Common Stock that are funds
or accounts that are managed or advised by, or that are affiliates of, Brigade
Capital Management, LP (collectively, the “Brigade Stockholders”), and one such
Director shall be designated as a Class II Director and the other shall be
designated as a Class I Director; provided, however, that such designation right
is subject to the Brigade Stockholders’ being entitled to receive, as of the
Plan Effective Date, at least 17.5% of the Total Effective Date Shares; 2

GRAPHIC [g102151kt03i023.jpg]

 



(c) the individual serving, as of the Plan Effective Date, as the Chief
Executive Officer of the Company (the “CEO”), which Director shall be designated
as a Class I Director; and (d) the remaining Director shall be designated by the
Ad Hoc Noteholder Group and shall be designated as a Class II Director (the “Ad
Hoc Group Director”). Chairman of the Board: The initial Chairman of the Board
(the “Chairman”), as of the Plan Effective Date, shall be selected by the EQT
Stockholders and the Brigade Stockholders and shall be a Class III Director;
provided, however, that if the EQT Stockholders and the Brigade Stockholders
cannot reach agreement on the selection of the initial Chairman, the initial
Chairman shall be selected by the holders of a majority of the outstanding
shares of New Common Stock. Thereafter, the Chairman shall be elected annually
by a majority vote of the Board and, for so long EQT has a Nomination Right with
respect to 3 Directors, shall be elected from among the Class III Directors. The
Chairman must be a Director. Board Committees: The Board may, by majority vote,
establish one or more committees of the Board to exercise the powers of the
Board, subject to the limitations set forth in the Delaware General Corporation
Law (the “DGCL”). For so long as the EQT Stockholders have a Nomination Right
(as defined below) with respect to at least two Director seats, they shall be
entitled to proportionate representation (through their Director nominees) on
each committee of the Board. For so long as the Brigade Stockholders have a
Nomination Right with respect to at least two Director seats, they shall be
entitled to proportionate representation (through their Director nominees) on
each committee of the Board. The New Charter shall designate the initial
committees of the Board, and the members of such committees shall be selected by
the Initial Board. Subsidiary Boards: The composition of the board of directors,
board of managers or other governing body of any wholly-owned subsidiary of the
Company (including any committee thereof) (each, a “Subsidiary Governing Body”)
shall be the same as that of the Board (or any committee of the Board), except
any wholly-owned subsidiary of the Company which is either (i) a limited
liability company that is managed by its members, (ii) a limited partnership
that is managed by its general partner, (iii) not organized under the laws of
the United States of America, any State thereof or the District of Columbia or
(iv) required by law or contract to have a different composition. The EQT
Stockholders (for so long as they have a Nomination Right) and the Brigade
Stockholders (for so long as they have a Nomination Right) shall be entitled to
proportional representation on any Subsidiary Governing Body. Director Elections
and Vacancies: At each annual meeting of the stockholders, Directors of the
Class to be elected at such annual meeting shall be elected by a plurality vote
of the holders of New Common Stock. If at any time a Director (other than the
CEO) resigns, is removed, dies or becomes incapacitated, or if there is a 3

GRAPHIC [g102151kt03i024.jpg]

 



vacancy on the Board for any other reason, a replacement director shall be
promptly elected by a majority of the Directors then in office, to serve until
the end of the then-current term for such Director seat; provided, however, that
if such vacancy relates to a Director seat that is subject to a Nomination
Right, then the following shall be the exclusive means of filling any such
vacancy (a) the EQT Stockholders or the Brigade Stockholders, as applicable,
shall have the exclusive right to designate such replacement and the Board shall
not otherwise elect a replacement except with the prior written consent of such
stockholders, (b) the Company’s stockholders shall have the right to fill such
vacancy, by the written consent of the holders of a majority of the outstanding
shares of New Common Stock, but only if such consenting majority includes the
EQT Stockholders or the Brigade Stockholders, as applicable and (c) the EQT
Stockholders or the Brigade Stockholders, as applicable, shall have the right to
require that the Company convene a special stockholders meeting as promptly as
practicable to elect a replacement Director to fill such vacancy, and the
Company’s nominee for election to such Director seat at such meeting shall be
designated by the EQT Stockholders or the Brigade Stockholders, as applicable.
The Company’s stockholders shall have also the right to fill any such vacancy
(other than a vacancy that relates to a Director seat that is subject to a
Nomination Right), by a plurality vote of the holders of New Common Stock at an
annual or special meeting of the stockholders or by written consent of the
holders of a majority of the outstanding shares of New Common Stock. Director
Nominations: If the EQT Stockholders, as of the Plan Effective Date, receive or
are entitled to receive at least 27.5% of the Total Effective Date Shares, then
on the Plan Effective Date the Company shall enter into a Nomination Agreement
(as defined below) with the EQT Stockholders (the “EQT Nomination Agreement”),
in form and substance reasonably acceptable to the Company Parties and the EQT
Stockholders, giving the EQT Stockholders a Nomination Right (i) with respect to
3 Class III Director seats for so long as they hold at least 27.5% of the total
outstanding shares of New Common Stock, (ii) with respect to 2 Class III
Director seats for so long as they hold at least 17.5% (but less than 27.5%) of
the total outstanding shares of New Common Stock and (iii) with respect to 1
Class III Director seat for so long as they hold at least 10% (but less than
17.5%) of the total outstanding shares of New Common Stock; provided, however,
that if the EQT Stockholders, as of the Plan Effective Date, receive or are
entitled to receive at least 17.5% (but less than 27.5%) of the Total Effective
Date Shares, then the EQT Nomination Agreement shall initially give the EQT
Stockholders a Nomination Right with respect to only 2 Class III Directors. If
the Brigade Stockholders, as of the Plan Effective Date, receive or are entitled
to receive at least 17.5% of the Total Effective Date Shares, then on the Plan
Effective Date the Company shall enter into a Nomination Agreement with the
Brigade Stockholders (the “Brigade Nomination Agreement”), in form and substance
reasonably acceptable to the Company Parties and the Brigade Stockholders,
giving the Brigade Stockholders a Nomination Right (i) with respect to 2 Class
II Director 4

GRAPHIC [g102151kt03i025.jpg]

 



seats for so long as they hold at least 17.5% (but less than 27.5%) of the total
outstanding shares of New Common Stock and (ii) with respect to 1 Class II
Director seat for so long as they hold at least 10% (but less than 17.5%) of the
total outstanding shares of New Common Stock. As used herein, “Nomination
Agreement” means an agreement between the Company on the one hand, and the EQT
Stockholders or the Brigade Stockholders, as applicable, on the other hand,
giving such stockholders the right (a “Nomination Right”), with respect to one
or more specified Director seats, to require that the Company nominate, as the
Company’s nominee for such Director seat at each stockholder meeting where such
Director seat is up for election, an individual designated by such stockholders
and (b) include such nominee in the Company’s proxy materials and ballot with
respect to such stockholder meeting. In connection with exercising its
Nomination Rights, the EQT Stockholders or Brigade Stockholders, as applicable,
will be required to provide such information regarding its nominee(s) as the
Company may reasonably request for inclusion in its proxy materials, but shall
not otherwise be required to comply with the procedures set forth in the New
Bylaws with respect to Director nominations by stockholders generally.
Notwithstanding anything contained in this Governance Term Sheet, the Nomination
Agreements, the New Charter and/or the New Bylaws shall include such provisions
as may be reasonably requested by the EQT Stockholders and/or the Brigade
Stockholders to help ensure that, if for any reason a vacancy occurs with
respect to a Director seat that is subject to a Nomination Right, then the EQT
Stockholders or the Brigade Stockholders, as applicable, will have the right to
designate the individual who is elected or appointed to the Board to fill such
vacancy. Board Observer: Each Commitment Party that, as of the Plan Effective
Date, receives or is entitled to receive at least 17.5% of the Total Effective
Date Shares shall have, for so long as it continues to hold at least 10% of the
total outstanding shares of New Common Stock, the right to appoint a non-voting
observer to the Board, pursuant to an agreement (in form and substance
reasonably acceptable to such parties) to be entered into between the Company
and each such Commitment Party. Removal of Directors: Any Director may be
removed from the Board (and as a member of any committee of the Board or any
Subsidiary Governing Body, as applicable) at any time, with or without cause, by
stockholders holding, in the aggregate, a majority of the outstanding shares of
New Common Stock, either by written consent or by the affirmative vote of such
stockholders at a duly convened stockholder meeting (“Majority Stockholder
Approval”); provided, however, that until the Company’s second annual meeting
following the Plan Effective Date (a) the Ad Hoc Group Director shall not be
subject to such removal without cause, (b) none of the Class III Directors shall
(except with the prior written consent of the EQT Stockholders) be subject to
such removal without cause, and (c) none of the Directors designated or
nominated by the Brigade Stockholders shall (except with the prior written
consent of the Brigade Stockholders) be subject to such removal without cause.
Any 5

GRAPHIC [g102151kt03i026.jpg]

 



Director may, in his or her sole discretion, resign from the Board at any time
by giving written notice of such resignation to the Chairman or to each of the
other Directors. In addition, if the individual serving as the CEO is also a
Director, he or she shall automatically be deemed to have resigned as a Director
(and as a member of any Board committees or subsidiary boards or committees, as
applicable) upon his or her ceasing to be the CEO for any reason. Board Voting;
Quorum: A quorum for meetings of the Board will require the attendance of a
majority of the Directors then in office. The vote of a majority of the
Directors then in office shall be the act of the Board, unless an express
provision of the DGCL or otherwise applicable law requires a different vote, in
which case such express provision shall govern and control. In addition, the
Board may take action by the unanimous written consent of all Directors then in
office. Board Meetings: The Board shall hold regularly scheduled meetings at
least once per calendar quarter. In addition, the Chairman, the CEO or any two
(2) Directors may call a special Board meeting at any time. Any meeting of the
Board (or of any Board Committee or Subsidiary Governing Body) may be held in
person or by conference call or through the use of any other means of remote
communication permitted by the DGCL by which all Directors participating in the
meeting can hear each other at the same time (“Remote Communication”); provided,
that for any such meeting held in person, reasonable provision shall also be
made to allow any Directors who wish to do so to participate in such meeting by
conference call or other means of Remote Communication, and any Director
participating through such means of communication shall be deemed to be present
in person at such meeting. Board Compensation: Directors not employed by the
Company or any of its subsidiaries shall be entitled to receive market-rate
compensation (which may include future equity awards) from the Company, as
determined by the Board from time to time, subject to Majority Stockholder
Approval; provided, however, that the payment of compensation up to the amounts
set forth in the New Bylaws (as determined by the Ad Hoc Noteholder Group prior
to the Plan Effective Date) shall be deemed to have been approved by Majority
Stockholder Approval. All Directors will be reimbursed by the Company for
reasonable and documented expenses related to their service as a Director, and
will be entitled to customary indemnification/advancement and exculpation
provisions and directors’ and officers’ liability insurance coverage. Related
Party Transactions: The Company shall not (and shall not cause or permit any of
its subsidiaries to) enter into or consummate a Related Party Transaction (as
defined below) unless the Related Party Transaction shall have been approved by
a majority of the disinterested Directors then in office and, with respect to
any Related Party Transaction involving total payments or value (as determined
by the disinterested Directors) of more than $1,000,000 (a) such disinterested
Directors shall have obtained, prior to such approval, a fairness opinion with
respect to such Related Party 6

GRAPHIC [g102151kt03i027.jpg]

 



Transaction from a nationally recognized investment banking or valuation firm or
(b) the Related Party Transaction shall have been expressly approved by a
majority of the disinterested stockholders. As used herein: “Company Party”
means an of the Company or any of its • subsidiaries. • “Related Party
Transaction” means any transaction or series of related transactions, or any
agreement or arrangement, between a Company Party, on the one hand, and a
Related Party (as defined below), on the other hand. • “Related Party” means:
(i) a Director, a member of a Subsidiary Governing Body, or an executive officer
of a Company Party (or a member of the immediate family of any such person);
(ii) any company or other entity (other than a Company Entity) of which a person
described in clause (i) is a partner, director or executive officer; (iii) any
person that beneficially owns, or otherwise controls (or shares control of), at
least 10% of the outstanding shares of New Common Stock or the voting power with
respect thereto, or that is an affiliate of any such person; or (iv) any
director or executive officer of a person described in clause (iii) (or a member
of the immediate family of any such director or executive officer). Preemptive
Rights: If at any time after the Plan Effective Date the Company or any of its
subsidiaries proposes to issue shares of New Common Stock or other equity
securities (including preferred equity), or any options, warrants, rights or
other securities that are convertible into, or exchangeable or exercisable for,
any shares of New Common Stock or other such equity securities (any of the
foregoing, “New Equity Securities”), each stockholder that at the time of such
offering is a Significant Stockholder (as defined below) shall have the right to
participate in such offering on a pro rata basis, based on such stockholder’s
pro rata share of the outstanding shares of New Common Stock, subject to
customary exceptions including for New Equity Securities issued pursuant to the
Plan, or as purchase price consideration in acquisitions approved by the Board,
or pursuant to the Post-Emergence Incentive Plan or any other equity incentive
plan approved by the Board. “Significant Stockholder” means each holder of New
Common Stock that (together with its Affiliates) holds at least 10% of the
outstanding shares of New Common Stock at the time of the offering in question,
and is an “accredited investor” (as defined in Section 501 of Regulation D of
the Securities Act of 1933, as amended (the “Securities Act”)) or a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act).
Stockholder Meetings: Special meetings of the stockholders may be called by the
Board, by the Chairman or CEO, or by the Secretary of the Company at the written
request of one or more stockholders holding, in the aggregate, at least 20% of
the total outstanding shares of New Common Stock. 7

GRAPHIC [g102151kt03i028.jpg]

 



The New Bylaws shall include notice and other procedural requirements for any
meetings of the stockholders (e.g., place, date, hour, record date for
determining stockholders entitled to vote, means of remote communication, etc.),
including procedures for nominating Directors or submitting or voting on
stockholder proposals, that are typical and customary for public companies.
Stockholder Voting: The stockholders may take action at a duly convened meeting
of the stockholders at which a quorum is present. In addition, any action that
may be taken by stockholders at a meeting may also be taken by written consent
of the stockholders without a meeting. Any such action by written consent shall
require the consent of stockholders that own or hold the same percentage of
shares of New Common Stock that would be required to take the same action at a
stockholder meeting at which all then-issued and outstanding shares of New
Common Stock entitled to vote thereon were present and voted. Information
Rights: The New Governance Documents shall provide that (a) for so long as
Reorganized Monitronics is not registered under Section 12(g) of the Exchange
Act or otherwise required to file periodic reports with the SEC, its
stockholders shall have customary information rights reasonably acceptable to
the Required Consenting Noteholders (including annual audited financial
statements, quarterly financial statements, and notice of events that would
require a Form 8K filing if it were a reporting company) and (b) Reorganized
Monitronics shall hold quarterly conference calls with stockholders (and
reasonable prior notice and dial-in information will be made available Company’s
results of operations and immediately preceding fiscal quarter to stockholders)
to discuss the financial performance for the and year-to-date, including a
question and answer session consistent with Ascent’s historical practice.
Corporate Opportunities: The New Charter will include a provision pursuant to
which the Company (a) acknowledges that Directors who are not employees of the
Company or any of its subsidiaries (“Non-Employee Directors”) may directly or
indirectly engage in the same or similar lines of business as the Company and
its subsidiaries and (b) renounces any interest, expectancy or right to
participate that the Company might otherwise have with respect to any business
opportunity that the Non-Employee Director becomes aware of and that may be a
corporate opportunity for the Company or any of its subsidiaries, excluding any
corporate opportunity expressly presented or offered to such Non-Employee
Director solely in his or her capacity as a Director (including as a member of
any committee of the Board or any Subsidiary Governing Body). DGCL 203: The
Company shall, pursuant to the New Charter, affirmatively opt out of Section 203
of the DGCL. Registration Rights: On the Plan Effective Date, the Company and
each Eligible Holder (as defined below) that desires to do so shall enter into
the Registration Rights Agreement. The Registration Rights Agreement shall be in
form 8

GRAPHIC [g102151kt03i029.jpg]

 



and substance reasonably satisfactory to the Company and the Eligible Holders
party thereto, and shall, among other things, (a) require that the Company (i)
file with the Securities and Exchange Commission (the “SEC”), as promptly as
practicable after the Plan Effective Date (and in no event more than 45 days
thereafter), a “shelf” registration statement to register all the shares of New
Common Stock issued to such Eligible Holders as of the Plan Effective Date (such
shares, the “Registrable Securities”), (ii) use reasonable best efforts to cause
such registration statement (the “Shelf Registration Statement”) to be declared
effective by the SEC as promptly as practicable after such filing and (iii)
maintain the effectiveness of the Shelf Registration Statement until all
Registrable Securities have been sold thereunder or have otherwise ceased to be
Registrable Securities, (b) provide Eligible Holders with customary rights to
require underwritten take-downs of Registrable Securities, (c) provide Eligible
Holders with customary “piggyback” and “demand” registration rights that can be
exercised at any time after the one year anniversary of the Plan Effective Date,
but only to the extent an effective Shelf Registration Statement is not
available to sell the Registrable Securities proposed to be sold pursuant
thereto and (d) include other customary provisions including, without
limitation, with respect to indemnification, contribution and payment of
registration expenses. As used herein, “Eligible Holder” means any holder of New
Common Stock that that (together with its Affiliates) receives or is entitled to
receive, as of the Plan Effective Date, at least 10.0% of Total Effective Date
Shares. 9

GRAPHIC [g102151kt03i030.jpg]

 



EXHIBIT B Rights Offering and Equity Commitment Term Sheet

GRAPHIC [g102151kt03i031.jpg]

 



EXECUTION VERSION RIGHTS OFFERING AND EQUITY COMMITMENT TERM SHEET1 1
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Restructuring Support Agreement (the “RSA”) to which this
Rights Offering and Equity Commitment Term Sheet is attached as Exhibit B, or
the Restructuring Term Sheet attached to the RSA as Exhibit A, as applicable.
Term Description Rights Offering The Debtors shall conduct an offering (the
“Rights Offering”) of subscription rights (the “Rights”) to purchase, in the
aggregate, 44.80% of the total shares of New Common Stock to be issued and
outstanding as of the Plan Effective Date, subject to dilution by the
Post-Emergence Incentive Plan (the “Rights Offering Shares”), for an aggregate
purchase price of $177 million (the “Aggregate Rights Offering Amount”), to all
Cash Opt Out Noteholders (as defined in the Restructuring Term Sheet). Cash Opt
Out Noteholders who timely and validly elect to participate in the Rights
Offering by electing to exercise their Rights for their corresponding share of
the Rights Offering Shares at the Exercise Price (as defined below) shall
constitute the “Rights Offering Participants”. Rights shall be issued in respect
of all outstanding Notes but may only be exercised by Cash Opt Out Noteholders.
The Rights shall be issued to the Cash Opt Out Noteholders at no charge. The
Rights may be exercised at a price per share (the “Exercise Price”) that
reflects an approximately 16.13% discount to Plan equity value, after giving
effect to the Rights Offering. Rights Offering Procedures The Rights Offering
Procedures shall: 1.contemplate that the Debtors will, subject to the prior
entry of the Rights Offering Approval Order, commence the Rights Offering within
five (5) Business Days of the Petition Date; 2.specify the deadline for
exercising Rights as set forth in the Rights Offering Procedures, which shall be
the first business day that is thirty (30) days after the commencement date of
the Rights Offering, subject to extension (the “Rights Offering Exercise
Deadline”); 3.include a mechanism whereby any Backstop Commitment Party that is
also a First Lien Term Lender will have the ability to exercise its Rights by
(a) (x) exchanging an aggregate principal amount of its Term Loans (excluding
any Contributed Term Loans (as defined below)) in an amount not to exceed its
ratable portion of the Effective Date Pay Down, on a dollar-for-dollar basis and
(y) waiving such amount of its ratable portion of the Effective Date Paydown, in
lieu of submitting cash to pay the Exercise Price for the shares it

GRAPHIC [g102151kt03i032.jpg]

 



2 Term Description elects to purchase pursuant to the exercise of its Rights,
and (b) paying cash for the remainder, if any, of such Exercise Price. All other
Rights Offering Participants (excluding the Backstop Commitment Parties) must
pay the full amount of their respective aggregate Exercise Price in cash;
4.require that each Rights Offering Participant certify in a questionnairethat
is included in the Rights Offering Solicitation Materials (the “Questionnaire”)
that it is either (a) an “accredited investor” (as defined in Regulation D of
the Securities Act), a non U.S. person (as defined in Regulation S of the
Securities Act) and not participating on behalf or on account of a U.S. person,
or a “qualified institutional buyer” (as defined in Rule 144A of the Securities
Act) (an “Accredited Noteholder”) or (b) not an Accredited Noteholder (a
“Non-Accredited Noteholder”); 5.provide for the exemptions for the Rights
Offering to the registration requirements of the Securities Act to be based on
Section 1145 of the Bankruptcy Code (“Section 1145”) and Section 4(a)(2),
Regulation D and/or Regulation S of the Securities Act (the “Private Placement
Exemption”) with respect to the issuance of Rights (and of the Rights Offering
Shares issuable pursuant to the exercise of such Rights) based on an allocation
mechanism that: •first, allocates Rights issued under Section 1145 to Rights
Offering Participants who are Non-Accredited Noteholders, on a pro rata basis;
and •second, allocates any remaining Rights issued under Section 1145 to Rights
Offering Participants that are Accredited Noteholders on a pro rata basis and,
to the extent necessary to preserve the availability of Section 1145 pursuant to
applicable SEC guidance, any remaining Rights will be issued to such Accredited
Noteholders under the Private Placement Exemption; 6.provide that there will be
no over-subscription rights associated with the Rights Offering. Any Rights
Offering Shares that are not subscribed for and purchased by a Rights Offering
Participant (excluding the Backstop Commitment Parties) by the Rights Offering
Expiration Deadline (as defined below) (the “Unsubscribed Shares”) will not be
offered to other Rights Offering Participants but, rather, will be purchased by
the Backstop Commitment Parties, subject to the terms and conditions set forth
in the Put Option Agreement, in accordance with their respective Backstop

GRAPHIC [g102151kt03i033.jpg]

 



3 Term Description Commitments (as defined below); 7.contemplate, consistent
with the “Funding of the Rights Offering and Equity Commitments” section hereof,
that the cash proceeds of the Rights Offering and, to the extent applicable, the
proceeds of the funding of the Backstop Commitments will be deposited into an
escrow account subject to a customary escrow agreement (or a segregated bank
account maintained by the subscription agent for the Rights Offering, the
“Subscription Agent”), with funds released consistent with this Rights Offering
and Equity Commitment Term Sheet as of the Plan Effective Date; 8.include other
terms, conditions and procedures as are customary for similar rights offerings
by a debtor in a chapter 11 bankruptcy or an out-of-court restructuring where
the shares to be issued in a rights offering are to be issued through the
facilities of The Depository Trust Company; and 9.provide that the Rights
Offering will be conducted in accordance with the RSA, the Restructuring Term
Sheet, this Rights Offering and Equity Commitment Term Sheet and the Put Option
Agreement and shall otherwise be on terms and conditions acceptable to the
Company Parties, the Required Consenting Noteholders, and the Backstop
Commitment Parties, and reasonably acceptable to the Required Consenting Term
Lenders, including with respect to the form and content of the Rights Offering
Solicitation Materials (as defined below) and the Put Option Agreement. For the
avoidance of doubt, the Rights Offering, in the full amount of the Aggregate
Rights Offering Amount, together with the Ascent Default Amount or Net Cash
Shortfall Amount, will be backstopped by the Backstop Commitment Parties in
accordance with their respective Backstop Commitments. Equity Commitments The
Equity Commitment Parties, severally and not jointly, agree to purchase 25.31%
of the total shares of New Common Stock to be issued and outstanding as of the
Plan Effective Date, subject to dilution by the Post-Emergence Incentive Plan
(the “Equity Commitment Shares”) for an aggregate purchase price of $100 million
(at a per-share purchase price equal to the Exercise Price), payable by
exchanging an aggregate principal amount of $100 million of Term Loans owned or
controlled by such Equity Commitment Parties (the “Contributed Term Loans”) in
accordance with the terms and conditions of the RSA, the Restructuring Term
Sheet, this Rights Offering and Equity

GRAPHIC [g102151kt03i034.jpg]

 



4 Term Description Commitment Term Sheet, and the Put Option Agreement. For
purposes of paying the purchase price for the Equity Commitment Shares, any
Contributed Term Loans shall be treated as equal to cash on a dollar-for-dollar
basis based on the aggregate principal amount of such Contributed Term Loans (it
being understood and agreed that (a) the principal amount of all such
Contributed Term Loans shall continue to accrue interest through the Plan
Effective Date in the same manner as the remaining Term Loans and (b) all
accrued and unpaid interest on such Contributed Term Loans as of the Plan
Effective Date shall be paid consistently with the remaining Term Loans). The
obligations of the Equity Commitment Parties with respect to the Equity
Commitments shall be conditioned on the consummation of the Rights Offering.
Funding of the Rights Offering and Equity Commitments By the date and time that
is the Rights Offering Exercise Deadline, the Rights Offering Participants
(other than the Backstop Commitment Parties and the Equity Commitment Parties)
will be required to fund into escrow with the Debtors (or a segregated account
maintained by the Subscription Agent) cash in an amount equal to the aggregate
Exercise Price for Rights exercised by such Rights Offering Participants. The
Backstop Commitment Parties will be required to fund into escrow with the
Debtors (or a segregated account maintained by the Subscription Agent) their
respective obligations with respect to the Rights Offering (including pursuant
to the Backstop Commitments) on the date that is three (3) Business Days prior
to the Plan Effective Date; and the Equity Commitment Parties will not be
required to fund their respective obligations with respect to the Equity
Commitments until the Plan Effective Date, but may be required to deliver into
escrow with the Debtors, by the date that is one (1) Business Day prior to the
Plan Effective Date, the instrument providing for the exchange of their
Contributed Term Loans. For the avoidance of doubt, the Commitment Parties will
be required to fund, or contribute (as applicable), in the aggregate, on the
terms and conditions set forth in the Put Option Agreement, the Backstop
Commitments and/or the Equity Commitments (as applicable). Notwithstanding
anything contained in this Rights Offering and Equity Commitment Term Sheet, the
RSA or the Restructuring Term Sheet, the obligations of the Commitment Parties
with respect to the Backstop Commitments, the Equity Commitments and the Rights
Offering shall in all respects be subject to the negotiation, completion,
execution and delivery by the Commitment Parties and

GRAPHIC [g102151kt03i035.jpg]

 



5 Term Description the other parties thereto of a definitive Put Option
Agreement acceptable to the Commitment Parties. Use of Proceeds The proceeds of
the Rights Offering and the Equity Commitments, together with either (i) the Net
Cash Amount and, if applicable, the Net Cash Shortfall Amount, or (ii) the
Ascent Default Amount, as applicable, shall, on the Plan Effective Date, be used
to: (a) pay down, in cash, $50 million of the revolving credit portion of the
DIP Facility, (b) pay down, in cash, $150 million of the Term Loan (excluding
the Contributed Term Loans), and (c) equitize $100 million of the Contributed
Term Loans. New Common Stock Allocation On the Plan Effective Date, after giving
effect to the consummation of the Rights Offering, the Backstop Commitments, the
Equity Commitments and the other transactions contemplated by the Plan: (a) the
Cash Opt Out Noteholders, collectively, shall receive the Notes Shares on
account of their Notes Claims; (b) solely to the extent that the Non-Ascent
Restructuring Toggle has not occurred and the Merger is in fact consummated, the
holders of Ascent’s common stock shall receive the Ascent Share Distribution;
(c) the Equity Commitment Parties shall receive the Equity Commitment Shares on
account of the purchase of New Common Stock pursuant to the Equity Commitments
(in accordance with the schedules annexed to the Put Option Agreement); (d) the
Rights Offering Participants shall receive Rights Offering Shares on account of
their participation in the Rights Offering; (e) the Commitment Parties shall
receive the Put Option Premium Shares on account of their Backstop Commitments
or Equity Commitments, as applicable; and (f) to the extent applicable, the
Backstop Commitment Parties shall receive (i) the Unsubscribed Shares, if any,
and (ii) the Ascent Default Shares or Net Cash Shortfall Shares (each as defined
below), if applicable, pursuant to the Backstop Commitments (in accordance with
their respective Backstop Commitment Percentages). U.S. Federal Securities Law
The issuance of the Notes Shares shall be exempt from the registration
requirements of U.S. federal securities laws pursuant to

GRAPHIC [g102151kt03i036.jpg]

 



6 Term Description Exemptions and Registration Section 1145. The issuance of the
Rights and the issuance of the Rights Offering Shares upon the exercise thereof
shall be exempt from the registration requirements of the Securities Act
pursuant, in part, to Section 1145 and, in part, to the Private Placement
Exemption as contemplated above under “Rights Offering Procedures”. The issuance
of the Equity Commitment Shares, the Put Option Premium Shares and the Backstop
Commitment Shares (as defined below) shall be exempt from the registration
requirements of the securities laws pursuant to a Private Placement Exemption.
The issuance of the Ascent Share Distribution (if applicable) shall be
registered under the Securities Act pursuant to a Form S-4 registration
statement to be initially filed with the SEC within five (5) Business Days
following the Agreement Effective Date, by Monitronics. Certain Definitions
“Adjusted Commitment Percentage” means, with respect to any Non-Defaulting
Backstop Commitment Party (as defined below) that elects to purchase Backstop
Commitment Shares not purchased by Defaulting Backstop Commitment Parties (as
defined below), a fraction, expressed as a percentage, the numerator of which is
the Backstop Commitment of such Non-Defaulting Backstop Commitment Party and the
denominator of which is the aggregate Backstop Commitments of all Non-Defaulting
Backstop Commitment Parties that elect to purchase Backstop Commitment Shares
not purchased by Defaulting Backstop Commitment Parties. “Backstop Commitment”
means, with respect to any Backstop Commitment Party, the right, on the terms
and conditions set forth herein and in the Put Option Agreement, of the Debtors
to require such Backstop Commitment Party to (i) purchase the Unsubscribed
Shares (which, for the avoidance of doubt, shall result in an aggregate purchase
price for all Rights Offering Shares equal to the Aggregate Rights Offering
Amount), (ii) solely in the event that the Non-Ascent Restructuring Toggle
occurs, purchase a number of shares equal to the quotient of $23,000,000 divided
by the Exercise Price (“Ascent Default Shares”) for an aggregate purchase price
equal to $23 million (the “Ascent Default Amount”) and (iii) solely in the event
that the Non-Ascent Restructuring Toggle shall not have occurred and the Net
Cash Amount is less than $23 million (but not less than $20 million), purchase a
number of shares equal to the quotient of (x) $23 million less the Net Cash
Amount (such amount, the “Net Cash Shortfall Amount”), divided by (y) the
Exercise Price (the “Net Cash Shortfall Shares”) for an

GRAPHIC [g102151kt03i037.jpg]

 



7 Term Description aggregate purchase price equal to the Net Cash Shortfall
Amount, in each case, in a proportion based on a percentage that shall be set
forth opposite the name of such Backstop Commitment Party on a schedule to be
annexed to the Put Option Agreement (the “Backstop Commitment Percentage”). The
aggregate Backstop Commitments shall total $200 million. The Backstop
Commitments of the Backstop Commitment Parties are several, not joint,
obligations of the Backstop Commitment Parties, such that no Backstop Commitment
Party shall be liable or otherwise responsible for the Backstop Commitment of
any other Backstop Commitment Party. Backstop Commitment Parties shall not be
entitled to transfer, directly or indirectly, all or any portion of their
Backstop Commitments other than (a) to any other Commitment Party, (b) to any
controlled Affiliate of a Commitment Party (other than a portfolio company of
such Commitment Party or any of its Affiliates or Related Funds), (c) to any
Related Fund of a Commitment Party or (d) with the prior written consent of
Monitronics and the Requisite Commitment Parties, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however, that in the
event of any such transfer, and for any such transfer to be valid, the
transferee will be required to execute and deliver a joinder that has the effect
of such transferee’s joining the Put Option Agreement, in the form contemplated
in the Put Option Agreement. “Backstop Commitment Shares” means, collectively,
the Unsubscribed Shares and, if applicable, the Ascent Default Shares or the Net
Cash Shortfall Shares. “Equity Commitment” means, with respect to any Equity
Commitment Party, the right, on the terms and conditions set forth herein and in
the Put Option Agreement, of the Debtors to cause such Equity Commitment Party
to purchase the Equity Commitment Shares by exchanging the Contributed Term
Loans, in a proportion based on a percentage that shall be set forth opposite
the name of such Equity Commitment Party on a schedule to be annexed to the Put
Option Agreement. The aggregate Equity Commitments shall be $100 million. The
Equity Commitment obligations of the Equity Commitment Parties are several, not
joint, obligations of the Equity Commitment Parties, such that no Equity
Commitment Party shall be liable or otherwise responsible for the Equity
Commitment of any other Equity Commitment Party. Equity Commitment Parties shall
not be entitled to transfer, directly or indirectly, all or any portion of their
Equity Commitments other than (a) to an Affiliate or Related Fund of the
transferring Equity Commitment Party (other than a portfolio company of the
Equity Commitment

GRAPHIC [g102151kt03i038.jpg]

 



8 Term Description Party, its Affiliates or Related Funds), (b) to any other
Commitment Party, or (c) with the prior written consent of Monitronics and the
Requisite Commitment Parties, which consent shall not be unreasonably withheld,
conditioned or delayed; provided, however, that in the event of any such
transfer, and for any such transfer to be valid, the transferee will be required
to execute and deliver a joinder that has the effect of such transferee’s
joining the Put Option Agreement, in the form contemplated in the Put Option
Agreement. “Related Fund” means, with respect to any Commitment Party, any fund,
account or investment vehicle that is controlled or managed by (a) such
Commitment Party, (b) a controlled Affiliate of such Commitment Party or (c) the
same investment manager or advisor as such Commitment Party or an Affiliate of
such investment manager or advisor. “Requisite Commitment Parties” means, as of
any date of determination, (a) Non-Defaulting Backstop Commitment Parties as of
such date whose Backstop Commitment Percentages constitute more than 50.0% of
the Backstop Commitment Percentages of all Non-Defaulting Backstop Commitment
Parties as of such date of determination and (b) Non-Defaulting Equity
Commitment Parties as of such date whose Equity Commitment Percentages
constitute more than 50.0% of the Equity Commitment Percentages of all
Non-Defaulting Equity Commitment Parties as of such date of determination.
“Rights Offering Solicitation Materials” means the offering document for the
Rights Offering (which may be the Disclosure Statement), the Rights Offering
Procedures, together with the subscription form, the Questionnaire and other
documents to be provided to Cash Opt Out Noteholders in connection with the
Rights Offering. Backstop Commitment Percentages The initial Backstop Commitment
Percentages shall be as set forth on Schedule 1 annexed hereto; provided,
however, that if one or more Backstop Commitment Parties acquires additional
Notes on or before the date that is seven (7) days after the Agreement Effective
Date, the Requisite Commitment Parties may, by written notice delivered to
Monitronics and the other Commitment Parties within ten (10) days after the
Agreement Effective Date, require that (a) the initial Backstop Commitment
Percentages of such Backstop Commitment Parties (each, an “Additional Backstop
Note Party”) shall be increased proportionally to reflect the net principal
amount of the additional Notes that it acquired (as compared to its Initial
Backstop Notes), and (b) the initial Backstop Commitment Percentages of the
other Backstop Commitment Parties shall be

GRAPHIC [g102151kt03i039.jpg]

 



9 Term Description correspondingly decreased pro rata as necessary to provide
for such increases to the Backstop Commitment Percentages of the Additional
Backstop Note Parties. Such Backstop Commitment Percentages, as adjusted (if
applicable), shall be set forth as the initial Backstop Commitment Schedule to
the Put Option Agreement (as the same may be updated or modified as provided in
the Put Option Agreement). For the avoidance of doubt, a Backstop Commitment
Party’s sale of all or any portion of its Initial Backstop Notes during such
seven (7)-day period shall not result in any decrease in such Backstop
Commitment Party’s initial Backstop Commitment Percentage. As used herein,
“Initial Backstop Notes” means, with respect to any Backstop Commitment Party,
the aggregate principal amount of Notes held by it on the Agreement Effective
Date.

GRAPHIC [g102151kt03i040.jpg]

 



10 Term Description Backstop Commitments Each of the Backstop Commitment
Parties, severally and not jointly, will be required to fully exercise (or cause
to be exercised) all of the Rights issued to it in the Rights Offering, on the
other terms and conditions set forth in this Rights Offering and Equity
Commitment Term Sheet, the Rights Offering Procedures, and the Put Option
Agreement. Upon exercise of the put option by Monitronics, each of the Backstop
Commitment Parties, severally and not jointly, will be required to purchase its
Backstop Commitment Percentage of the Unsubscribed Shares, at the Exercise
Price, on the other terms and conditions set forth in this Rights Offering and
Equity Commitment Term Sheet, and the Put Option Agreement. Upon exercise of the
put option by Monitronics, each of the Backstop Commitment Parties, severally
and not jointly, will be required to purchase its Backstop Commitment Percentage
of (i) Ascent Default Shares, solely in the event of a Non-Ascent Restructuring
Toggle, for an aggregate purchase price equal to the Ascent Default Amount, or
(ii) Net Cash Shortfall Shares, solely in the event the Non-Ascent Restructuring
Toggle has not occurred, for an aggregate purchase price equal to the Net Cash
Shortfall Amount, in each case, on the terms and conditions set forth in this
Rights Offering and Equity Commitment Term Sheet, and the Put Option Agreement.
In the event that a Backstop Commitment Party defaults on its obligation to
purchase Backstop Commitment Shares (a “Defaulting Backstop Commitment Party”),
then each Backstop Commitment Party that is not a Defaulting Backstop Commitment
Party (each, a “Non-Defaulting Backstop Commitment Party”) shall have the right,
but not the obligation, to purchase, at the Exercise Price and on the other
terms set forth in this Rights Offering Term Sheet, and the Put Option
Agreement, its Adjusted Commitment Percentage of such Backstop Commitment
Shares. Debtors’ Representations and Warranties The Put Option Agreement shall
contain representations and warranties made by the Debtors that are customary
for transactions of this nature, including without limitation a representation
regarding no material adverse effect. Debtors’ Covenants The Put Option
Agreement shall contain covenants to be performed or complied with by the
Debtors that are customary for transactions of this nature, including, without
limitation, covenants (i) to carry on their business in the ordinary course and
use commercially reasonable efforts to preserve intact their current material
business organizations and their material relationships with customers,
suppliers, licensors, licensees, distributors and others having

GRAPHIC [g102151kt03i041.jpg]

 



11 Term Description business dealings with the Debtors, taking into account the
Restructuring, and (ii) not to enter into any transactions that are material to
the Debtors (including any transactions with Ascent), other than transactions in
the ordinary course of business that are consistent with prior business
practices or in accordance with the parameters set forth in the Put Option
Agreement, the RSA or the Plan. Conditions to Commitments The Put Option
Agreement shall provide that the Backstop Commitments of the Backstop Commitment
Parties and the Equity Commitments of the Equity Commitment Parties are subject
to the satisfaction or waiver of conditions that are customary for transactions
of this nature, including, without limitation, that there has been no material
adverse effect that is continuing. Termination Rights The Put Option Agreement
shall contain termination rights of the Backstop Commitment Parties and the
Equity Commitment Parties that are customary for transactions of this nature and
consistent with the termination rights set forth in the RSA. Put Option Premium
In consideration for granting the Debtors the right to (i) sell and cause the
Backstop Commitment Parties to purchase the Backstop Commitment Shares in
exchange for the Backstop Commitment Parties’ funding their Backstop Commitments
and (ii) sell and cause the Equity Commitment Parties to purchase the Equity
Commitment Shares in exchange for the Equity Commitment Parties’ funding their
Equity Commitments, in each case pursuant to the terms and conditions of the Put
Option Agreement, the Debtors shall be required to issue to the Commitment
Parties a put option premium (the “Put Option Premium”), which Put Option
Premium shall be payable on the Plan Effective Date in the form of New Common
Stock at a discount to Plan value (but without any need for further payment for
such New Common Stock by the Commitment Parties), representing 6.07% of the
total shares of New Common Stock to be issued and outstanding as of the Plan
Effective Date, subject to dilution by the Post-Emergence Incentive Plan (the
“Put Option Premium Shares”). Upon entry of the Backstop Approval Order, the Put
Option Premium shall be deemed earned in full on the date on which the Debtors
duly execute and deliver to each of the Commitment Parties a countersigned copy
of the Put Option Agreement. The Put Option Premium: (a) shall not be refundable
under any circumstance or creditable against any fee or other amount paid in
connection with the Put Option Agreement (or the transactions contemplated
thereby) or otherwise; (b) shall be paid on the Plan Effective Date to the
Commitment Parties on a pro rata basis (based

GRAPHIC [g102151kt03i042.jpg]

 



12 Term Description on their respective Backstop Commitments and Equity
Commitments) in the form of the Put Option Premium Shares; and (c) shall be paid
without setoff or recoupment and shall not be subject to defense or offset on
account of any claim, defense or counterclaim. Registration Rights Each of the
Commitment Parties and each other Noteholder that receives, in the aggregate,
10% or more of the total shares of New Common Stock to be issued and outstanding
as of the Plan Effective Date, subject to dilution by the Post-Emergence
Incentive Plan (collectively, the “Registration Rights Agreement Parties”),
shall enter into a registration rights agreement, as of the Plan Effective Date,
with Reorganized Monitronics (the “Registration Rights Agreement”) pursuant to
which Reorganized Monitronics is required to (a) file a shelf registration
statement to register all shares held by the Registration Rights Agreement
Parties at emergence and (b) maintain the effectiveness of the shelf
registration statement until all the shares registered thereunder are sold, with
customary rights to require underwritten take-downs. The Registration Rights
Agreement shall be in form and substance acceptable to the Commitment Parties
that will be parties thereto. Court Approval On the Petition Date, the Debtors
shall file a motion, in form and substance acceptable to the Commitment Parties
and reasonably acceptable to the Required Consenting Term Lenders, seeking
approval of the Put Option Agreement, the Rights Offering Procedures and any
other Backstop Commitment Documents (the “Backstop Approval Motion”). Upon or
before entry of the Confirmation Order, but in any event no later than
forty-five (45) days after the Petition Date, the Bankruptcy Court shall enter
an order, in form and substance acceptable to the Commitment Parties and
reasonably acceptable to the Required Consenting Term Lenders, approving the
relief requested in the Backstop Approval Motion on a final basis (the “Backstop
Approval Order”), which Backstop Approval Order shall be in accordance with the
RSA and which, for the avoidance of doubt, may be the same order as the
Confirmation Order. Commitment Party Professional Fees The Debtors will pay all
fees and expenses of Stroock & Stroock & Lavan LLP, Houlihan Lokey, Inc. and
Mike R Meyers LLC (collectively, the “Commitment Party Professionals”), as
advisors to the Commitment Parties, on a current basis, in accordance with the
Put Option Agreement and in accordance with any letter agreements entered into
between the Debtors and the Commitment

GRAPHIC [g102151kt03i043.jpg]

 



13 Term Description Party Professionals, including, without limitation, any
“success”, “transaction”, “deferred” or similar fees (such fees and expenses
collectively, the “Commitment Party Professional Fees”), in each case, without
the requirement for the filing of retention applications, fee applications, or
any other applications in the Chapter 11 Cases, and without any requirement for
further notice or Bankruptcy Court review or approval. The Commitment Party
Professional Fees shall constitute allowed administrative expenses of the
Debtors’ estates under sections 503(b) and 507 of the Bankruptcy Code pursuant
to the Backstop Approval Order. Indemnification The Put Option Agreement shall
contain indemnification provisions in favor of the Commitment Parties and their
respective related parties (in their capacities as such) that are customary for
transactions of this nature, including indemnification for (a) losses of the
Commitment Parties and their respective related parties (in their capacities as
such) arising out of or relating to the Rights Offering, the Backstop
Commitments, the Equity Commitments, the Put Option Agreement or the
transactions contemplated by any of the foregoing and (b) losses of the
Commitment Parties and their respective related parties arising out of or
relating to any breaches by the Debtors of representations, warranties and/or
covenants set forth in the Put Option Agreement; provided, however, that the
foregoing indemnity will not apply to: (i) losses, claims, damages, liabilities
or expenses to the extent that they result from a material breach by the
Commitment Parties of the Commitment Parties’ obligations under the Rights
Offering Term Sheet, or the Put Option Agreement, or any act by the Commitment
Parties of bad faith, gross negligence or willful misconduct, each as determined
by a final, non-appealable decision by a court of competent jurisdiction; and
(ii) any punitive, exemplary or special damages unless such indemnified party is
required to pay such damages to a third party, as determined by a final,
non-appealable decision by a court of competent jurisdiction.

GRAPHIC [g102151kt03i044.jpg]

 



Schedule 1 Initial Backstop Commitment Percentages [to be supplied]

GRAPHIC [g102151kt03i045.jpg]

 



 

EXHIBIT C DIP/Exit Facility Commitment

GRAPHIC [g102151kt05i001.jpg]

 



EXECUTION VERSION KKR CREDIT ADVISORS (US) LLC 555 California Street, 50th Floor
San Francisco, California 94104 PERSONAL AND CONFIDENTIAL May 20, 2019 Mr. Fred
Graffam Chief Financial Officer Monitronics International, Inc. 1990 Wittington
Place Farmers Branch, Texas 75234 Commitment Letter Dear Mr. Graffam: You have
advised KKR Credit Advisors (US) LLC, on behalf of itself and certain of its
affiliates and its or their managed funds and accounts (“KKR”, “us” or “we”)
that we have been exclusively authorized by Monitronics International, Inc. (the
“Company” or “you”) to act as structuring advisor (in such capacity,
“Structuring Advisor”) and that KKR Capital Markets LLC (“KCM”) has been
exclusively authorized by the Company to act as sole lead arranger and
bookrunner in connection with the financing for, certain transactions described
herein, in each case on the terms and subject to the conditions set forth in
this letter and in the attached Annexes A and B hereto (collectively, the
“Commitment Letter”). On the basis of such terms and conditions, we are hereby
pleased to provide you with a commitment to provide such financing. You have (i)
advised KKR that the Company and each of its subsidiaries (collectively, the
“Companies”) intend to file petitions commencing cases (the “Bankruptcy Cases”)
under Chapter 11 of Title 11 of the United States Bankruptcy Code (the
“Bankruptcy Code”) in the United States Bankruptcy Court for the Southern
District of Texas (Houston Division) (the “Bankruptcy Court”), and thereafter
refinance their existing prepetition revolving credit facility (the “Existing
Prepetition Revolving Credit Facility”) under that certain Amended and Restated
Credit Agreement, dated as of March 23, 2012 (as amended through the date
hereof, the “Existing Prepetition Credit Agreement”), among the Company, the
guarantors party thereto from time to time, the lenders party thereto from time
to time and Bank of America, N.A., as administrative agent, and (ii) requested
that KKR provide (A) credit facilities consisting of up to $245 million of
commitments under a debtor-in-possession revolving loan financing facility (the
”DIP Revolving Credit Facility” or the “DIP Facilities”), which will be used (w)
to refinance the Existing Prepetition Revolving Credit Facility as described
above, (x) to pay related transaction fees and expenses, (y) for working capital
and general corporate purposes and (z) to fund Chapter 11 expenses, and (B) in
the event a plan of reorganization for the Companies (the “Plan of
Reorganization”) is confirmed under the Bankruptcy Code and upon Companies'
election, (1) an exit term loan credit facility (the “Exit Term Loan Facility”)
in an aggregate principal amount equal to $150 million and (2) an exit revolving
credit facility (the “Exit Revolving Credit Facility”), with commitments in an
aggregate principal amount equal to $145 million (the Exit Revolving Facility,
together with the Exit Term Loan Facility, the “Exit Facilities” and

GRAPHIC [g102151kt05i002.jpg]

 



Monitronics International, Inc. May 20, 2019 Page 2 collectively with the DIP
Facilities, the “Credit Facilities”), in each case substantially on the terms
and conditions set forth in the Summary of Terms and Conditions of the Credit
Facilities attached hereto as Annex B (the “Term Sheet”). Each of KKR and KCM
understands that the Bankruptcy Code requires the entry of interim and final
orders by the Bankruptcy Court approving the DIP Facilities, such orders to be
in form and substance reasonably satisfactory to the Required Lenders and the
Company (the “DIP Orders”). KCM is pleased to confirm its commitment to act as
sole lead arranger for the Credit Facilities on the terms and subject to the
conditions contained in this Commitment Letter and the Term Sheet. KKR is
pleased to confirm its commitment to act as structuring advisor for the Credit
Facilities and to provide the Company 100% of the Credit Facilities, in each
case, on the terms and subject to the conditions contained in this Commitment
Letter and the Term Sheet. You hereby appoint KCM and KKR to act in each such
role. The obligations of KKR to provide its portion of the Credit Facilities
shall be, to the extent Additional Lenders (as defined below) provide
commitments to provide portions of the Credit Facilities, several, not joint and
several. KKR’s commitment to provide the Credit Facilities is subject in all
respects to the satisfaction of the terms and conditions contained in this
Commitment Letter. Our fees for our services related to the Credit Facilities
are set forth in a separate fee letter (the “Fee Letter”), dated as of the date
hereof, entered into by the Company and KKR. You acknowledge and agree that KKR
may share or assign any portion of such fees with any Additional Lenders. Our
commitments to fund the DIP Facilities and the Exit Facilities on the applicable
Closing Date are subject to the satisfaction or waiver by KKR (or, if there are
Additional Lenders, a majority of the commitments to fund the DIP Facilities and
the Exit Facilities held by KKR and such Additional Lenders (KKR alone or such
majority, as the case may be, the “Required Lenders”)) of the conditions set
forth in the “Conditions to All Borrowings” section of the Term Sheet and
Exhibits B or C to the Term Sheet, as applicable, and upon satisfaction or
waiver of such conditions, the initial funding of the applicable Credit Facility
shall occur. By executing this Commitment Letter, the Company, on behalf of
itself, its subsidiaries, affiliates and Parent, agrees that from the date
hereof until June 30, 2019, (i) it will cease any discussion with other
potential debtor-in-possession financing providers and will not engage in any
discussion or provide any information or pay any commitment fee, arrangement fee
or any other similar fee or pay any expense deposit to any person or persons
other than KKR, KCM, and, if applicable, each Additional Lender, in connection
with soliciting from such financing provider, person or persons a proposal or
commitment to provide debtor-in-possession debt financing in lieu of the DIP
Facilities and (ii) that it will not enter into any definitive agreement for a
debtor-in-possession debt financing (including any modification, extension, or
continuation of existing credit facilities) in lieu of the DIP Facilities if KKR
and, if applicable, each Additional Lender, are ready, willing and able to
provide the proceeds of the DIP Facilities on the terms and conditions
substantially as set forth in this Commitment Letter. For the avoidance of
doubt, this paragraph shall not prohibit the Companies from amending or
otherwise modifying the Existing Prepetition Credit Agreement and the other Loan
Documents (as defined in the Existing Prepetition Credit Agreement) with respect
to the loans thereunder to effect necessary waivers or forbearances with respect
to existing or future defaults under the Existing Prepetition Credit Agreement,
reflect the payment in full of the Existing Prepetition Revolving Credit
Facility and otherwise in connection with the transactions contemplated herein.
KKR (together with certain of its affiliates and its or their managed funds and
accounts) is underwriting the full amount of their respective commitments of the
Credit Facilities. However, KCM may syndicate the commitments with respect to
the Credit Facilities to financial institutions and/or other lenders

GRAPHIC [g102151kt05i003.jpg]

 



Monitronics International, Inc. May 20, 2019 Page 3 who are members of the Ad
Hoc Lender Group (“Additional Lenders”). You acknowledge and agree that, with
respect to the Exit Facilities, syndication to any Additional Lender will occur
only to the extent such Additional Lender agrees to provide commitments for both
the Exit Term Loan Facility and the Exit Revolving Credit Facility, pro rata
with respect to the total principal amounts of each. You also acknowledge and
agree that any Additional Lender shall provide both commitments and loans under
the DIP Facilities and the Exit Facilities which shall be no less than such Ad
Hoc Group Lender’s Pro Rata Share (unless otherwise agreed by KKR and such
Additional Lender), but shall not exceed the maximum commitment amount that such
Additional Lender indicates in its commitment (such maximum amount, the
“Additional Lender’s Maximum Amount”). By way of example, if less than all of
the Ad Hoc Group Lenders commit to be Additional Lenders, the allocations of
each such Additional Lender shall be increased on a pro rata basis across KKR
and such Additional Lenders until each Additional Lender’s Maximum Amount has
been reached. If all Additional Lenders’ Maximum Amounts have been reached, and
there are excess commitments to be allocated, KKR will be allocated such
commitments. For purposes hereof: “Ad Hoc Lender Group” shall have the meaning
assigned thereto in the Restructuring Support Agreement, dated as of May 20,
2019. “Ad Hoc Group Lender” means an Additional Lender who is a member of the Ad
Hoc Lender Group; and “Pro Rata Share” means, with respect to any Ad Hoc Group
Lender, (i) the percentage of such Ad Hoc Group Lender’s share of commitments
and loans under the Existing Prepetition Credit Agreement, as of the date
hereof, divided by (ii) 0.60. So long as no event of default has occurred and is
continuing under the applicable Credit Facility, unless you agree in writing, we
will not syndicate our commitments to (i) those banks, financial institutions
and other lenders and persons and any controlled affiliate of such person
reasonably identifiable by name (excluding (x) any affiliate that is a person
that is engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of
business and (y) subject to clause (i) of the final sentence of this paragraph,
any person that is a lender under the Existing Prepetition Credit Agreement), in
all cases to the extent identified by name in writing by you to us prior to the
date hereof or (ii) those persons who are competitors of the Companies and any
controlled affiliate of such competitor reasonably identifiable by name (in each
case, excluding (x) their respective financial investors that are not operating
companies, and (y) any person that is engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of business) that are separately identified by name in writing
by you to us prior to the date hereof and as such written notice may be updated
from time to time with our written approval (such persons above, collectively,
the “Disqualified Lenders”); provided that no such written notice shall apply
retroactively to disqualify any person that has acquired an assignment or
participation interest in the loans or commitments under the applicable Credit
Facility prior to the delivery of such notice. Notwithstanding anything to the
contrary contained in this Commitment Letter (i) unless you agree in writing, no
person that is a lender under the Existing Prepetition Credit Agreement that is
not a party to the Restructuring Support Agreement shall be permitted to be a
lender under either Credit Facility and (ii), neither the commencement nor the
completion of any such syndication of the Credit Facilities shall constitute a
condition precedent to the availability and funding of any Credit Facility. In
addition, the Company represents (it being understood that the accuracy of such
representation shall not be a condition to the commitments hereunder or the
funding of the Credit Facilities) and covenants (it being understood that
compliance with such covenant shall not be a condition to the commitments
hereunder or the funding of the Credit Facilities) that (i) all written
information, other than Projections (as defined below) and information of a
general economic or industry specific nature, which has been or is hereafter
provided directly or indirectly by the Company or any of its representatives to
KKR, KCM or the Lenders (as defined in the Term Sheet) in connection with the
transactions contemplated hereby

GRAPHIC [g102151kt05i004.jpg]

 



Monitronics International, Inc. May 20, 2019 Page 4 (the “Information”), as and
when furnished, is and will be complete and correct in all material respects and
does not and will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein not
misleading, taken as a whole, in light of the circumstances under which such
Information is provided (after giving effect to all supplements and updates
thereto) and (ii) all financial projections concerning the Companies that have
been or will be made available to KKR, KCM or the Lenders by the Company or any
of its representatives (the “Projections”) have been and will be prepared in
good faith based upon assumptions that are believed by you to be reasonable at
the time made and at the time any such Projections are delivered to KKR and KCM
(it being understood that any such Projections are not to be viewed as facts,
are subject to significant uncertainties and contingencies, many of which are
beyond your control, that no assurance can be given that any particular
Projections will be realized, that actual results may differ and that such
differences may be material). You agree that if at any time prior to the
applicable Closing Date, any of the representations in the preceding sentence
would be incorrect in any material respect if the Information and Projections
were being furnished, and such representations were being made, at such time,
then you will promptly supplement, or cause to be supplemented, the Information
and Projections so that such representations will be correct in all material
respects under those circumstances. By executing this Commitment Letter, you
agree to reimburse KKR, KCM and, if there are Additional Lenders, the Ad Hoc
Lender Group, on each Closing Date (or if this Commitment Letter terminates in
accordance with the terms hereof, on demand) for all reasonable and documented
out-of-pocket fees and expenses (including, but not limited to, (i) the
reasonable fees, disbursements and other charges of (x) Proskauer Rose, LLP, as
counsel to KKR and KCM, (y) Jones Day as counsel to the Lenders (other than KKR)
and Ad Hoc Lender Group, and (z) a single local counsel to the Lenders, KKR and
KCM for each applicable jurisdiction, and, solely in the case of an actual or
potential conflict of interest, one additional counsel to each group of
similarly situated persons taken as a whole and (ii) search fees, due diligence
expenses, transportation expenses and insurance consultant costs and expenses
and fees and expenses incurred by KKR and KCM in connection with background
checks) incurred in connection with the Credit Facilities, the syndication
thereof, the preparation of the definitive documentation therefor and the other
transactions contemplated hereby (collectively, the “Expenses”), regardless of
whether any of the transactions contemplated hereby are consummated. Within one
business day after the execution of this Commitment Letter, the Company shall
pay to KKR an additional expense deposit of $100,000 (the “Expense Deposit”), to
fund Expenses incurred by or on behalf of KKR and KCM. Prior to the termination
of this Commitment Letter, KKR may request in writing (with such request to be
accompanied, upon the Company’s request, by a reasonably detailed description
(but not an itemized list) of (x) disbursements from the Expense Deposit to date
and (y) expected future disbursements from the Expense Deposit), and the Company
shall promptly pay to KKR, in immediately available funds, an additional expense
deposit if the amount of Expenses incurred or expected to be incurred by KKR and
KCM in connection with the Credit Facilities exceeds or are expected to exceed
the amount of the Expense Deposit being held by KKR. The Expense Deposit will
not be segregated and may be commingled with other funds and the Company will
not be entitled to receive interest on the Expense Deposit. Upon the earlier of
(i) termination of this Commitment Letter and (ii) the Exit Facilities Closing
Date, any unused portion of the Expense Deposit (other than amounts reasonably
expected to be incurred as a result of any post-closing matters under the Exit
Loan Documents) shall be promptly returned to the Company. In addition, in
connection with arrangements such as this, it is KKR’s and KCM’s policy to
receive indemnification. The Company agrees to indemnify and reimburse KKR, KCM
and, if applicable,

GRAPHIC [g102151kt05i005.jpg]

 



Monitronics International, Inc. May 20, 2019 Page 5 each Additional Lender, in
accordance with the provisions set forth in Annex A, which is incorporated by
reference into this Commitment Letter. Please note that this Commitment Letter,
the Term Sheet and the Fee Letter and any written or oral advice provided by us
in connection with this arrangement are exclusively for the information of the
board of directors and senior management of the Company and may not be disclosed
to any third party or circulated or referred to publicly without our prior
written consent; provided, however, that we hereby consent to your disclosure of
(i) this Commitment Letter, the Term Sheet and the Fee Letter on a confidential
and “need to know” basis, to your or the Parent's (as defined in the Term Sheet)
respective directors, officers, employees, accountants, attorneys and other
professional advisors retained by you or the Parent in connection with the
transactions contemplated hereby, (ii) this Commitment Letter and the Term Sheet
(but not the Fee Letter) (A) to the agents under the Existing Prepetition Credit
Agreement, the Ad Hoc Lender Group, the indenture trustee under the Senior
Unsecured Note Indenture (as defined in the Existing Prepetition Credit
Agreement), the adhoc group of holders of the Senior Unsecured Notes (as defined
in the Existing Prepetition Credit Agreement), and on a confidential and “need
to know” basis, each of their respective directors, officers, employees,
accountants, attorneys and other professional advisors, (B) after your
acceptance of this Commitment Letter and the Fee Letter, in any proxy statement
or other public filing in connection with the transactions contemplated hereby
(including filings with the Securities and Exchange Commission and other
applicable regulatory authorities and stock exchanges) and (C) in the Plan of
Reorganization or in a Bankruptcy Court filing in order to implement the
transactions as contemplated hereby (in which case you agree to inform us
promptly thereof to the extent not prohibited by law, rule or regulation);
provided that at the request of KKR or KCM, certain parts shall be redacted and
not filed publicly, (iii) the Fee Letter, to any Additional Lender, (iv) the
aggregate amount of the fees (including any upfront fees and original issue
discount) payable under the Fee Letter either as part of (A) a generic
disclosure regarding sources and uses (but without disclosing any specific fees
set forth therein) as part of a disclosure of overall transaction fees and
expenses (not limited to fees associated with the Credit Facilities) or (B) to
the attorneys and other professional advisors to the adhoc group of the Existing
Term Loan Lenders and the adhoc group of holders of the Senior Unsecured Notes,
in each case, on a confidential and “need to know” basis, (v) upon granting of a
motion to file the Fee Letter under seal, (A) unredacted copies of the Fee
Letter may be filed under seal with the Bankruptcy Court and disclosed to such
other persons or entities determined by KKR in our sole discretion on a
confidential basis and (B) a redacted version of the Fee Letter to the extent
required in motions, in form and substance satisfactory to KKR, to be filed with
the Bankruptcy Court solely in connection with obtaining the entry and order
approving your execution, delivery and performance of this Commitment Letter,
the Fee Letter or other agreements necessary to approve the transactions
contemplated hereby, (vi) the Term Sheet only, to each of Standard & Poor’s
Ratings Group, a Standard & Poor’s Financial Services Business and Moody’s
Investors Service, Inc., on a confidential basis, in connection with obtaining
ratings for the Exit Facilities and (vii) as required to be disclosed by
applicable law or compulsory legal process (in which case you agree to inform us
promptly thereof to the extent not prohibited by law, rule or regulation)
(including in connection with the Bankruptcy Cases). Each of KKR and KCM agrees
to treat any Evaluation Material (as defined in the NDA referenced below) in
accordance with the terms of the letter agreement, dated as of February 27,
2019, between the Company, Ascent Capital Group, Inc. and KKR Credit Advisors
(US) LLC (the “NDA”). KKR, KCM, each Additional Lender, if applicable, and each
of their respective affiliates may have economic interests that conflict with
those of the Company. You agree that each of KKR, KCM and, each Additional
Lender, if applicable, will act under this Commitment Letter as an independent
contractor and that nothing in this Commitment Letter, the Term Sheet or the Fee
Letter or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between

GRAPHIC [g102151kt05i006.jpg]

 



Monitronics International, Inc. May 20, 2019 Page 6 KKR, KCM or, if applicable,
any Additional Lender, on the one hand, and the Company, its stockholders or its
affiliates, on the other hand. You acknowledge and agree that (i) the
transactions contemplated by this Commitment Letter, the Term Sheet and the Fee
Letter are arm's-length commercial transactions between KKR, KCM or, if
applicable, any Additional Lender,, on the one hand, and the Company and its
affiliates, on the other, (ii) in connection with the transactions contemplated
hereby, and with the process leading thereto, each of KKR, KCM or, if
applicable, any Additional Lender, is acting solely as a principal and not the
agent or fiduciary of the Company, its management, stockholders, affiliates,
creditors or any other person, (iii) none of KKR, KCM or, if applicable, any
Additional Lender has assumed an advisory or fiduciary responsibility in favor
of the Company and its affiliates with respect to the transactions contemplated
hereby or the process leading thereto (irrespective of whether KKR, KCM or, if
applicable, any Additional Lender, or any of their respective affiliates has
advised or is currently advising the Company and its affiliates on other
matters) or any other obligation to the Company and its affiliates except the
obligations expressly set forth in this Commitment Letter, the Term Sheet and
the Fee Letter and (iv) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate. The Company further acknowledges
and agrees that it is responsible for making its own independent judgment with
respect to such transactions and the process leading thereto. The Company, on
behalf of itself and its affiliates, agrees that it will not claim that either
KKR, KCM or, if applicable, any Additional Lender, or any of their respective
affiliates has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Company and its affiliates, in connection with
such transactions or the process leading thereto. In addition, each of KKR, KCM
or, if applicable, any Additional Lender may employ the services of their
respective affiliates in providing certain services hereunder and subject to the
terms of the NDA, may exchange with such affiliates information concerning the
Company and other companies that may be the subject of this Commitment Letter,
the Term Sheet and the Fee Letter, and such affiliates shall be entitled to the
benefits afforded to KKR, KCM or, if applicable, such Additional Lender
hereunder. The provisions of the immediately preceding three paragraphs shall
remain in full force and effect regardless of whether any definitive
documentation for the Credit Facilities shall be executed and delivered, and
notwithstanding the termination of this Commitment Letter or any commitment or
undertaking hereunder; provided that your obligations under this Commitment
Letter with respect to indemnification shall automatically terminate and be
superseded by the corresponding provisions of the Credit Facilities upon the
initial funding thereunder and you shall be released from all liability in
connection therewith at such time. In the event the closing of the DIP
Facilities does not occur by June 30, 2019 (the “DIP Commitment Termination
Date”), our commitment to provide the DIP Facilities shall automatically expire
on such date unless extended by KKR and any Additional Lender in writing. In the
event that our commitment to provide the DIP Facilities expires or the closing
of the Exit Facilities does not occur within 150 days of the Filing Date (as
defined below) (such date, the “Exit Commitment Termination Date”), our
commitment to provide the Exit Facilities shall automatically expire on such
date unless extended by KKR and any Additional Lender in writing; provided,
however, that the Exit Commitment Termination Date shall be automatically
extended to the date that the Exit Milestone (as defined in Exhibit A to Annex B
hereto) is extended in accordance with the terms set forth on such Exhibit A.
This Commitment Letter may not be assigned by the Company without KKR’s and
KCM’s prior written consent (and any purported assignment without such consent
shall be null and void), is intended to be solely for the benefit of the parties
hereto and is not intended to confer any benefits upon, or create any rights in
favor of, any person other than the parties hereto. KKR may assign its
commitments hereunder, in whole or in part (including, for example, our
commitment to provide the Credit Facilities), to

GRAPHIC [g102151kt05i007.jpg]

 



Monitronics International, Inc. May 20, 2019 Page 7 any of its affiliates or to
any Lender (it being understood that any such assignment will not relieve KKR,
as applicable, of any of its commitments to extend the Credit Facilities
hereunder on the applicable Closing Date (as defined below), subject to the
provisions hereof. Unless you agree in your sole discretion in writing to the
contrary, KKR shall retain exclusive control over all rights and obligations
with respect to its commitment in respect of each Credit Facility including all
rights with respect to consents, modifications, waivers, supplements and
amendments, until after the initial funding under such Credit Facility has
occurred. Neither this Commitment Letter (including the Term Sheet) nor the Fee
Letter may be amended or any term or provision hereof or thereof waived or
modified except by an instrument in writing signed by each of the parties hereto
or thereto. KKR hereby notifies you that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) and other applicable law relating to money laundering and terrorist
financing, KKR and each other Lender under the proposed Credit Facilities may be
required to obtain, verify and record information that identifies the Company
and each other Credit Party, which information includes the name, address and
taxpayer identifying number of the Company and each other Credit Party and other
information that will allow KKR and each other Lender to the proposed Credit
Facilities to identify the Company and each other Credit Party in accordance
with the Act and such other applicable law. This notice is given in accordance
with the requirements of the Act and is effective for KKR and each other the
Lender. This Commitment Letter may be executed in any number of counterparts,
each of which when executed shall be an original, and all of which, when taken
together, shall constitute one agreement. Delivery of an executed counterpart of
a signature page of this Commitment Letter by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof. Please confirm that the foregoing is in accordance with your
understanding by signing and returning the enclosed copy of this Commitment
Letter to KKR and KCM and the Fee Letter to KKR, accompanied by the relevant
fees described in the Fee Letter and the Expense Deposit by wiring the amounts
thereof to KKR or its designee as described in an invoice or letter which will
be separately provided to you, in each case, on or before 5:00 p.m. (New York
time) on May 21, 2019, whereupon this Commitment Letter shall become a binding
agreement among KKR, KCM and the Company and the Fee Letter shall become a
binding agreement between KKR and the Company, in each case, as of the date
hereof. If not signed and returned, together with the delivery of the Expense
Deposit, as described in the preceding sentence by such date and time, this
offer will terminate on such date and time. In addition, if the Bankruptcy Cases
are commenced prior to the execution and delivery of this Commitment Letter and
the Fee Letter, together with the delivery of the fees described in this
paragraph and the Expense Deposit, in each case, as described in the preceding
sentence, this offer will terminate upon the commencement of the Bankruptcy
Cases. THIS COMMITMENT LETTER AND THE FEE LETTER REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. If this Commitment Letter or the
Fee Letter becomes the subject of a dispute, each of the parties hereto hereby
waives trial by jury. The Company agrees that any suit or proceeding arising in
respect to this Commitment Letter or the Fee Letter or any matter referred to in
this Commitment Letter or the Fee Letter will be tried exclusively in the
Bankruptcy Court or, if that court does not have subject matter

GRAPHIC [g102151kt05i008.jpg]

 



Monitronics International, Inc. May 20, 2019 Page 8 jurisdiction, then the U.S.
District Court for the Southern District of New York or, if that court does not
have subject matter jurisdiction, then in any state court located in the County
of New York in the State of New York, and the Company agrees to submit to the
exclusive jurisdiction of, and to venue in, such courts. This Commitment Letter,
the Term Sheet and the Fee Letter (i) supersedes all prior discussions,
agreements (other than the NDA), commitments, arrangements, negotiations and
understandings, whether oral or written, of the parties with respect thereto,
(ii) shall be governed by the law of the State of New York, without giving
effect to the conflict of laws provisions thereof, (iii) shall be binding upon
the parties and their respective successors and assigns, and (iv) may not be
relied upon or enforced by any other person or entity other than the parties
hereto or any Additional Lender. [Remainder of page intentionally left blank]

GRAPHIC [g102151kt05i009.jpg]

 



Annex A In the event that KKR, KCM and/or any Additional Lender becomes involved
in any capacity in any action, proceeding or investigation brought by or against
any person, including stockholders, partners, or other equity holders of the
Company, in connection with or as a result of either this arrangement or any
matter referred to in this Commitment Letter or the Fee Letter (together, the
“Letters”), the Company agrees to periodically reimburse KKR, KCM and such
Additional Lender for their reasonable and documented legal and other expenses
(in the case of legal expenses limited to fees, disbursements and other charges
of one primary counsel to KKR and one primary counsel for the Lenders selected
by the Ad Hoc Lender Group, single local counsel to KKR and a single local
counsel for the Lenders selected by the Ad Hoc Lender Group for each applicable
jurisdiction, and, solely in the case of an actual or potential conflict of
interest, one additional counsel to each group of similarly situated persons
taken as a whole) (including the cost of any investigation and preparation)
incurred in connection therewith. The Company also agrees to indemnify and hold
each of KKR, KCM and any Additional Lender harmless against any and all losses,
claims, damages or liabilities to any such person in connection with or as a
result of either this arrangement or any matter referred to in the Letters, and
without regard to the exclusive or contributory negligence of KKR, KCM, such
Additional Lender or their respective affiliates, or the partners, directors,
agents, employees and controlling persons (if any), as the case may be, of KKR,
KCM, any Additional Lender and any such affiliate, except to the extent that
such have been found by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
KKR, KCM or such Additional Lender, as applicable. If for any reason the
foregoing indemnification is unavailable to KKR, KCM or such Additional Lender,
or is insufficient to hold them harmless, then the Company shall contribute to
the amount paid or payable by KKR, KCM or such Additional Lender, as applicable,
as a result of such loss, claim, damage or liability in such proportion as is
appropriate to reflect the relative economic interests of the Company and its
stockholders, partners, or other equity holders on the one hand and KKR, KCM and
such Additional Lender, as applicable, on the other hand in the matters
contemplated by the Letters as well as the relative fault of the Company and
KKR, KCM and such Additional Lender, as applicable, with respect to such loss,
claim, damage or liability and any other relevant equitable considerations. The
reimbursement, indemnity and contribution obligations of the Company under this
paragraph shall be in addition to any liability which the Company may otherwise
have, shall extend upon the same terms and conditions to any affiliate of KKR,
KCM, any Additional Lender and the partners, directors, agents, employees and
controlling persons (if any), as the case may be, of KKR, KCM, any Additional
Lender and any such affiliate, and shall be binding upon and inure to the
benefit of any successors, assigns, heirs and personal representatives of the
Company, KKR, KCM, such Additional Lender, any such affiliate and any such
person. The Company also agrees that neither any indemnified party nor any of
such affiliates, partners, directors, agents, employees or controlling persons
shall have any liability based on its or their exclusive or contributory
negligence or otherwise to the Company or any person asserting claims on behalf
of or in right of the Company or any other person in connection with or as a
result of either this arrangement or any matter referred to in the Letters;
except in the case of the Company to the extent that any losses, claims,
damages, liabilities or expenses incurred by the Company or its affiliates,
stockholders, partners or other equity holders have been found by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such indemnified party in
performing the services that are the subject of the Letters; provided, however,
that in no event shall such indemnified party or such other parties have any
liability for any indirect, consequential or punitive damages in connection with
or as a result of such indemnified party's or such other parties' activities
related to the Letters. The provisions of this Annex A shall survive any
termination or completion of the arrangement provided by the Letters. Annex A-1

GRAPHIC [g102151kt05i010.jpg]

 



Annex B Monitronics International, Inc. Summary of Terms and Conditions of the
Credit Facilities Capitalized terms used in this Annex B but not defined herein
shall have the meanings given to them in the Commitment Letter to which this
Annex B is attached. Borrower: DIP Facilities: Monitronics International, Inc.,
a Texas corporation (“Monitronics”), as debtor-in-possession in the Bankruptcy
Cases to be filed (the date of such filings referred to herein as the “Filing
Date”) under the Bankruptcy Code in the Bankruptcy Court. Exit Facilities:
Monitronics, as reorganized pursuant to the Bankruptcy Cases (“Reorganized
Monitronics”). “Borrower” or “Company” shall mean (i) Monitronics prior to the
Exit Facilities Closing Date and (ii) Reorganized Monitronics on and after the
Exit Facilities Closing Date. “Reorganized Companies” shall mean the Companies,
as reorganized pursuant to the Bankruptcy Cases. Guarantors: Each of Borrower’s
existing and future direct and indirect subsidiaries (excluding any foreign
subsidiary to the extent that the Borrower and the Agent determine that any
change to the U.S tax laws after the Closing Date would result in materially
adverse tax consequences to the Credit Parties taken as a whole) (collectively,
such subsidiaries are the “Guarantors”, and, collectively with the Borrower, the
“Credit Parties” or each individually a “Credit Party”) shall guaranty (the
“Guaranty”) all obligations under the Credit Facilities. All guarantees shall be
guarantees of payment and not of collection. Administrative Agent and Collateral
Agent: Cortland Capital Market Services LLC or another third party designated by
the Structuring Advisor and reasonably acceptable to the Borrower (in such
capacity, the “Agent”). Structuring Advisor: KKR Credit Advisors (US) LLC
(“KKR”) (in such capacity, the “Structuring Advisor”). Sole Lead Arranger and
Bookrunner: KKR Capital Markets LLC (“KCM”) (in such capacity, the “Arranger”).
Lenders: KKR and certain of its affiliates and its or their managed funds and
accounts and/or, subject to the applicable provisions of the DIP Loan Documents
(as defined below) or the Exit Loan Documents (as defined below) and the
Additional Lenders (each, a “Lender” and, collectively, the “Lenders”). During
the effectiveness of the DIP Annex B-1

GRAPHIC [g102151kt05i011.jpg]

 



Facilities, Lenders shall refer to the Lenders under the DIP Facilities (the
“DIP Lenders”), and during the effectiveness of the Exit Facilities, Lenders
shall refer to the Lenders under the Exit Facilities (the “Exit Lenders”). DIP
Facilities: DIP Revolving Credit Facility: A senior secured revolving credit
facility of up to $245 million, which shall include a $10 million subfacility
for the issuance of letters of credit (each a “Letter of Credit”), which shall
be issued by a third party financial institution reasonably acceptable to the
Borrower, and whom the parties shall use commercially reasonable efforts to
engage on or prior to the Filing Date; provided that to the extent that a letter
of credit issuer is not engaged by the date of the entry of the interim order,
any undrawn letters of credit outstanding under the Existing Prepetition Credit
Facility shall be cash collateralized with proceeds of DIP Revolving Loans. Exit
Facilities: Exit Revolving Credit Facility: An aggregate principal amount equal
to $145 million (the “Exit Revolving Credit Facility”) Exit Term Loan Facility:
An aggregate principal amount equal to $150 million (the “Exit Term Loan
Facility”). Availability: DIP Revolving Credit Facility: Subject to the terms of
the DIP Orders, revolving loans under the DIP Revolving Credit Facility (the
“DIP Revolving Loans”) may be borrowed, repaid and re-borrowed on and after the
DIP Facilities Closing Date until the DIP Facilities Maturity Date. Under the
DIP Revolving Credit Facility, Agent (at the direction of the Structuring
Advisor) will have the right to establish a reserve against availability under
the commitments under the DIP Revolving Credit Facility and the Borrowing Base
(as defined below) in the amount of the Carve-Out Expenses (as hereinafter
defined). The DIP Lenders shall provide a portion of the DIP Revolving Credit
Facility in an aggregate amount not less than the sum of (1) the amount
necessary to retire the Existing Prepetition Revolving Credit Facility in full
and cash collateralized any letters of credit thereunder, if so required, and
(2) $45 million as the Bankruptcy Court may approve (the “Interim DIP Facility”)
on terms and conditions set forth in, and to the extent permitted by, the
Interim Order and on terms and conditions set forth in the DIP Loan Documents.
The Interim DIP Facility will have a final maturity of not more than 45 days
from the date of the Interim Order (the “Interim Facility Maturity Date”). The
portion of the DIP Facilities made under the Interim DIP Facility will be due
and payable on the Interim Facility Maturity Date unless the Final DIP Order (as
defined below) shall have been entered by the Bankruptcy Court on or before such
date. The Interim DIP Facility shall have substantially the same terms and
conditions as the DIP Facilities, except to the extent set forth in this
paragraph. “Final DIP Order” means a Final Order (as defined below), in form and
substance reasonably acceptable to the Required Lenders, approving the DIP Annex
B-2

GRAPHIC [g102151kt05i012.jpg]

 



Facilities. “Final Order” means an order of the Bankruptcy Court, the operation
and effect of which has not been vacated, stayed, amended, reversed or modified,
and as to which (a) the time to appeal, petition for certiorari, or motion for
argument or rehearing has expired and as to which no appeal, petition for
certiorari, or motion for re-argument or rehearing shall then be pending, or (b)
in the event that an appeal, writ for certiorari, re-argument or rehearing
thereof has been sought, such order shall have been affirmed as originally
entered by the Bankruptcy Court by the highest court to which an appeal,
petition for certiorari or re-argument or rehearing was sought and the time to
take any further appeal, petition for certiorari, or motion for re-argument or
rehearing shall have expired. Exit Revolving Credit Facility: Revolving loans
under the Exit Revolving Credit Facility (the “Exit Revolving Loans” and
together with the DIP Revolving Loans, the “Revolving Loans”) may be borrowed,
repaid and re-borrowed on and after the Exit Facilities Closing Date (as defined
below) until the Exit Facilities Maturity Date (as defined below). Exit Term
Loan Facility: The term loan under the Exit Term Loan Facility (the “Exit Term
Loan” and together with the Exit Revolving Loans, the “Exit Loans”) shall be
fully drawn on the Exit Facilities Closing Date. In each Revolving Credit
Facility, the aggregate amount of Revolving Loans and Letters of Credit shall
not exceed the lesser of (i) the total commitment under the applicable Revolving
Credit Facility and (ii) the amount of the Borrowing Base minus with respect
solely to the Exit Revolving Credit Facility, the aggregate principal amount of
the Term Loans outstanding. “Borrowing Base” means ten (10) times the Eligible
RMR (as defined below) balance of the Credit Parties for the month most recently
ended for which financial statements and a borrowing base certificate were
required to be delivered under the applicable Loan Documents. “Eligible RMR”
means, as of any time, 100% of the aggregate amount of (a) RMR subject to
billing under Monitoring Contracts between customers and the Credit Parties and
(b) 14.6/28 of RMR under agreements to provide wholesale monitoring services
(provided, that the amount under this clause (b) shall not exceed 5% of total
Eligible RMR), in each case, in effect in which no person other than the Credit
Parties or any of their Subsidiaries and the Agent has any interest (other than
(x) Liens permitted under the applicable Loan Document to the extent junior to
the Liens of the Agent and (y) Liens on Monitoring Contracts acquired from new
Approved Alarm Dealers that secure residual contingent obligations to previous
buyers of Monitoring Contracts from such Approved Alarm Dealers that will be
terminated in the ordinary course of business; provided that not more than 5% of
Eligible RMR shall be derived from Monitoring Contracts subject to such Liens),
provided, however, that Eligible RMR will not include any revenue: Annex B-3

GRAPHIC [g102151kt05i013.jpg]

 



(i) from customers whose balances are more than ninety (90) days past due; (ii)
that is not periodic in nature, but rather relates to installation purchase
payments or onetime assessments or charges; (iii) from stand alone service
agreements and extended repair service, maintenance or inspection agreements
that are not provided in conjunction with alarm monitoring; (iv) from Monitoring
Contracts that (A) do not have FICO Scores (unless such Monitoring Contracts are
for commercial accounts with acceptable credit reviews pursuant to customary
credit criteria for commercial subscribers) or (B) have FICO Scores less than
625; provided that notwithstanding the foregoing, (x) not more than 2% of
Eligible RMR can be comprised of Monitoring Contracts that have FICO Scores of
less than 600, (y) not more than 15% of Eligible RMR can be comprised of
Monitoring Contracts that have FICO Scores of greater than 599, but less than
625 and (z) not more than 6% of Eligible RMR (other than from commercial
accounts with acceptable credit reviews pursuant to customary credit criteria
for commercial subscribers) can be comprised of Monitoring Contracts that do not
have FICO Scores; (v) reimbursement for or payment of any taxes, fees or other
charges imposed by any Governmental Authority relative to the furnishing of
alarm services or maintenance services; and (vi) late fees or fees for not
sufficient fund checks. Capitalized terms in the definition of Eligible RMR
shall have the meanings given such terms in the Existing Prepetition Credit
Agreement (subject to the Documentation Principles). DIP Facilities Closing
Date: The DIP Facilities shall close on the first date on which all of the
conditions precedent set forth in “Conditions to All Borrowings” section of this
Term Sheet and Exhibit B hereto are satisfied (the “DIP Facilities Closing
Date”). Exit Facilities Closing Date: The Exit Facilities shall close on the
first date on which all of the conditions precedent set forth in “Conditions to
All Borrowings” section of this Term Sheet and Exhibit C hereto are satisfied
(the “Exit Facilities Closing Date” and together with the DIP Facilities Closing
Date, each, a “Closing Date”). Conditions to All Borrowings: In the case of each
Credit Facility: (i) prior written notice of borrowing (which must be received
by the Agent no later than 1:00 p.m. (A) three (3) business days prior Annex B-4

GRAPHIC [g102151kt05i014.jpg]

 



to the requested date of any borrowing or, or conversion to or continuation of,
loans bearing interest at LIBOR or of any conversion of loans bearing interest
at LIBOR to loans bearing interest at the Base Rate, and (B) on the requested
date of any borrowing of loans bearing interest at the Base Rate); (ii) the
accuracy of representations and warranties as of the date of each borrowing;
(iii) a pro forma calculation of borrowing base utilization, in form and
substance reasonably satisfactory to the Structuring Advisor; and (iv) the
absence of any default or event of default. DIP Facilities Maturity Date: The
earliest of (a) the Interim Facility Maturity Date, if the Final DIP Order has
not been entered by the Bankruptcy Court on or prior to such date, (b) the date
that is 12 months after the Filing Date, (c) the effective date with respect to
any Plan of Reorganization, (d) the filing of a motion by the Credit Parties
seeking dismissal of any Bankruptcy Cases, the dismissal of any of the
Bankruptcy Cases, the filing of a motion by the Credit Parties seeking to
convert any of the Bankruptcy Cases to a case under Chapter 7 of the Bankruptcy
Code or the conversion of any of the Bankruptcy Cases to a case under Chapter 7
of the Bankruptcy Code, (e) the date a sale of all or substantially all of the
Credit Parties’ assets is consummated under Section 363 of the Bankruptcy Code,
(f) the acceleration of the obligations under the DIP Facilities following the
occurrence of an event of default under the DIP Loan Documents, and (g) the
appointment of a Chapter 11 Trustee (such earliest date, the “DIP Facilities
Maturity Date”). Unless the Companies elect to convert the DIP Facilities into
Exit Facilities, all amounts outstanding under the DIP Facilities shall be due
and payable in full on the DIP Facilities Maturity Date. Unless the DIP
Facilities Maturity Date shall occur in connection with a refinancing pursuant
to the Exit Facilities, any Letters of Credit outstanding on the DIP Facilities
Maturity Date shall be cash collateralized in an amount equal to 105% of the
face amount thereof or backed by letter(s) of credit reasonably acceptable to
issuing bank. Exit Facilities Maturity Date: The 5th anniversary of the DIP
Facilities Closing Date (the “Exit Facilities Maturity Date”). Amortization:
None. Interest Rates: Calculated on a 360-day basis: Current Rate: With respect
to each Credit Facility: A floating rate equal to LIBOR + 5.00% or Base Rate +
4.00%. Default Rate: 2.00% in addition to the Current Rate, payable on demand.
As used herein, the terms “Base Rate” and “LIBOR” shall have meanings customary
and appropriate for financings of this type, and the basis for calculating Annex
B-5

GRAPHIC [g102151kt05i015.jpg]

 



accrued interest and the interest periods for loans bearing interest based on
LIBOR shall be customary and appropriate for financings of this type; provided
that at no time would LIBOR be less than 1.50% and at no time would the Base
Rate be less than 4.50%. There shall be no more than ten (10) outstanding
interest periods in effect in respect of the Credit Facilities. Unused Line Fee:
A commitment fee of 0.75% per annum on the average daily unused portion of each
of the DIP Revolving Credit Facility and Exit Revolving Credit Facility, as
applicable, payable quarterly in arrears commencing with the first full fiscal
quarter following the DIP Facilities Closing Date or the Exit Facilities Closing
Date, as applicable, Such fees shall be distributed to each Lender under such
facility pro rata in accordance with the amount of each such Lender’s commitment
under such facility. Letter of Credit Fees: Letter of Credit fees equal to the
margin included in the Current Rate from time to time on the Revolving Credit
Facility for LIBOR advances on a per annum basis will be payable quarterly in
arrears and shared proportionately by the Lenders under the Revolving Credit
Facility. In addition, a fronting fee will be payable to the issuing bank for
such Letters of Credit for its own account, in an amount equal to 0.25% per
annum of the aggregate face amount under each Letter of Credit, payable
quarterly in arrears. Such issuing bank will also receive such documentary and
processing charges for any issuance, amendment, transfer or payment of a Letter
of Credit as are in accordance with the Letter of Credit issuer’s standard
schedule for such charges and as in effect at the time of such issuance,
amendment, transfer or payment, as the case may be. All Letter of Credit fees
will be calculated on a 360-day basis and may be modified by the applicable
third party financial institution providing such Letters of Credit as agreed to
by such institution and the Borrower. Payment Schedule: Interest at the Current
Rate is due monthly for borrowings bearing interest with reference to the Base
Rate, on the last day of selected interest periods (which shall be one, two or
three months) for borrowings bearing interest with reference to LIBOR and upon
prepayment, in each case, payable in arrears. Upon the occurrence and during the
continuance of an event of default, at the election of the Required Lenders, all
obligations owed under the applicable Loan Documents shall bear interest at the
Default Rate from the date such event of default occurred until the date such
event of default is waived in accordance with the terms of the Loan Documents.
Notwithstanding the foregoing, no election of the Required Lenders shall be
required in connection with any payment or insolvency default, and upon a
payment or insolvency default, all obligations owed under the applicable Loan
Documents shall bear interest at the Default Rate automatically from the date of
the occurrence of such event of default. Interest at the Default Rate shall be
payable on demand. Annex B-6

GRAPHIC [g102151kt05i016.jpg]

 



Documentation Principles: The terms of the Credit Facilities shall be generally
consistent with, and based on, those set forth in (a) the Existing Prepetition
Credit Agreement and (b) the other Loan Documents (as defined in the Existing
Prepetition Credit Agreement), in each case, with such changes as are necessary
or appropriate (i) for debtor-in-possession financings (in the case of the DIP
Facilities), (ii) to address terms of the Credit Facilities as set forth in the
Commitment Letter, this Term Sheet and the Fee Letter, (iii) to reflect the
changes in the capital structure and the credit profile of the Companies since
the date of the Existing Prepetition Credit Agreement (which shall include,
without limitation, the changes set forth in Exhibit D hereto), and (iv) such
other changes to the extent agreed by the Company and the Required Lenders;
provided, that the borrowing mechanics (including provisions related to the
Letters of Credit) and other operational provisions applicable to the Credit
Facilities will be reasonably satisfactory to the Required Lenders and agency
provisions applicable to the Credit Facilities will be reasonably satisfactory
to the Required Lenders. Notwithstanding the foregoing, representations and
warranties, covenants (other than financial covenants) and other terms and
conditions under the Loan Documents may conform to the Amended Existing
Prepetition Credit Agreement as reasonably determined by the Required Lenders.
The provisions of this paragraph are referred to herein as the “Documentation
Principles”. The Collateral securing the Credit Facilities shall be subject to
the Intercreditor Agreement (as defined below). “Intercreditor Agreement” means
(i) prior to the Exit Facilities Closing Date, the existing Intercreditor and
Collateral Agency Agreement, dated as of September 30, 2016 (as such agreement
may be modified by the Interim Order, the “Existing Intercreditor Agreement”)
and (ii) on and after the Exit Facilities Closing Date, an intercreditor
agreement in form and substance reasonably satisfactory to the Structuring
Advisor and the Agent (the “Exit Intercreditor Agreement”). The Exit
Intercreditor Agreement shall (a) provide that the Credit Facilities and the
term loans under the Amended Existing Prepetition Credit Agreement (such term
loans, the “Term B-2 Loans”) will be secured on a pari passu basis, (b) set
forth the superpriority nature of the Credit Facilities and (iii) require that
all enforcement actions (other than certain enforcement actions to be agreed)
shall require the consent of both a majority of the Lenders under the Credit
Facilities and a majority of the holders of the Term B-2 Loans. Mandatory
Prepayments: Consistent with the Existing Prepetition Credit Agreement but
subject to the Documentation Principles and shall also require a permanent
reduction and full termination of the commitments under the Exit Revolving
Credit Facility to the extent the Exit Term Loan Facility is prepaid in full
and/or refinanced in its entirety. For the avoidance of doubt, the Loan
Documents will include each mandatory prepayment included in the Amended
Existing Prepetition Credit Agreement. Prepayment Annex B-7

GRAPHIC [g102151kt05i017.jpg]

 



Application: In the DIP Facilities, all mandatory prepayments shall be applied
as directed by the Borrower to the DIP Facilities (without a permanent reduction
in the revolving commitments under the DIP Revolving Credit Facility). In the
Exit Facilities, all optional prepayments shall be applied in the following
order: (i) first, to the outstanding principal balance of the Revolving Loans
under the Exit Revolving Credit Facility (without a permanent reduction in the
revolving commitments under the Exit Revolving Credit Facility, except as
provided above under “Mandatory Prepayments”) and (ii) second, to the Term Loans
under the Exit Term Loan Facility until paid in full. In the Exit Facilities, a
Specified Mandatory Prepayment (as defined in Exhibit D) shall be applied in the
following order: (i) first, to the outstanding principal balance of the
Revolving Loans under the Exit Revolving Credit Facility (without a permanent
reduction in the revolving commitments under the Exit Revolving Credit
Facility); (ii) second, to cash collateralize any Letters of Credit then
outstanding in an amount equal to 105% of the face amount thereof to the extent
that the aggregate principal balance of the Revolving Loans and the Letters of
Credit under the Exit Revolving Credit Facility exceed the Borrowing Base and
(iii) third, to the Exit Term Loans. In the Exit Facilities, all mandatory
prepayments (other than the Specified Mandatory Prepayment) shall be applied in
the following order: (i) first, to the Exit Term Loans until paid in full; (ii)
second, to the Exit Revolving Loans (without a permanent reduction in the
revolving commitments under the Exit Revolving Credit Facility) and (iii) third,
following the occurrence and during the continuation of an Event of Default, to
cash collateralize any Letters of Credit then outstanding in an amount equal to
105% of the face amount thereof. Any Lender (a “Declining Lender”) may elect not
to accept its pro rata portion of any mandatory prepayment (other than the
Specified Mandatory Prepayment) (such portion of mandatory prepayment, the
“Declined Amount”). The Declined Amount shall be applied to the loans held by
the non-Declining Lenders, at their election, and to the extent there is any
excess of the Declined Amount remaining after such application, it may be
applied as a mandatory prepayment under the Amended Existing Prepetition Credit
Agreement to the extent the mandatory prepayment declined by the Declining
Lenders is a required mandatory prepayment under the Amended Existing
Prepetition Credit Agreement. Prepayment Premium: All (i) voluntary prepayments
of Exit Term Loans, (ii) mandatory prepayments of Exit Term Loans (excluding (x)
mandatory prepayments required in connection with Extraordinary Receipts (as
defined in the Existing Prepetition Credit Agreement), (y) mandatory prepayments
described in Section 2.04(b)(i) of the Existing Prepetition Credit Agreement,
and (z) Specified Mandatory Prepayments), (iii) voluntary prepayments of the
Exit Revolving Loans (up to any permanent reduction of the commitments under the
Exit Revolving Facility) and Annex B-8

GRAPHIC [g102151kt05i018.jpg]

 



(iv) any Insolvency Event (to be defined in the Exit Loan Documents) or
acceleration of the Exit Loans, in each case of the foregoing clauses (i)-(iii),
shall be accompanied by a premium (expressed as a percentage of the principal
amount of such Exit Loans to be prepaid) equal to (a) on and prior to the first
anniversary of the DIP Facilities Closing Date, 2.00% and (b) following the
first anniversary of the DIP Facilities Closing Date but on and prior to the
second anniversary of the DIP Facilities Closing Date, 1.00% and (c) thereafter,
0%; provided, however, that in the event that a Lender or Lenders, whose
commitments individually or in the aggregate account for at least 10% of the
Exit Revolving Credit Facility, fail to timely fund a borrowing request under
the Exit Revolving Credit Facility (“Defaulting Lenders”), within ten (10)
Business Days after the borrowing date set forth in such borrowing request (such
period the “Exit Loan Option Period”), the non-Defaulting Lenders have an
option, but not an obligation, to either (A) assume such Defaulting Lender’s
interests, rights and obligations under the Exit Facility by way of an
assignment and fund such request or (B) assign such Defaulting Lender’s
interests, rights and obligations under the Exit Facility to another financial
institution, reasonably acceptable to the Borrower, which financial institution,
upon execution of an assignment agreement, shall fund such borrowing; provided
further, that in the event that the non-Defaulting Lenders fail or opt not to
exercise their option to assume or assign such Defaulting Lender’s interests,
rights and obligations under the Exit Facility within the Exit Loan Option
Period, the Borrower may voluntarily prepay and terminate the Exit Revolving
Loans (provided that, if the Borrower opts to voluntarily prepay the Exit
Revolving Loans and terminate the Exit Revolving Credit Facility, (a) from and
after the first day after the Exit Loan Option Period has expired and up to and
including the date which is ninety (90) days thereafter, no prepayment premium
shall be owed with respect to the repayment and termination of the Exit
Revolving Loans; and (b) no consent of the Required Lenders or any other Person
or group, under the Intercreditor Agreement or otherwise, shall be required to
prepay the Exit Revolving Loans and terminate the Exit Revolving Credit Facility
, if so prepaid and terminated by the Borrower during the period set forth in
the immediately preceding clause (a)). Use of Proceeds: DIP Facilities: To
refinance the Existing Prepetition Revolving Credit Facility, to pay related
transaction fees and expenses and for working capital and general corporate
purposes. Exit Facilities: To refinance the DIP Facilities, to pay related
transaction fees and expenses and for working capital and general corporate
purposes. Collateral for DIP Facilities: All obligations and liabilities under
the DIP Facilities shall be secured by a first priority perfected lien and
security interest pursuant to Sections 364(c)(2), 364(c)(3) and 364(d)(1) of the
Bankruptcy Code in substantially all of the Credit Parties’ assets and property
of the estate (as defined in the Bankruptcy Code), whether real, personal,
tangible, or intangible, and wherever located (all such Annex B-9

GRAPHIC [g102151kt05i019.jpg]

 



security being the “DIP Collateral”), including but not limited to, collateral
assignment of all Material Contracts (as defined in the Existing Prepetition
Credit Agreement) (provided that no third party consents to such assignment will
be required), the proceeds of all leasehold interests, purchase options, if any,
and further all cash and cash equivalents, deposit accounts, accounts
receivable, contract rights, equipment, inventory, and owned and leased real
property, fixtures, general intangibles, payment intangibles, contract rights,
chattel paper, instruments, investment property, commercial tort claims, causes
of action under Chapter 5 of the Bankruptcy Code (subject to entry of the Final
DIP Order), trademarks, copyrights, patents and other intellectual property and
all other tangible and intangible assets of every type and nature, whether now
existing or hereafter created, acquired, or arising, and all proceeds thereof.
DIP Collateral shall also include a pledge of 100% of the issued and outstanding
ownership interests in each Credit Party (including, until the merger of Ascent
Capital Group, Inc. (the “Parent”) with the Borrower (the “Proposed Merger”), a
non-recourse pledge of the ownership interest in the Borrower from the Parent),
but excluding more than 66 2/3% of the equity of any foreign subsidiary to the
extent that the Borrower and the Required Lenders reasonably determine that any
change in U.S. tax law after the Closing Date would result in materially adverse
tax consequences to the Credit Parties taken as a whole. The Interim Order and
the Final DIP Order shall provide that the first priority security interests and
liens granted in favor of the Agent and the DIP Lenders shall “prime” the liens
on all of the assets of the Credit Parties (including all liens securing
obligations under the Credit Parties' prepetition credit facilities), other than
permitted liens under the DIP Credit Agreement. In addition, the obligations
under the DIP Facilities shall constitute claims entitled to super-priority
administrative expense claim status in accordance with Sections 364(c)(1) and
507(b) of the Bankruptcy Code, with priority in payment over any and all other
administrative expenses in the Bankruptcy Cases of the kinds specified or
ordered pursuant to any provision of the Bankruptcy Code, subject only to (A)
the payment of allowed professional fees and disbursements incurred by the
Companies and any official committees appointed in the Bankruptcy Cases, in an
aggregate amount not to exceed an amount to be agreed (the ”Professional Expense
Cap”), provided that (x) during the continuance of an event of default under the
DIP Loan Documents or a default by any Credit Party of its obligations under any
DIP Order, any payments actually made to such professionals during such
continuance shall reduce the Professional Expense Cap on a dollar-for-dollar
basis and (y) for the avoidance of doubt, so long as no event of default under
the DIP Loan Documents or default by any Company Party of its obligations under
any DIP Order shall have occurred and be continuing, payments made to such
professionals shall not reduce the Professional Expense Cap, and (B) the payment
of fees pursuant to 28 U.S.C. § 1930 (collectively, the “Carve-Out Expenses”).
Annex B-10

GRAPHIC [g102151kt05i020.jpg]

 



Collateral for Exit Facilities: All obligations and liabilities under the Exit
Facilities shall be secured by a first priority perfected lien and security
interest in all of the Credit Parties’ assets and property, whether real,
personal, tangible, or intangible, and wherever located (all such security being
the “Exit Collateral”), including but not limited to, collateral assignment of
all Material Contracts (provided that no third party consents to such assignment
will be required), the proceeds of all leasehold interests, purchase options, if
any, and further all cash and cash equivalents, deposit accounts, accounts
receivable, contract rights, equipment, inventory, owned and leased real
property, fixtures, general intangibles, payment intangibles, contract rights,
chattel paper, instruments, investment property, commercial tort claims,
trademarks, copyrights, patents and other intellectual property and all other
tangible and intangible assets of every type and nature, whether now existing or
hereafter created, acquired, or arising, and all proceeds thereof. Exit
Collateral shall also include a pledge of 100% of the issued and outstanding
ownership interests in each Credit Party other than the Borrower (but excluding
more than 66 2/3% of the equity of any foreign subsidiary to the extent that the
Borrower and the Required Lenders reasonably determine that any change in U.S.
tax law after the Closing Date would result in materially adverse tax
consequences to the Credit Parties taken as a whole). At all times (but solely
in the case of the DIP Facilities, on and after the 30th day following the
Filing Date), all collections of the Credit Parties shall be deposited in
deposit accounts subject to deposit account control agreements reasonably
satisfactory to the Agent and Structuring Advisor (collectively, the “Blocked
Accounts”); provided that the Credit Parties shall not be required to enter into
any control agreement in respect of (a) payroll and similar accounts, (b)
deposit or securities accounts the balance of which individually and in the
aggregate at all times are less than an amount to be agreed or (c) other
accounts to be agreed (collectively, the “Excluded Accounts”). Upon the
occurrence and during the continuance of an event of default, all funds
deposited in the Blocked Accounts shall be transferred to a deposit account
designated by the Structuring Advisor on each business day and applied to repay
the outstanding obligations under the Credit Facilities in the order and manner
to be determined. The cash management system of the Credit Parties shall be
otherwise maintained in a manner reasonably satisfactory to the Structuring
Advisor. Cash Management: Representations and Warranties: In the case of each
Credit Facility, substantially consistent with the Existing Prepetition Credit
Agreement but subject to the Documentation Principles. Affirmative Covenants: In
the case of each Credit Facility, substantially consistent with the Existing
Prepetition Credit Agreement but subject to the Documentation Principles. In the
case of the DIP Facilities, covenants to include an obligation to deliver
certain items (including copies of pleadings, motions, applications and other
documents Annex B-11

GRAPHIC [g102151kt05i021.jpg]

 



filed with the Bankruptcy Court or distributed to any official committee
appointed in the Chapter 11 Cases). Negative Covenants: In the case of each
Credit Facility, substantially consistent with the Existing Prepetition Credit
Agreement but subject to the Documentation Principles. In addition, the DIP Loan
Documents will include, among other covenants: reporting with respect to
financial matters (including, without limitation, from and after the Filing
Date, updates to the Budget (such updates to the approved by the Structuring
Advisor)), limitations on payment of any pre-petition indebtedness other than
payments set forth in the Budget which have been approved by the Bankruptcy
Court, the Budget Covenant (as defined below) and covenants requiring periodic
updates as to the status of the milestones set forth on Exhibit A (the
“Reorganization Milestones”). “Budget” means a budget (in form and substance
reasonably acceptable to the Structuring Advisor), depicting on a weekly basis
cash revenue, receipts, expenses, disbursements and other information for the
first 13 weeks from the DIP Facilities Closing Date or the date any such updates
to the Budget are delivered, as applicable. Budget Covenant: The Companies shall
not (a) pay any expenses or make any other operating disbursements (exclusive of
(x) professional fees and restructuring charges arising on account of the
Bankruptcy Cases (including Chapter 11 Trustee fees and professional fees and
expenses incurred by the Agent, the Structuring Advisor and/or the DIP Lenders)
and (y) disbursements made on account of prepetition claims pursuant to any
customary first day orders) other than as set forth in the Budget (subject to a
15% aggregate variance during the period ending with the third full calendar
week after the Filing Date, and thereafter for any rolling four-week period) or
(b) permit aggregate cash receipts, for any time period, to be less than the
levels set forth in the Budget for the corresponding period (subject to a 15%
aggregate variance during the period ending with the third full calendar week
after the Filing Date, and thereafter for any rolling four-week period). Such
covenant shall be measured weekly (i) for the 3 consecutive full week period
ending on the third Friday following the Filing Date and (ii) for each week
ending thereafter, on a rolling four-week basis. Events of Default: In the case
of each Credit Facility, consistent with the Existing Prepetition Credit
Agreement but subject to the Documentation Principles. In addition, in the case
of the DIP Facilities, the following events of default, among others, shall be
included: (a) unless consented to by the Required Lenders, payment of any
pre-petition indebtedness other than payments in compliance with the Budget
Covenant and which have been approved by the Bankruptcy Court or pursuant to any
confirmed Plan of Reorganization; Annex B-12

GRAPHIC [g102151kt05i022.jpg]

 



(b) the filing of a motion by the Credit Parties seeking dismissal of any
Bankruptcy Cases, the dismissal of any of the Bankruptcy Cases, the filing of a
motion by the Credit Parties seeking to convert any of the Bankruptcy Cases to a
case under Chapter 7 of the Bankruptcy Code or the conversion of any of the
Bankruptcy Cases to a case under Chapter 7 of the Bankruptcy Code; (c) the
filing of any Credit Party of a motion seeking the appointment in any of the
Bankruptcy Cases of (i) a Chapter 11 trustee or (ii) an examiner with expanded
powers (beyond those set forth under Sections 1106(a)(3) and (4) of the
Bankruptcy Code) or the entry of any order of the Bankruptcy Court granting such
relief; (d) except with respect to the Carve-Out, the grant of any
super-priority administrative expense claim or any lien which is pari passu with
or senior to those of the Agent and the DIP Lenders, or the authorization to use
cash collateral without the consent of the DIP Lenders; (e) the grant of relief
from the automatic stay to permit enforcement of rights by any other party with
respect to any assets of any Credit Party having a value in an amount equal to
or exceeding an amount to be agreed upon; (f) any Credit Party’s board of
directors shall authorize the liquidation of such Credit Party’s business
pursuant to one or more Section 363 sales or otherwise, or shall file any motion
under Section 363 of the Bankruptcy Code seeking approval to liquidate all or
substantially all of the assets of the Credit Parties, other than as consented
to by the Required Lenders; (g) failure of any Credit Party to comply with the
terms of the Interim Order or the Final DIP Order; (h) failure of the Final DIP
Order to be entered in the Bankruptcy Cases within 45 days after the Filing
Date; (i) failure to timely achieve any Reorganization Milestone (subject to any
agreed upon cure period); (j) the (A) amendment, modification, reversal,
revocation, issuance of a stay or order to vacate or supplementing of the
Interim Order, the Final DIP Order, or any other order of the Bankruptcy Court,
in any way adversely affecting or relating to the DIP Facilities or the claims
of Agent, the Structuring Advisor and the DIP Lenders, in a manner not
acceptable to the Structuring Advisor and DIP Lenders, (B) material amendment,
modification or supplementing of the Plan Documentation Annex B-13

GRAPHIC [g102151kt05i023.jpg]

 



(as defined below) in any manner not reasonably acceptable to the Structuring
Advisor or the DIP Lenders to the extent any such material amendment,
modification or supplement adversely affects any Credit Facility or the claims
of the Agent, the Structuring Advisor, the DIP Lenders or the Exit Lenders, or
(C) waiver of any condition precedent to confirmation of the Plan of
Reorganization or effective date of the Plan of Reorganization in any manner not
reasonably acceptable to the Structuring Advisor or any DIP Lender to the extent
that any such waiver adversely affects any Credit Facility or the claims of the
Agent, the Structuring Advisor, the DIP Lenders or the Exit Lenders; (k) the
solicitation, filing and/or seeking of confirmation by the Borrower of any Plan
of Reorganization and disclosure statement that does not provide for repayment
in full, in cash, of all outstanding amounts under the DIP Facilities at the
time of the consummation of such Plan of Reorganization; (l) if any Plan
Documentation is executed, filed or delivered which is not (i) in form and
substance reasonably acceptable to the Required Lenders in respect of the
treatment of the claims of the Agent, the Structuring Advisor and the DIP
Lenders or (ii) otherwise in form and content reasonably acceptable to the
Required Lenders; and (m)if the Confirmation Order is entered in form and
substance which is not (i) reasonably acceptable to the Required Lenders in
respect of the treatment of the claims of the Agent and the DIP Lenders or (ii)
otherwise reasonably acceptable to the Structuring Advisor. Assignments: The
Lenders may sell, transfer, negotiate or assign to one or more of their
affiliates or one or more banks, financial institutions, or other entities that
are eligible assignees (as defined in the applicable Loan Documents) (other than
Disqualified Lenders absent an event of default) a portion of its loans, rights
and obligations under the Loan Documents, subject to the prior written consent
of the Structuring Advisor and, unless an event of default has occurred and is
continuing, the Borrower, and compliance with other limitations to be set forth
in the applicable Loan Documents. The Lenders will also have rights to sell
participations to persons (other than Disqualified Lenders absent an event of
default), subject to customary limits on voting rights. Assignments to
affiliates of the Company shall not be permitted. Voting: Amendments and waivers
of each of the DIP Revolving Credit Facility, Exit Term Loan Facility and Exit
Revolving Credit Facility, will require the approval of Lenders holding more
than 50% of the aggregate amount of the loans and commitments under the
facilities; provided that agent, all lender, or affected lender consent shall be
required for certain customary amendments and waivers, including but not limited
to, (a) the consent of each Lender directly and adversely affected Annex B-14

GRAPHIC [g102151kt05i024.jpg]

 



thereby shall be required with respect to (i) increases in commitments, (ii)
reductions of principal (it being understood that a waiver of any condition
precedent or the waiver of any default, event of default or mandatory prepayment
shall not constitute a reduction in principal), interest (other than a waiver of
default interest) or fees, (iii) extensions of scheduled amortization or final
maturity of loans or commitments or extensions of time of payment for interest
or fees and (iv) changes in pro rata sharing provisions and the “waterfall” and
(b) the consent of 100% of the Lenders shall be required with respect to (i)
modifications to any of the voting percentages and (ii) a release of all or
substantially all of the guarantees or collateral. Funding Protection: Customary
for transactions of this type, including breakage costs, gross-up for
withholding, compensation for increased costs and compliance with capital
adequacy and other regulatory restrictions. Taxes, Reserve Requirements and
Indemnities: All payments are to be made free and clear of any taxes (other than
franchise taxes and taxes on overall net income), imposts, assessments,
withholdings or other deductions whatsoever. Foreign Lenders shall furnish to
the Agent appropriate certificates or other evidence of exemption from U.S.
federal tax withholding. The Company will indemnify the Lenders against all
increased costs of capital resulting from reserve requirements or otherwise
imposed, in each case subject to customary increased costs, capital adequacy and
similar provisions to the extent not taken into account in the calculation of
the Base Rate or LIBOR. Brokers’ Fees: The Company will agree to assume
obligations to pay broker fees (to the extent applicable), and the Company will
agree to indemnify KKR and any Additional Lender and hold KKR or such Additional
Lender harmless from and against any claim of any other broker or finder arising
out of any transaction or any commitment issued to the Company. Indemnification;
Expenses: Substantially consistent with the Existing Prepetition Credit
Agreement, subject to the Documentation Principles. Choice of Law; Jurisdiction:
The Loan Documents will be governed by and construed in accordance with the laws
of the State of New York, except (i) with respect to security documents, to the
extent the creation and/or perfection of a security interest is governed by the
laws of a different state of the United States, the Interim Order or the Final
DIP Order and (ii) as governed by the Bankruptcy Code. The Credit Parties will
submit to the non-exclusive jurisdiction and venue of the federal and state
courts of the State of New York and shall waive any right to trial by jury. To
the extent that the Bankruptcy Cases are pending, the Bankruptcy Court shall
have exclusive jurisdiction related any disputes related to the Credit
Facilities. Annex B-15

GRAPHIC [g102151kt05i025.jpg]

 



Counsel to the Structuring Advisor: Proskauer Rose LLP Counsel to the Lenders
(other than KKR) and the Ad Hoc Lender Group: Jones Day Counsel to the Agent: To
be determined Public Announcement: Upon closing, the Structuring Advisor may, at
its own expense, issue news releases and publish “tombstone advertisements” and
other customary announcements in newspapers, trade journals, and other
appropriate media (collectively, “Trade Announcements”) and disclose such other
information in accordance with the confidentiality provisions of the Loan
Documents and no Credit Party shall issue any Trade Announcement prior to or
after the DIP Facilities Closing Date except (i) to the extent required by
applicable law, regulation, legal process or the rules of a national securities
exchange or (ii) with the prior consent of the Structuring Advisor (such consent
not to be unreasonably withheld or delayed); provided, that the Credit Parties
may issue a Trade Announcement that announces the closing of the Credit
Facilities without identifying the names of the Agent, the Structuring Advisor
and the Lenders or any economic terms of the Credit Facilities. Annex B-16

GRAPHIC [g102151kt05i026.jpg]

 



Exhibit A Milestones for Reorganization Plan and Disclosure Statement Date
Milestone Filing Date Filing by the Borrower of the Plan of Reorganization and
related disclosure statement requiring payment in full of the obligations under
the DIP Facilities in cash (including cash collateralization of Letters of
Credit if applicable) upon the effectiveness of such Plan of Reorganization, and
otherwise in form and substance reasonably acceptable to and the Required
Lenders. Earlier of (i) the date set for the Plan Milestone in the Restructuring
Support Agreement and (ii) the date that is 75 days following the Filing Date
Entry of an order confirming such Plan of Reorganization by the Bankruptcy Court
(the “Plan Milestone”) Earlier of (i) the date set for the Exit Milestone in the
Restructuring Support Agreement and (ii) the date that is 120 days following the
Filing Date Effectiveness of such Plan of Reorganization (the “Exit Milestone”)
* Any of the above mentioned dates may be extended with the prior written
consent of the Required Lenders. Exhibit A-1

GRAPHIC [g102151kt05i027.jpg]

 



Exhibit B Conditions Precedent to the DIP Facilities Closing Date The
fulfillment, to the satisfaction of the Required Lenders, of each of the
following conditions precedent: A) The Filing Date shall have occurred on or
prior to June 30, 2019; B) The Bankruptcy Court shall have entered an order, in
form and substance reasonably satisfactory to the Required Lenders approving the
transactions and fees outlined in the Commitment Letter and the Fee Letter and
granting the priority liens and administrative expense claims referred to
therein (as amended, modified or otherwise supplemented from time to time in
accordance with the terms hereof, the “Interim Order”), which Interim Order
shall (i) be in full force and effect and shall not have been vacated, modified,
amended (without the express written consent of the Required Lenders), reversed,
overturned or stayed in any respect, and (ii) provide for the payment in full,
in cash of all obligations under the Existing Prepetition Revolving Credit
Facility; C) All amounts due under the Existing Prepetition Revolving Credit
Facility shall have been paid in full, in cash, and all commitments relating
thereto shall have been terminated; D) All filed “first day” pleadings and
“first day” orders filed on the Filing Date which relate to the DIP Facilities
shall be reasonably acceptable in form and substance to the Required Lenders.
All other filed “first day” pleadings and “first day” orders filed on the Filing
Date shall not be adverse to the Agent’s or the DIP Lenders’ interests or
inconsistent, in any material respect, with the terms of the DIP Loan Documents;
E) The Interim Order shall provide that all obligations of the Credit Parties
with respect to the DIP Loan Documents are secured by valid, enforceable and
non-avoidable first priority liens and security interests in the DIP Collateral
subject only to Permitted Liens (to be defined in the DIP Loan Documents) and
the Carve-Out on the terms set forth in the DIP Loan Documents; F) The Plan of
Reorganization and all documentation, including without limitation any
amendments, any subsequent plans of reorganization, the Plan Documents (as
defined in the Plan of Reorganization or such other similar term used in the
Plan of Reorganization), the Plan Supplement (as defined in the Plan of
Reorganization or such other similar term used in the Plan of Reorganization)
and/or the Confirmation Order (as defined below) (all of the foregoing being
collectively referred to as, the “Plan Documentation”), to be executed,
delivered or filed pursuant thereto shall be in form and substance reasonably
acceptable to the Required Lenders. Prior to the DIP Facilities Closing Date,
Borrower shall have solicited acceptances of the Plan of Reorganization from the
term loan lenders under the Existing Prepetition Credit Agreement (the “Existing
Term Loan Lenders”) and certain holders of the Senior Unsecured Notes (as
defined in the Existing Prepetition Credit Agreement) to accept the Plan of
Reorganization. The Borrower shall have received the requisite number of votes
accepting the Plan of Reorganization under Section 1126 of the Bankruptcy Code
from the Existing Term Loan Lenders, and the holders of the Senior Unsecured
Notes holding, in the aggregate, in excess of 662/3% of the principal amount
outstanding of all Senior Unsecured Notes shall have voted to accept the Plan of
Reorganization under Section 1126 of the Bankruptcy Code. G) The Restructuring
Support Agreement, which shall be in form and substance reasonably Exhibit B-1

GRAPHIC [g102151kt05i028.jpg]

 



satisfactory to the Required Lenders, shall be in full force and effect and
shall not have been amended, modified or supplemented in a manner materially
adverse to the interests of the Agent or the DIP Lenders, and no Plan Support
Party (as defined in the Plan of Reorganization or such other similar term used
in the Plan) shall have withdrawn its support for or refused to abide by the
terms of the Restructuring Support Agreement; H) The negotiation, execution and
delivery of definitive documentation evidencing the DIP Facilities, a joinder to
the Existing Intercreditor Agreement, the Guaranties and the security interests
in the DIP Collateral (collectively, the “DIP Loan Documents”), which DIP Loan
Documents shall be prepared by counsel to KKR and shall be in form and substance
satisfactory to the Agent and the DIP Lenders, subject to the Documentation
Principles; I)The Agent and the Structuring Advisor shall have received (i) a
certificate of status with respect to each Credit Party, dated within a recent
date of the DIP Facilities Closing Date, such certificate to be issued by the
appropriate officer of the jurisdiction of organization of such Credit Party,
which certificate shall indicate that such Credit Party is in good standing in
such jurisdiction and (ii) certificates of status (to the extent applicable)
with respect to each Credit Party, dated within a recent date from the DIP
Facilities Closing Date, such certificates to be issued by the appropriate
officer of the jurisdictions (other than the jurisdiction of organization of
such Credit Party) in which its failure to be duly qualified or licensed would
constitute a Material Adverse Effect (as defined in the Existing Prepetition
Credit Agreement), which certificates shall indicate that such Credit Party is
in good standing in such jurisdictions; J)The Agent and the Structuring Advisor
shall have received certificates from the Secretary of each Credit Party (i)
attesting to the resolutions of such Credit Party’s Board of Directors
authorizing its execution, delivery, and performance of the DIP Loan Documents
to which such Credit Party is a party, (ii) authorizing specific officers of
such Credit Party to execute the same, (iii) attesting to the incumbency and
signatures of such specific officers of such Credit Party and (iv) certifying
such Credit Party’s governing documents as in effect or contemplated to be in
effect as of the DIP Facilities Closing Date; K) The Agent and the DIP Lenders
shall have received opinion(s) of Credit Parties’ counsel with respect to
certain customary corporate housekeeping matters, enforceability of the DIP Loan
Documents, no conflicts with organizational documents and federal, Texas or New
York law, no required consents or approvals under federal, Texas or New York law
or Delaware organizational statutes, based upon a review of the Bankruptcy Court
docket, the Interim Order has been entered by the Bankruptcy Court, and that no
order amending, granting re-argument with respect to, staying, vacating,
rescinding or reversing the Interim Order has been entered by the Bankruptcy
Court, creation and perfection of lien on UCC collateral and certificated
securities and no required registration under the Investment Company Act of
1940, and otherwise in form and substance reasonably satisfactory to the Agent
and the Required Lenders; L) The Agent shall have received certificates of
insurance indicating the Credit Parties’ compliance with the terms of the DIP
Loan Documents, the form and substance of which shall be satisfactory to the
Agent and the Structuring Advisor; M) Since the date of the Commitment Letter,
no change, occurrence or development shall have occurred or become known to the
Companies that has had or could reasonably be expected to have a Material
Adverse Effect other than the filing of the Bankruptcy Cases and the events that
typically result from the filing of a case under Chapter 11 of the Bankruptcy
Code; Exhibit B-2

GRAPHIC [g102151kt05i029.jpg]

 



N) The Agent, the Structuring Advisor and the DIP Lenders shall have received
all necessary Patriot Act compliance information, the results of which are
reasonably satisfactory to the Structuring Advisor, the Agent and the DIP
Lenders in their sole discretion, in each case requested by the Structuring
Advisor, the Agent or such DIP Lender in writing at least five (5) business days
prior to the DIP Closing Date; O) The Agent and the DIP Lenders shall have
received the Budget, and the Required Lenders shall have approved the Budget; P)
Borrower shall have paid all fees and expenses of the Structuring Advisor, the
Agent and DIP Lenders required to be paid under the Fee Letter and the DIP Loan
Documents; and Q) The DIP Facilities Closing Date shall have occurred on or
before the date that is three business days after the date of entry of the
Interim Order. Exhibit B-3

GRAPHIC [g102151kt05i030.jpg]

 



Exhibit C Conditions Precedent to the Exit Facilities Closing Date The
fulfillment, to the satisfaction of the Required Lenders, of each of the
following conditions precedent: A) The Exit Facilities Closing Date shall have
occurred on or prior to the due date for the Exit Milestone; B) Any amendment,
modification or supplement to the Plan Documentation shall be on terms and
conditions reasonably satisfactory to the Required Lenders and all Plan
Documentation to be executed, delivered or filed pursuant to the Plan of
Reorganization shall be in form and substance reasonably acceptable to the
Required Lenders and such Plan Documentation shall have been executed, delivered
or filed, as the case may be; C) (i) The Plan of Reorganization shall have been
confirmed by the Bankruptcy Court pursuant to a confirmation order, in form and
substance reasonably satisfactory to the Required Lenders (the “Confirmation
Order”); (ii) the Confirmation Order shall be a Final Order and shall not have
been modified or vacated on appeal and, unless otherwise agreed to by the
Required Lenders (such consent not to be unreasonably withheld), at least 10
days shall have passed since the entry of the Confirmation Order, the
Confirmation Order shall have been entered upon proper notice to all parties to
be bound by the Plan of Reorganization, all as may be required by the United
States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure and any
applicable local bankruptcy rules, and the Confirmation Order shall have become
a Final Order; (iii) all conditions precedent to the effectiveness of the Plan
of Reorganization shall have been satisfied (or, with the prior written consent
of the Required Lenders, waived) in the reasonable judgment of the Required
Lenders and (iv) except as consented to by the Required Lenders, the Bankruptcy
Court’s retention of jurisdiction under the Confirmation Order shall not govern
the enforcement of the Exit Loan Documents or any rights or remedies related
thereto; D) All pre-petition indebtedness and other claims against the Borrower
shall have been paid as provided for in the Plan of Reorganization, and all
amounts due under the DIP Facilities shall have been paid in full, in cash
(other than with respect to letters of credit which shall be deemed issued under
the Exit Revolving Credit Facility), and all commitments relating to the DIP
Facilities shall have been terminated; E) All obligations of the Credit Parties
with respect to the Exit Loan Documents are secured by valid, enforceable and
non-avoidable first priority liens and security interests in the Exit
Collateral, subject only to Permitted Liens (to be defined in the Exit Loan
Documents); F) The capital structure of the Reorganized Companies shall be
substantially consistent with the capital structure set forth in the Plan of
Reorganization and Plan Supplement; G) The negotiation, execution and delivery
of definitive documentation evidencing the Exit Facilities, the Exit
Intercreditor Agreement in form and substance reasonably satisfactory to the
Required Lenders, the Guaranties and the security interests in the Exit
Collateral (collectively, the “Exit Loan Documents” and together with the DIP
Loan Documents, the “Loan Documents”), which Exit Loan Documents shall be
prepared by counsel to KKR and shall be in form and substance satisfactory to
the Structuring Advisor, the Agent and the Exit Lenders, subject to the
Documentation Principles. Exhibit C-1

GRAPHIC [g102151kt05i031.jpg]

 



H) Agent and the Structuring Advisor shall have received (i) a certificate of
status with respect to each Credit Party, dated within a recent date from the
Exit Facilities Closing Date, such certificate to be issued by the appropriate
officer of the jurisdiction of organization of such Credit Party, which
certificate shall indicate that such Credit Party is in good standing in such
jurisdiction and (ii) certificates of status with respect to each Credit Party,
dated within a recent date from the Exit Facilities Closing Date, such
certificates to be issued by the appropriate officer of the jurisdictions (other
than the jurisdiction of organization of such Credit Party) in which its failure
to be duly qualified or licensed would constitute a Material Adverse Effect,
which certificates shall indicate that such Credit Party is in good standing in
such jurisdictions; I)Agent and the Structuring Advisor shall have received
certificates from the Secretary of each Credit Party (i) attesting to the
resolutions of such Credit Party’s Board of Directors authorizing its execution,
delivery, and performance of the Exit Loan Documents to which such Credit Party
is a party, (ii) authorizing specific officers of such Credit Party to execute
the same, (iii) attesting to the incumbency and signatures of such specific
officers of such Credit Party and (iv) certifying such Credit Party’s Governing
Documents as in effect or contemplated to be in effect as of the Exit Facilities
Closing Date; J)Agent and the Structuring Advisor shall have received opinion(s)
of Credit Parties’ counsel in form and substance reasonably satisfactory to the
Required Lenders; K) All actions, authorizations, filings, consents and
regulatory approvals required, if any, shall have been obtained, effected or
executed in a manner reasonably acceptable to the Required Lenders; L) The Exit
Facilities shall have received public ratings (but no specific rating) from each
of Standard & Poor’s Ratings Group, a Standard & Poor’s Financial Services
Business and Moody’s Investors Service, Inc.; M) Agent and the Structuring
Advisor shall have received certificates of insurance indicating the Credit
Parties’ compliance with the terms of the Exit Loan Documents, the form and
substance of which shall be reasonably satisfactory to the Required Lenders; N)
The Agent shall have completed its updated UCC and tax lien searches, in each
case, the results of which, in each case, shall be reasonably satisfactory to
the Required Lenders; O) The Agent and KKR shall have received (i) completed
reference checks with respect to all new members of each Credit Party’s senior
management, the results of which are reasonably satisfactory to the Agent and
the Required Lenders, and (ii) all necessary Patriot Act compliance information
and reports with respect to all new members of each Credit Party’s senior
management, the results of which are satisfactory to Agent and the Exit Lenders
in their sole discretion; P) Since the date of the Commitment Letter, no change,
occurrence or development shall have occurred or become known to the Companies
that has had or could reasonably be expected to have a Material Adverse Effect
other than the filing of the Bankruptcy Cases and the events that typically
result from the filing of a case under Chapter 11 of the Bankruptcy Code; Q) A
Final Order, which may be the Confirmation Order, shall have been entered by the
Bankruptcy Court authorizing and approving the assumption by the Company of each
Material Contract; Exhibit C-2

GRAPHIC [g102151kt05i032.jpg]

 



R) Borrower shall have paid all fees and expenses of the Structuring Advisor,
the Agent and Exit Lenders required to be paid under the Fee Letter and the Exit
Loan Documents; and S) Agent and the Structuring Advisor shall have received
duly executed copies of an amendment to the Existing Prepetition Credit
Agreement, an amended and restated agreement thereof or any other agreement
replacing or refinancing such agreement, in form and substance reasonably
satisfactory to the Structuring Advisor (the “Amended Existing Prepetition
Credit Agreement”). Exhibit C-3

GRAPHIC [g102151kt05i033.jpg]

 



Exhibit D Changes to the Existing Prepetition Credit Agreement Exhibit D-1
Provision of the Existing Prepetition Credit Agreement Changes to be made to
each Credit Facility Definition of Permitted Holders The definition of
“Permitted Holders” for purposes of a Change of Control (as defined in the
Existing Prepetition Credit Agreement) shall include any person that
beneficially owns greater than 15% of the Equity Interests (as defined in the
Existing Prepetition Credit Agreement) of the Borrower as of the Exit Facilities
Closing Date. Mandatory Prepayments: Section 2.04(b)(ii) - Reinvestment right
capped at $50 million per fiscal year and $100 million in the aggregate In
addition to the mandatory prepayment events in the Existing Prepetition Credit
Agreement, the following mandatory prepayment (the “Specified Mandatory
Prepayment”) shall be required: •Borrowing Base: Prepayments in an amount equal
to the extent that the aggregate principal balance of the applicable Term Loan
and Revolving Loans and the Letters of Credit exceed the Borrowing Base.
Sections 2.15-2.19 To be deleted in their entirety along with related
definitions and other related provisions in the Existing Prepetition Credit
Agreement Representations and warranties, covenants and events of default
Materiality thresholds to be agreed by the Company and the Required Lenders
Covenants Covenants regarding the following to be added to the Loan Documents:
•Restrictions on amendments and termination of any material alarm monitoring
contracts, material alarm monitoring purchase agreements and other Material
Contracts, in each case, that are materially adverse to the Agent, the
Structuring Advisor and the Lenders. •Restrictions on amendments to the Amended
Existing Prepetition Credit Agreement that are materially adverse to the Agent,
the Structuring Advisor and the Lenders. •The Borrower shall not enter into or
acquire any alarm monitoring agreement for which the monitoring services
provided to the customers thereunder are not freely assignable and transferrable
to a third-party; provided that the foregoing restriction shall not apply to (i)
alarm monitoring agreements generated under the Master Sales and Services
Agreement, dated as of July 14, 2017, between

GRAPHIC [g102151kt05i034.jpg]

 



Exhibit D-2 Provision of the Existing Prepetition Credit Agreement Changes to be
made to each Credit Facility the Company and Nest Labs, Inc. (as amended,
restated, amended and restated, replaced (with Nest Labs, Inc. or any other
affiliate of Alphabet Inc.), supplemented or otherwise modified from time to
time, the “Nest Agreement”) and (ii) alarm monitoring agreements (excluding, for
the avoidance of doubt, alarm monitoring agreements generated under the Nest
Agreement) that represent, in the aggregate, less than 5% of the Eligible RMR.
•Quarterly lender calls and annual lender meetings upon request of the Required
Lenders. •The Borrower shall use commercially reasonable efforts to deliver
within 60 days of the Exit Facilities Closing Date executed copies of access
agreements with Iron Mountain and DocuSign (and any other party that stores the
alarm monitoring contracts of the Credit Parties). •At all times, the Liquidity
(defined as availability under the applicable Revolving Credit Facility plus
Qualified Cash (as defined below)) of the Credit Parties shall not be less
$25,000,000. The Loan Documents shall not contain any other financial covenant.
“Qualified Cash” means the amount of unrestricted cash and cash equivalents of
the Credit Parties that is in deposit accounts or in securities accounts, or any
combination thereof, which such deposit account or securities account is subject
to a control agreement and is maintained by a branch office of the bank or
securities intermediary located within the United States. Section 6.01(b)
Quarterly financials to be delivered for each fiscal quarter (including the last
fiscal quarter). Quarterly financials for the last fiscal quarter of each fiscal
year shall be delivered within 60 days of the end of such fiscal quarter;
provided, that, for the last fiscal quarter of 2019, such financials shall be
delivered within 75 days of the end of such quarter. Section 6.02 Borrowing Base
certificates to be delivered on a monthly basis, as of the end of the month
immediately following the month of determination. Section 7.02(d) Existing
Section 7.02(d) shall be deleted and replaced with the

GRAPHIC [g102151kt05i035.jpg]

 



1 Note to draft – Will be a new facility, not an amendment and restatement.
Exhibit D-3 Provision of the Existing Prepetition Credit Agreement Changes to be
made to each Credit Facility following: Unsecured indebtedness; provided, that,
after giving effect to the incurrence of such indebtedness the total debt to
EBITDA ratio (to be defined in the Loan Documents) shall not be greater than the
Specified Ratio (as defined below). “Specified Ratio” shall mean (A) on or prior
to December 31, 2020, 4.50:1.00, (B) on and after January 1, 2021 through and
including December 31, 2021, 4.25:1.00 and (C) thereafter, 4.00:1.00; provided,
that, if the total debt to EBITDA covenant level then in effect under the
Amended Existing Prepetition Credit Agreement is lower than the applicable ratio
set forth above, the Specified Ratio shall mean the total debt to EBITDA
covenant level then in effect under the Amended Existing Prepetition Credit
Agreement. Section 7.02(l) Deleted in its entirety along with related
definitions and other related provisions in the Existing Prepetition Credit
Agreement Section 7.03(g) Permitted Acquisitions to be subject to a $25,000,000
pro forma Liquidity test. Section 7.03(h) Permitted Portfolio Purchases to be
subject to a $25,000,000 pro forma Liquidity test Section 7.06(f) Change
“$25,000,000” to “$15,000,000”; such cap to be an aggregate cap shared under
Section 7.06(f) and new Section 7.18 set forth below Also subject to a
$50,000,000 pro forma Liquidity test Sections 7.11-7.12 To be deleted in their
entirety along with related definitions and other related provisions in the
Existing Prepetition Credit Agreement Section 7.18 Existing Section 7.18 to be
replaced with a covenant restricting principal payments of indebtedness (other
than (x) the Credit Facilities and (y) capital leases); provided, that, the
following payments shall be permitted: (i) scheduled payments of principal under
the Amended Existing Prepetition Credit Agreement 1 in an aggregate amount not
to exceed $2,056,250 in any quarter and (ii) optional prepayments of such
indebtedness (each such optional prepayment subject to (x) a pro forma minimum
Liquidity test of

GRAPHIC [g102151kt05i036.jpg]

 



Exhibit D-4 Provision of the Existing Prepetition Credit Agreement Changes to be
made to each Credit Facility $25,000,0000, and (y) no Event of Default before or
after giving effect to such payment). Restrictions on optional prepayments of
such indebtedness shall not apply to prepayments made with proceeds of equity
issuances or refinancings with permitted refinancing debt. For the avoidance of
doubt, no mandatory prepayment shall be made under the Amended Existing
Prepetition Credit Agreement other than with the Declined Amount. Section 8.01
Delivery of borrowing base certificates shall not be subject to any grace
period. The following events of defaults to be added: •Cross-default to the Term
B-2 Loans under the Amended Existing Prepetition Credit Agreement; provided,
that, the occurrence of any event of default under the Amended Existing
Prepetition Credit Agreement resulting solely from a breach of a financial
covenant thereunder shall only result in an event of default under the Loan
Documents if such event of default under the Amended Existing Prepetition Credit
Agreement has occurred and is continuing for more than 30 days. •(i) Any Credit
Party or any of its subsidiaries is enjoined, restrained or in any way prevented
by the order of any court or any governmental authority from conducting all or
any material part of its business for more than 15 days; (ii) any Credit Party
or any of its subsidiaries is not able to provide a material portion of their
subscribers with central monitoring services for a period to be agreed upon; or
(iii) any material portion of their subscribers are not able due to an act of
God to receive central monitoring services for a period to be agreed upon, in
each case of clauses (ii) and (iii), to the extent such inability could
reasonably be expected to have a Material Adverse Effect •There shall occur and
be continuing any “Event of Default” (or any comparable term) under, and as
defined in the documents evidencing or governing any subordinated indebtedness,
(ii) any of the obligations under the Credit Facilities for any reason shall
cease to be “Senior Indebtedness” or “Designated Senior Indebtedness” (or any
comparable terms) under, and as defined in the documents

GRAPHIC [g102151kt05i037.jpg]

 



Exhibit D-5 Provision of the Existing Prepetition Credit Agreement Changes to be
made to each Credit Facility evidencing or governing any subordinated
indebtedness, (iii) any indebtedness other than the obligations under the Credit
Facilities shall constitute “Designated Senior Indebtedness” (or any comparable
term) under, and as defined in, the documents evidencing or governing any
subordinated indebtedness, (iv) any holder of subordinated indebtedness shall
fail to perform or comply with any of the subordination provisions of the
documents evidencing or governing such subordinated indebtedness (including,
without limitation, any subordination agreement), or (v) the subordination
provisions of the documents (including, without limitation, any subordination
agreement) evidencing or governing any subordinated indebtedness shall, in whole
or in part, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against any holder of the applicable subordinated
indebtedness

GRAPHIC [g102151kt05i038.jpg]

 



EXHIBIT D Takeback Exit Term Loan Facility Term Sheet

GRAPHIC [g102151kt05i039.jpg]

 



MONITRONICS INTERNATIONAL, INC. Takeback Exit Term Loan Facility Term Sheet1
Summary of Principal Terms and Conditions Monitronics International, Inc. (the
“Borrower”). The Borrower’s existing and future direct and indirect subsidiaries
and each other party that executes a guaranty (excluding any foreign subsidiary
to the extent that the Borrower and the Administrative Agent determine that any
change to the U.S tax laws after the Closing Date would result in materially
adverse tax consequences to the Credit Parties taken as a whole) (collectively,
the “Guarantors” and together with the Borrower, the “Credit Parties”).
Borrowers Guarantors Administrative Agent A third party designated by the
Required Consenting Term Lenders and reasonably acceptable to the Borrower (the
“Administrative Agent”). Credit Facility Secured term loan facility (the
“Takeback Exit Term Loan Facility”), the holders thereof referred to as the
“Takeback Term Lenders”, comprised of term loans (the “Takeback Exit Term Loan”)
converted on a dollar-for-dollar basis from the “Term Loans” under that certain
Amended and Restated Credit Agreement, dated as of March 23, 2012 (as amended
through the date hereof, the “Existing PrepetitionCredit Agreement”), among the
Borrower, the guarantors party thereto from time to time, the lenders party
thereto from time to time and Bank of America, N.A., as administrative agent, on
the effective date of the Takeback Exit Term Loan Facility (the “Effective
Date”), in the principal amount of $822,500,000.00. Takeback Exit Term Loans
that are prepaid may not be reborrowed. The Takeback Exit Term Loan Facility
will be used to refinance a portion of the “Term Loans” under the Existing
Prepetition Credit Agreement on the Effective Date. March 31, 2024 (the
“Maturity Date”). A first priority perfected lien on substantially all assets of
the Credit Parties, including, without limitation, a pledge of 100% of the
issued and outstanding ownership interests in each Credit Party other than the
Borrower (but excluding more than 66 2/3% of the equity of any foreign
subsidiary to the extent that the Borrower and the Administrative Agent
reasonably determine that any change in U.S. tax law after the Closing Date
would result in materially adverse tax Use of Proceeds Maturity Collateral 1
Capitalized terms used herein but not defined herein shall have the meaning
ascribed thereto in the Restructuring Term Sheet.

GRAPHIC [g102151kt05i040.jpg]

 



consequences to the Credit Parties taken as a whole), collateral assignments of
all Material Contracts (provided that no third party consents to such assignment
will be required) and deposit account control agreements, other than certain
baskets and exclusions substantially consistent with the Existing Prepetition
Credit Agreement and the New Exit Facilities and with any modifications
reasonably satisfactory to the Required Consenting Term Lenders and the Borrower
(the “Collateral”), secured on a pari passu basis with the New Exit Facilities,
which shall be satisfied on a “first-out” basis, subject to the Intercreditor
Agreement (hereafter defined). As used herein, “Intercreditor Agreement” shall
mean an intercreditor agreement establishing ranking and intercreditor
arrangements with respect to the Collateral reasonably satisfactory to the
Required Consenting Term Lenders, which shall provide for, among other things,
all enforcement actions shall require the consent of both a majority of the
Takeback Exit Term Lenders and a majority of the lenders under the New Exit
Facility. Usual and customary for facilities of this type, including, without
limitation, the following: Conditions to Effectiveness A. Customary definitive
documentation in connection with the New Exit Facility and the Intercreditor
Agreement, all of which shall be subject to the reasonable satisfaction of the
Required Consenting Term Lenders. The negotiation, execution and delivery of
definitive documentation in respect of the Takeback Exit Term Loan Facility
consistent with the terms set forth herein, and as otherwise reasonably
satisfactory to the Required Consenting Term Lenders, the Borrower and the
Administrative Agent (the “Takeback Exit TermLoan Financing Documentation”). The
Restructuring shall have been consummated in accordance with the Restructuring
Support Agreement (the “RSA”) (all conditions set forth therein having been
satisfied or waived in accordance with the terms of the RSA), and substantial
consummation of the RSA in accordance with its terms shall have occurred
contemporaneously with the closing of the Takeback Exit Term Loan Facility and
such closing shall have occurred not later than the Outside Date (as defined in
the RSA). The Required Consenting Term Lenders shall be reasonably satisfied
that, on the Effective Date, immediately after giving effect to the consummation
of the Restructuring, the conversion of the Term Loans to occur on the Effective
Date and any other transactions to occur on the Effective Date, the Credit
Parties and their subsidiaries shall have outstanding no indebtedness other than
(i) indebtedness outstanding under the Takeback Exit Term B. C. - 2 -

GRAPHIC [g102151kt05i041.jpg]

 



Loan Facility, (ii) the New Exit Facility, (iii) capital leases and other
ordinary course indebtedness and (iv) any additional indebtedness on terms and
conditions (including as to amount) reasonably satisfactory to the Required
Consenting Term Lenders and, if such additional indebtedness is secured, subject
to intercreditor arrangements reasonably satisfactory to the Required Consenting
Term Lenders. Delivery of evidence that all required insurance policies are in
force and that the Administrative Agent has been named as lender’s loss payee or
additional insured, as applicable. Accuracy of representations and warranties
contained in the Takeback Exit Term Loan Financing Documentation in all material
respects (or, in the case of representations and warranties that are qualified
by materiality, in all respects) and absence of default and event of default
under the Takeback Exit Term Loan Financing Documentation. Compliance with
customary documentation conditions, including the delivery of customary legal
opinions and closing certificates (including a customary solvency certificate),
certification regarding beneficial ownership, good standing certificates and
certified organizational documents, in each case, in form and substance
reasonably satisfactory to the Required Consenting Term Lenders and the
Administrative Agent. The Administrative Agent shall have a first priority
perfected lien on all assets of the Credit Parties constituting Collateral,
other than Permitted Liens, subject in priority of payment to the New Exit
Facility which shall be subject to the Intercreditor Agreement. Receipt by the
Administrative Agent of reasonably satisfactory results of customary lien
searches. All requisite governmental and third party approvals shall have been
obtained, and there shall be no litigation, governmental, administrative or
judicial action against the Credit Parties that could reasonably be expected to
restrain, prevent or impose materially burdensome restrictions on the
Restructuring or the Takeback Exit Term Loans. Delivery of all documentation and
other information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
without limitation the Patriot Act and delivery of beneficial ownership
certification for all “legal entity customers” D. E. F. G. H. I. J. - 3 -

GRAPHIC [g102151kt05i042.jpg]

 



under 31 C.F.R. § 1010.230 to the extent requested in writing at least 5
business days prior to the Effective Date. K.Payment by the Borrower on the
Effective Date of all reasonable and documented out-of-pocket expenses due and
payable on the Effective Date pursuant to the Takeback Exit Term Loan Financing
Documentation and invoiced no fewer than 2 business days prior to the Effective
Date. L. The Borrower shall use commercially reasonable efforts to obtain a
private corporate credit rating from S&P and a private corporate family rating
from Moody’s; provided, that this condition shall not require any specific
rating. M. The Required Consenting Term Lenders and the Administrative Agent
shall be reasonably satisfied with the flow of funds in connection with the
closing. N.Such other conditions precedent as the Required Consenting Term
Lenders and the Administrative Agent shall reasonably require. Interest Rate
Interest shall be paid in cash (“Cash Interest”). Cash Interest on the Loans
will accrue at LIBOR plus the Applicable Margin. As used herein, the Applicable
Margin means “6.50% per annum”. As used herein, the term “LIBOR” will have a
meaning customary and appropriate for financings of this type, and the basis for
calculating accrued interest and the interest periods for loans bearing interest
at LIBOR will be customary and appropriate for financings of this type (which in
no event shall be less than 1.25%). Automatically during the continuance of a
payment or bankruptcy event of default, and at the request of the Required
Consenting Term Lenders during the continuance of any other event of default,
the loans and all other outstanding obligations will bear interest at an
additional 2.00% per annum above the interest rate otherwise applicable.
Commencing on the last day of the first full fiscal quarter ended after the
Effective Date, the Takeback Exit Term Loans shall be repayable in equal
quarterly installments in aggregate annual amounts equal to 1.0% per annum of
the original principal amount of the Takeback Exit Term Loans, with the balance
payable on the Maturity Date. The Takeback Exit Term Loans may be optionally
prepaid at any time in whole or in part from time to time at the option of the
Borrower at Scheduled Amortization Optional Prepayments - 4 -

GRAPHIC [g102151kt05i043.jpg]

 



par with no prepayment premium, subject to customary breakage costs if
applicable. Subject to the terms of the Intercreditor Agreement while the New
Exit Facility is outstanding, the Takeback Exit Term Loans shall be prepaid
with: (i) 100% of the net cash proceeds of any asset sales or casualty or
condemnation events (subject to reinvestment rights, baskets and other customary
exclusions substantially consistent with the terms of the Existing Prepetition
Credit Agreement and with any modifications as reasonably satisfactory to the
Required Consenting Term Lenders and the Borrower); (ii) 50% of Excess Cash Flow
(to be defined in the Takeback Exit Term Loan Financing Documentation
substantially the same as the Existing Prepetition Credit Agreement), no later
than 5 business days after delivery of the financial statements for each fiscal
year of the Borrower (commencing with the fiscal year ended 2020); provided,
that, at the option of the Borrower, the amount of such Excess Cash Flow
prepayment shall be reduced on a dollar-for-dollar basis by the amount of
voluntary prepayments at or below par (as permitted pursuant to the Takeback
Exit Term Loan Financing Documentation) of the Term Loans; and Mandatory
Prepayments (iii)100% of the proceeds of debt incurrences permitted under the
Takeback Exit Term Documentation). To be substantially consistent with the terms
(other than debt Loan Financing of the Existing Representations and Warranties
Prepetition Credit Agreement and with any modifications as reasonably
satisfactory to the Required Consenting Term Lenders. To be substantially
consistent with the terms of the Existing Prepetition Credit Agreement and with
any modifications as reasonably satisfactory to the Required Consenting Term
Lenders. To be substantially consistent with the terms of the Existing
Prepetition Credit Agreement and the New Exit Facility, including without
limitation, a prohibition on additional senior or pari debt, restricted payment,
debt incurrence and other covenants to be sized to address operational
requirements, in each case to reflect the changes in the capital structure and
the credit profile of the Borrower and its subsidiaries since the date of the
Existing Prepetition Credit Agreement (which shall be no less favorable to the
Lenders than the covenants set forth in the New Exit Facility), subject to
customary baskets and exclusions, and with any other modifications as reasonably
satisfactory to the Required Consenting Term Lenders. Affirmative Covenants
Negative Covenants - 5 -

GRAPHIC [g102151kt05i044.jpg]

 



The Takeback Exit Term Loan Financing Documentation will contain the following
financial covenants: (a) Maximum Senior Secured Debt to RMR Ratio of 30.0x; (b)
Maximum Total Debt to EBITDA Ratio of 4.5x for each fiscal quarter ending on or
prior to December 31, 2020. with a stepdown to 4.25x for the fiscal quarters
ending on March 31, 2021 through December 31, 2021 and 4.0x beginning with the
fiscal quarter ending on March 31 2022 and for each fiscal quarter thereafter;
and (c) Minimum Liquidity: $25.0 million Financial Covenant definitions
(including the definition of EBITDA) to be substantially consistent with the
terms of the Existing Prepetition Credit Agreement (and shall be no less
favorable than the New Exit Facility, if applicable) and with any modifications
as reasonably satisfactory to the Required Consenting Term Lenders; provided
that revenue recognition and capital leases shall be determined in accordance
with GAAP as in effect as of September 30, 2016. To be substantially consistent
with the terms of the Existing Prepetition Credit Agreement (and shall be no
less favorable than the New Exit Facility, if applicable) and with any
modifications as reasonably satisfactory the Required Consenting Term Lenders.
To be substantially consistent with the terms of the Existing Prepetition Credit
Agreement and with any modifications as reasonably satisfactory to the Required
Consenting Term Lenders; provided, that no Default or Event of Default shall
result from delivery of an audit opinion with qualification relating to upcoming
maturities. To be substantially consistent with the terms of the Existing
Prepetition Credit Agreement and with any modifications as reasonably
satisfactory to the Required Consenting Term Lenders. To be substantially
consistent with the terms of the Existing Prepetition Credit Agreement and with
any modifications as reasonably satisfactory to the Required Consenting Term
Lenders. The Takeback Exit Term Loan Financing Documentation will include
customary provisions regarding increased costs, illegality, tax indemnities,
waiver of trial by jury and other similar provisions. Customary for facilities
of this type. Financial Covenants Events of Default Financial and Other
Reporting Amendments and Voting Expenses and Indemnification Other Provisions
Assignments and Participations Governing Law State of New York. - 6 -

GRAPHIC [g102151kt05i045.jpg]

 



EXHIBIT E Form of Joinder The undersigned (“Joinder Party”) hereby acknowledges
that it has read and understands (the “Agreement”)1 by and the Restructuring
Support Agreement, dated as of among Monitronics International, Inc.,
(“Monitronics”) and certain of its subsidiaries bound thereto, Ascent Capital
Group, Inc. (“Ascent”) and the Consenting Creditors and agrees to be bound by
the terms and conditions thereof to the extent the other Parties are thereby
bound, and shall be deemed a “Consenting Creditor” and [a “Consenting
Noteholder”] [a “Consenting Term Lender”] under the terms of the Agreement. The
Joinder Party specifically agrees to be bound by the terms and conditions of the
Agreement, a copy of which is attached to this Joinder as Annex 1 (as the same
has been or may hereafter be amended, restated, amended and restated,
supplemented, or otherwise modified from time to time in accordance with the
terms hereof). The Joinder Party hereby represents and warrants to each other
Party to the Agreement that, as of the date hereof, such Joinder Party (a) is
the legal or beneficial holder of, and has all necessary authority (including
authority to bind any other legal or beneficial holder) with respect to the
Notes, Revolving Credit Loans, and/or Term Loans identified below its name on
the signature page hereto, and (b) makes, as of the date hereof, the
representations and warranties contained in the Agreement as of the date hereof.
This Joinder shall be governed by and construed in accordance with the internal
laws of the State of New York, without regard to any conflicts of law provisions
which would require the application of the law of any other jurisdiction. All
notices and other communications given or made pursuant to the Agreement shall
be sent to the Joinder Party at: Email: The Joinder Party shall deliver a copy
of this Agreement to counsel to the Company Parties, counsel to the Ad Hoc
Noteholder Group, counsel to the Ad Hoc Lender Group, and counsel to Ascent. 1
Capitalized terms not used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Agreement.

GRAPHIC [g102151kt05i046.jpg]

 



Date Executed: Name: Title: Aggregate Amounts Beneficially Owned or Managed on
Account of: Notes Revolving Credit Loans Term Loans

GRAPHIC [g102151kt05i047.jpg]

 



EXHIBIT F Provision for Transfer Agreement The undersigned (“Transferee”) hereby
acknowledges that it has read and understands (the “Agreement”),1 by and the
Restructuring Support Agreement, dated as of among Monitronics International
Inc., (“Monitronics”) and certain of its subsidiaries bound thereto, Ascent
Capital Group, Inc. (“Ascent”) and the Consenting Creditors, including the
transferor to the Transferee of any Company Claims (each such transferor, a
“Transferor”), and agrees to be bound by the terms and conditions thereof to the
extent the Transferor was thereby bound, and shall be deemed a “Consenting
Creditor” under the terms of the Agreement. The Transferee specifically agrees
to be bound by the terms and conditions of the Agreement, a copy of which is
attached to this Transfer Agreement as Annex 1 (as the same has been or may
hereafter be amended, restated, amended and restated, supplemented, or otherwise
modified from time to time in accordance with the terms hereof). The Transferee
hereby represents and warrants to each other Party to the Agreement that, as of
the date hereof, such Transferee (a) is the legal or beneficial holder of, and
has all necessary authority (including authority to bind any other legal or
beneficial holder) with respect to the Notes, Revolving Credit Loans, and/or
Term Loans identified below its name on the signature page hereto, and (b)
makes, as of the date hereof, the representations and warranties contained in
the Agreement as of the date hereof, including the agreement to be bound by the
vote of the Transferor if such vote was cast before the effectiveness of the
Transfer discussed herein. This Transfer Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York, without
regard to any conflicts of law provisions which would require the application of
the law of any other jurisdiction. All notices and other communications given or
made pursuant to the Agreement shall be sent to the Transferee at: Email: The
Transferee shall deliver a copy of this Transfer Agreement to counsel to the
Company Parties, counsel to the Ad Hoc Noteholder Group, counsel to the Ad Hoc
Lender Group, and counsel to Ascent. 1 Capitalized terms not used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Agreement.

GRAPHIC [g102151kt05i048.jpg]

 



Date Executed: Name: Title: Aggregate Amounts Beneficially Owned or Managed on
Account of: Notes Revolving Credit Loans Term Loans

GRAPHIC [g102151kt05i049.jpg]

 